Exhibit 10.1
THIRD AMENDED AND RESTATED
MASTER LEASE AGREEMENT


THIS THIRD AMENDED AND RESTATED MASTER LEASE AGREEMENT (this “Lease”) is made as
of September 10, 2020 (the “Effective Date”), by and between STORE MASTER
FUNDING XII, LLC, a Delaware limited liability company (“Lessor”), whose address
is 8377 E. Hartford Drive, Suite 100, Scottsdale, Arizona 85255, and SYNALLOY
CORPORATION, a Delaware corporation (“Lessee”), whose address is 4510 Cox Road,
Suite 201, Richmond, VA 23060. Capitalized terms not defined herein shall have
the meanings set forth in Exhibit A hereto.
This Lease amends and restates in its entirety that certain Second Amended and
Restated Master Lease Agreement dated January 2, 2019 (which amended and
restated that certain Amended and Restated Master Lease Agreement dated June 29,
2018, which amended that certain Master Lease Agreement dated September 30,
2016)(collectively, together with any and all amendments thereto (the "Original
Lease") by and between Lessor and Lessee. The terms of the Original Lease shall
remain in force and effect as to the period ending on 11:59 P.M. prior to the
Effective Date hereof. The terms contained in this Lease shall apply to and be
effective with respect to the period from and after the Effective Date, without
novation, replacement or substitution of the Original Lease, and the leasehold
estate of Lessee shall mean the leasehold estate commencing under the Original
Lease.
In consideration of the mutual covenants and agreements herein contained, Lessor
and Lessee hereby covenant and agree as follows:
Article I
Basic Lease Terms


Section 1.01. Properties. The street addresses and legal descriptions of the
Properties are set forth on Exhibit B attached hereto and incorporated herein.
Section 1.02. Initial Term Expiration Date. September 30, 2036.
Section 1.03. Extension Options. Two (2) extensions of ten (10) years each, as
described in Section 3.02.
Section 1.04. Term Expiration Date (if fully extended). September 30, 2056.
Section 1.05. Current Base Annual Rental. $3,255,149.80, as described in Article
IV.
Section 1.06. Rental Adjustment. The lesser of (i) 2.00%, or (ii) 1.25 times the
change in the Price Index, as described in Section 4.02.
Section 1.07. Adjustment Date. October 1, 2020 and annually thereafter during
the Lease Term (including any Extension Term).
Section 1.08. Guarantor. None.
Section 1.09. Lessee Tax Identification No. 57-0426694.
Section 1.10. Lessor Tax Identification No. 81-2113691.




    1







--------------------------------------------------------------------------------



Article II
Lease of Properties


Section 2.01. Lease. In consideration of Lessee’s payment of the Rental and
other Monetary Obligations and Lessee’s performance of all other obligations
hereunder, Lessor hereby leases to Lessee, and Lessee hereby takes and hires,
the Properties, “AS IS” and “WHERE IS” without representation or warranty by
Lessor, and subject to the existing state of title, the parties in possession,
any statement of facts which an accurate survey or physical inspection might
reveal, and all Legal Requirements now or hereafter in effect.
Section 2.02. Quiet Enjoyment. So long as Lessee shall pay the Rental and other
Monetary Obligations provided in this Lease and shall keep and perform all of
the terms, covenants and conditions on its part contained herein, Lessee shall
have, subject to the terms and conditions set forth herein, the right to the
peaceful and quiet enjoyment and occupancy of the Properties.


Article III
Lease Term; Extension


Section 3.01. Initial Term. The remaining term of this Lease (“Initial Term”)
shall expire at midnight on September 30, 2036, unless terminated sooner as
provided in this Lease and as may be extended as provided herein. The time
period during which this Lease shall actually be in effect, including any
Extension Term, is referred to as the “Lease Term.”
Section 3.02. Extensions. Unless this Lease has expired or has been sooner
terminated, or an Event of Default has occurred and is continuing at the time
any extension option is exercised, Lessee shall have the right and option (each,
an “Extension Option”) to extend the Initial Term for all and not less than all
of the Properties for two (2) additional successive periods of ten (10) years
each (each, an “Extension Term”), pursuant to the terms and conditions of this
Lease then in effect.
Section 3.03. Notice of Exercise. Lessee may only exercise the Extension Options
by giving written notice thereof to Lessor of its election to do so no later
than one hundred twenty (120) days prior to the expiration of the then-current
Lease Term. If written notice of the exercise of any Extension Option is not
received by Lessor by the applicable dates described above, then this Lease
shall terminate on the last day of the Initial Term or, if applicable, the last
day of the Extension Term then in effect. Upon the request of Lessor or Lessee,
the parties hereto will, at the expense of Lessee, execute and exchange an
instrument in recordable form setting forth the extension of the Lease Term in
accordance with this Section 3.03.
Section 3.04. Removal of Personalty. Upon the expiration of the Lease Term, and
if Lessee is not then in breach hereof, Lessee may remove from the Properties
all personal property belonging to Lessee. Lessee shall repair any damage caused
by such removal and shall leave all of the Properties clean and in good and
working condition and repair inside and out, subject to normal wear and tear,
casualty and condemnation. Any property of Lessee left




    2







--------------------------------------------------------------------------------



on the Properties on the tenth day following the expiration of the Lease Term
shall, at Lessor’s option, automatically and immediately become the property of
Lessor.
Article IV
Rental and Other Monetary Obligations


Section 4.01. Base Monthly Rental. During the Lease Term, on or before the first
day of each calendar month, Lessee shall pay in advance the Base Monthly Rental
then in effect. If the Effective Date is a date other than the first day of the
month, Lessee shall pay to Lessor on the Effective Date the Base Monthly Rental
prorated by multiplying the Base Monthly Rental by a fraction, the numerator of
which is the number of days remaining in the month (including the Effective
Date) for which Rental is being paid, and the denominator of which is the total
number of days in such month.
Section 4.02. Adjustments. During the Lease Term (including any Extension Term),
on the first Adjustment Date and on each Adjustment Date thereafter, the Base
Annual Rental shall increase by an amount equal to the Rental Adjustment;
provided, however, that in no event shall Base Annual Rental be reduced as a
result of the application of the Rental Adjustment.
Section 4.03. Additional Rental. Lessee shall pay and discharge, as additional
rental (“Additional Rental”), all sums of money required to be paid by Lessee
under this Lease which are not specifically referred to as Rental. Lessee shall
pay and discharge any Additional Rental when the same shall become due, provided
that amounts which are billed to Lessor or any third party, but not to Lessee,
shall be paid within fifteen (15) days after Lessor’s delivery or presentation
of an invoice to Lessee and demand for payment thereof or, if earlier, when the
same are due, provided, if the invoice for such amount has been delivered to
Lessor, Lessor has forwarded the same to Lessee upon receipt. In no event shall
Lessee be required to pay to Lessor any item of Additional Rental that Lessee is
obligated to pay and has paid to any third party pursuant to any provision of
this Lease.
Section 4.04. Rentals to be Net to Lessor. The Base Annual Rental payable
hereunder shall be net to Lessor, so that this Lease shall yield to Lessor the
Rentals specified during the Lease Term, and all Costs and obligations of every
kind and nature whatsoever relating to the Properties shall be performed and
paid by Lessee. Lessee shall perform all of its obligations under this Lease at
its sole cost and expense. All Rental and other Monetary Obligations which
Lessee is required to pay hereunder shall be the unconditional obligation of
Lessee and shall be payable in full when due and payable, without notice or
demand, and without any setoff, abatement, deferment, deduction or counterclaim
whatsoever.
Section 4.05. ACH Authorization. Upon execution of this Lease, Lessee shall
deliver to Lessor a complete Authorization Agreement – Pre-Arranged Payments in
the form of Exhibit C attached hereto and incorporated herein by this reference,
together with a voided check for account verification, establishing arrangements
whereby payments of the Base Monthly Rental are transferred by Automated
Clearing House Debit initiated by Lessor from an account established by Lessee
at a United States bank or other financial institution to such account as Lessor
may designate. Lessee shall continue to pay all Rental by Automated Clearing
House Debit unless otherwise directed by Lessor.




    3







--------------------------------------------------------------------------------



Section 4.06. Late Charges; Default Interest. Any payment not made within three
(3) days of the date due shall, in addition to any other remedy of Lessor, incur
a late charge of five percent (5%) (which late charge is intended to compensate
Lessor for the cost of handling and processing such delinquent payment and
should not be considered interest). Any payment not made within five (5) days of
the due date shall also bear interest at the Default Rate, such interest to be
computed from and including the date such payment was due through and including
the date of the payment; provided, however, in no event shall Lessee be
obligated to pay a sum of late charge and interest higher than the maximum legal
rate then in effect.
Section 4.07. Holdover. IF LESSEE REMAINS IN POSSESSION OF THE PROPERTIES AFTER
THE EXPIRATION OF THE TERM HEREOF, LESSEE, AT LESSOR’S OPTION AND WITHIN
LESSOR’S SOLE DISCRETION, MAY BE DEEMED A TENANT ON A MONTHTOMONTH BASIS AND
SHALL CONTINUE TO PAY RENTALS AND OTHER MONETARY OBLIGATIONS IN THE AMOUNTS
HEREIN PROVIDED, EXCEPT THAT THE BASE MONTHLY RENTAL SHALL BE AUTOMATICALLY
INCREASED TO ONE HUNDRED FIFTY PERCENT (150%) OF THE LAST BASE MONTHLY RENTAL
PAYABLE UNDER THIS LEASE, AND LESSEE SHALL COMPLY WITH ALL THE TERMS OF THIS
LEASE; PROVIDED THAT NOTHING HEREIN NOR THE ACCEPTANCE OF RENTAL BY LESSOR SHALL
BE DEEMED A CONSENT TO SUCH HOLDING OVER. LESSEE SHALL DEFEND, INDEMNIFY,
PROTECT AND HOLD THE INDEMNIFIED PARTIES HARMLESS FROM AND AGAINST ANY AND ALL
LOSSES RESULTING FROM LESSEE’S FAILURE TO SURRENDER POSSESSION UPON THE
EXPIRATION OF THE LEASE TERM.
Article V
Representations and Warranties of Lessee


The representations and warranties of Lessee contained in this Article V are
being made to induce Lessor to enter into this Lease, and Lessor has relied, and
will continue to rely, upon such representations and warranties. Lessee
represents and warrants to Lessor as follows:
Section 5.01. Organization, Authority and Status of Lessee. Lessee has been duly
organized or formed, is validly existing and in good standing under the laws of
its state of formation and is qualified as a foreign corporation to do business
in any jurisdiction where such qualification is required. All necessary
corporate action has been taken to authorize the execution, delivery and
performance by Lessee of this Lease and of the other documents, instruments and
agreements provided for herein. Lessee is not, and if Lessee is a “disregarded
entity,” the owner of such disregarded entity is not, a “nonresident alien,”
“foreign corporation,” “foreign partnership,” “foreign trust,” “foreign estate,”
or any other “person” that is not a “United States Person” as those terms are
defined in the Code and the regulations promulgated thereunder. The Person who
has executed this Lease on behalf of Lessee is duly authorized to do so.
Section 5.02. Enforceability. This Lease constitutes the legal, valid and
binding obligation of Lessee, enforceable against Lessee in accordance with its
terms.
Section 5.03. Litigation. There are no suits, actions, proceedings or
investigations pending, or to the best of its knowledge, threatened against or
involving any Lessee Entity or the




    4







--------------------------------------------------------------------------------



Properties before any arbitrator or Governmental Authority which might
reasonably result in any Material Adverse Effect.
Section 5.04. Absence of Breaches or Defaults. Lessee is not in default under
any document, instrument or agreement to which Lessee is a party or by which
Lessee, the Properties or any of Lessee’s property is subject or bound, which
has had, or could reasonably be expected to result in, a Material Adverse
Effect. The authorization, execution, delivery and performance of this Lease and
the documents, instruments and agreements provided for herein will not result in
any breach of or default under any document, instrument or agreement to which
Lessee is a party or by which Lessee, the Properties or any of Lessee’s property
is subject or bound.
Section 5.05. Compliance with OFAC Laws. None of the Lessee Entities, and no
individual or entity owning directly or indirectly any interest in any of the
Lessee Entities, is an individual or entity whose property or interests are
subject to being blocked under any of the OFAC Laws or is otherwise in violation
of any of the OFAC Laws; provided, however, that the representation contained in
this sentence shall not apply to any Person to the extent such Person’s interest
is in or through a U.S. Publicly Traded Entity.
Section 5.06. Solvency. There is no contemplated, pending or threatened
Insolvency Event or similar proceedings, whether voluntary or involuntary,
affecting Lessee or any Lessee Entity. Lessee does not have unreasonably small
capital to conduct its business.
Section 5.07. Ownership. None of (i) Lessee, (ii) any Affiliate of Lessee, or
(iii) any Person owning ten percent (10%) or more of Lessee, owns, directly or
indirectly, ten percent (10%) or more of the total voting power or total value
of capital stock in STORE Capital Corporation.
Article VI
Taxes and Assessments; UTILITIES; INSURANCE


Section 6.01. Taxes.
(a) Payment. Subject to the provisions of Section 6.01(b) below, Lessee shall
pay, prior to the earlier of delinquency or the accrual of interest on the
unpaid balance, all taxes and assessments of every type or nature assessed by
applicable Governmental Authorities having jurisdiction over the Properties
against or imposed upon the Properties, Lessee or Lessor during the Lease Term
related to or arising out of this Lease and the activities of the parties
hereunder, including without limitation, (i) all taxes or assessments upon the
Properties or any part thereof and upon any personal property, trade fixtures
and improvements located on the Properties, whether belonging to Lessor or
Lessee, or any tax or charge levied in lieu of such taxes and assessments;
(ii) all taxes, charges, license fees and or similar fees imposed by reason of
the use of the Properties by Lessee; (iii) all excise, franchise, transaction,
privilege, sales, use and other taxes upon the Rental or other Monetary
Obligations hereunder, the leasehold estate of either party or the activities of
either party pursuant to this Lease; and (iv) all franchise, privilege or
similar taxes of Lessor calculated on the value of the Properties or on the
amount of capital apportioned to the Properties. Notwithstanding anything in




    5







--------------------------------------------------------------------------------



clauses (i) through (iv) to the contrary, Lessee shall not be obligated to pay
or reimburse Lessor for any taxes based on the net income or gross rental income
of Lessor or for any margin tax in the State of Texas.
(b) Right to Contest. Within thirty (30) days after each tax and assessment
payment is required by this Section 6.01 to be paid, Lessee shall provide Lessor
with evidence reasonably satisfactory to Lessor that taxes and assessments have
been timely paid by Lessee. In the event Lessor receives a tax bill, Lessor
shall use commercially reasonable efforts to forward said bill to Lessee within
fifteen (15) days of Lessor’s receipt thereof. Lessee may, at its own expense,
contest or cause to be contested (in the case of any item involving more than
$10,000, after prior written notice to Lessor, which shall be given within
fifteen (15) days of Lessee’s determination to contest any matter as permitted
herein), by appropriate legal proceedings conducted in good faith and with due
diligence, any abovedescribed item or lien with respect thereto, including,
without limitation, the amount or validity or application, in whole or in part,
of such item, provided that (i) neither the Properties nor any interest therein
would be in any danger of being sold, forfeited or lost by reason of such
proceedings; (ii) no Event of Default has occurred and is continuing; (iii) if
and to the extent required by the applicable taxing authority and/or Lessor,
Lessee posts a bond or takes other steps acceptable to such taxing authority
and/or Lessor that removes such lien or stays enforcement thereof; (iv) Lessee
shall promptly provide Lessor with copies of all notices received or delivered
by Lessee and filings made by Lessee in connection with such proceeding; and (v)
upon termination of such proceedings, it shall be the obligation of Lessee to
pay the amount of any such tax and assessment or part thereof as finally
determined in such proceedings, the payment of which may have been deferred
during the prosecution of such proceedings, together with any costs, fees
(including attorneys’ fees and disbursements), interest, penalties or other
liabilities in connection therewith. Lessor shall at the request of Lessee,
execute or join in the execution of any instruments or documents necessary in
connection with such contest or proceedings, but Lessor shall incur no cost or
obligation thereby.
Section 6.02. Utilities. Lessee shall contract, in its own name, for and pay
when due all charges for the connection and use of water, gas, electricity,
telephone, garbage collection, sewer use and other utility services supplied to
the Properties during the Lease Term. Under no circumstances shall Lessor be
responsible for any interruption of any utility service.
Section 6.03. Insurance. TO BE REVIEWED BY LESSOR’S INSURANCE CONSULTANT AND
MODIFIED, IF NECESSARY, TO FIT TRANSACTION
(a) Coverage. Throughout the Lease Term, Lessee shall maintain, with respect to
each of the Properties, at its sole expense, the following types and amounts of
insurance, in addition to such other insurance as Lessor may reasonably require
from time to time:
(i) Insurance against loss or damage to real property and personal property
under an “all risk” or “special form” insurance policy, which shall include
coverage against all risks of direct physical loss, including but not limited to
loss by fire, lightning, wind, terrorism, and other risks normally included in
the standard ISO special form (and shall also include National




    6







--------------------------------------------------------------------------------



Flood and Excess Flood insurance for any Property located in Flood Zone A or
Flood Zone V, as designated by FEMA, or otherwise located in a flood zone area
identified by FEMA as a 100-year flood zone or special hazard area, and
earthquake insurance if any Property is located within a moderate to high
earthquake hazard zone as determined by an approved insurance company set forth
in Section 6.03(b)(x) below). Such policy shall also include soft costs, a joint
loss agreement, coverage for ordinance or law covering the loss of value of the
undamaged portion of the Properties, costs to demolish and the increased costs
of construction if any of the improvements located on, or the use of, the
Properties shall at any time constitute legal non-conforming structures or uses.
Ordinance or law limits shall be in an amount equal to the full replacement cost
for the loss of value of the undamaged portion of the Properties and no less
than 25% of the replacement cost for costs to demolish and the increased cost of
construction, or in an amount otherwise specified by Lessor. Such insurance
shall be in amounts not less than 100% of the full insurable replacement cost
values (without deduction for depreciation), with an agreed amount endorsement
or without any coinsurance provision, and with sublimits satisfactory to Lessor,
as determined from time to time at Lessor’s request but not more frequently than
once in any 12-month period.
(ii) Commercial general liability insurance, including products and completed
operation liability, covering Lessor and Lessee against bodily injury liability,
property damage liability and personal and advertising injury, including without
limitation any liability arising out of the ownership, maintenance, repair,
condition or operation of every Property or adjoining ways, streets, parking
lots or sidewalks. Such insurance policy or policies shall contain a broad form
contractual liability endorsement under which the insurer agrees to insure
Lessee’s obligations under Article X hereof to the extent insurable, and a
“severability of interest” clause or endorsement which precludes the insurer
from denying the claim of Lessee or Lessor because of the negligence or other
acts of the other, shall be in amounts of not less than $10,000,000 per
occurrence for bodily injury and property damage, and $10,000,000 general
aggregate per location, or such higher limits as Lessor may reasonably require
from time to time, and shall be of form and substance satisfactory to Lessor.
Such limits of insurance can be acquired through Commercial General liability
and Umbrella liability policies.
(iii) Workers’ compensation and Employers Liability insurance in the amount of
$1,000,000 or, if the amount required by state statute in the applicable
Property’s location is less, such lesser coverage amount, covering all persons
employed by Lessee on the Properties in connection with any work done on or
about any of the Properties for which claims for death or bodily injury could be
asserted against Lessor, Lessee or the Properties.
(iv) Business interruption insurance including Rental Value Insurance payable to
Lessor at all locations for a period of not less than twelve (12) months. Such
insurance is to follow the form of the real property “all risk” or “special
form” coverage and is not to contain a co-insurance




    7







--------------------------------------------------------------------------------



clause. Such insurance is to have a minimum of 180 days of extended period of
indemnity.
(v) Automobile liability insurance, including owned, non-owned and hired car
liability insurance for combined limits of liability of $5,000,000 per
occurrence. The limits of liability can be provided in a combination of an
automobile liability policy and an umbrella liability policy.
(vi) Comprehensive Boiler and Machinery or Equipment Breakdown Insurance against
loss or damage from explosion of any steam or pressure boilers or similar
apparatus, if any, and other building equipment including HVAC units located in
or about each Property and in an amount equal to the lesser of 25% of the 100%
replacement cost of each Property or $5,000,000.
(vii) Such additional and/or other insurance and in such amounts as at the time
is customarily carried by prudent owners or tenants with respect to improvements
and personal property similar in character, location and use and occupancy to
each Property.
(b) Insurance Provisions. All insurance policies shall:
(i) provide for a waiver of subrogation by the insurer as to claims against
Lessor, its employees and agents;
(ii) be primary and provide that any “other insurance” clause in the insurance
policy shall exclude any policies of insurance maintained by Lessor and the
insurance policy shall not be brought into contribution with insurance
maintained by Lessor;
(iii) contain deductibles not to exceed $25,000, except for property insurance
and workers’ compensation insurance which may have a deductible up to $250,000;
(iv) contain a standard noncontributory mortgagee clause or endorsement in
favor of any Lender designated by Lessor;
(v) provide that the policy of insurance shall not be terminated, cancelled or
amended without at least thirty (30) days’ prior written notice to Lessor and to
any Lender covered by any standard mortgagee clause or endorsement;
(vi) provide that the insurer shall not have the option to restore the
Properties if Lessor elects to terminate this Lease in accordance with the terms
hereof;
(vii) be in amounts sufficient at all times to satisfy any coinsurance
requirements thereof;




    8







--------------------------------------------------------------------------------



(viii) except for workers’ compensation insurance referred to in
Section 6.03(a)(iii) above, name Lessor and any Lessor Affiliate or Lender
requested by Lessor, as an “additional insured” with respect to liability
insurance, and as an “additional named insured” or “additional insured” with
respect to real property and rental value insurance, as appropriate and as their
interests may appear;
(ix) be evidenced by delivery to Lessor and any Lender designated by Lessor of
an Acord Form 28 for property, business interruption and boiler & machinery
coverage (or any other form requested by Lessor) and an Acord Form 25 for
commercial general liability, workers’ compensation and umbrella coverage (or
any other form requested by Lessor); provided that in the event that either such
form is no longer available, such evidence of insurance shall be in a form
reasonably satisfactory to Lessor and any Lender designated by Lessor; and
(x) be issued by insurance companies licensed to do business in the states where
the Properties are located and which are rated no less than A-X by Best’s
Insurance Guide or are otherwise approved by Lessor.
c. Additional Obligations. It is expressly understood and agreed that (i) if any
insurance required hereunder, or any part thereof, shall expire, be withdrawn,
become void by breach of any condition thereof by Lessee, or become void or in
jeopardy by reason of the failure or impairment of the capital of any insurer,
Lessee shall immediately obtain new or additional insurance reasonably
satisfactory to Lessor and any Lender designated by Lessor; (ii) the minimum
limits of insurance coverage set forth in this Section 6.03 shall not limit the
liability of Lessee for its acts or omissions as provided in this Lease; (iii)
Lessee shall procure policies for all insurance for periods of not less than one
year and shall provide to Lessor and any servicer or Lender of Lessor
certificates of insurance or, upon Lessor’s request, duplicate originals of
insurance policies evidencing that insurance satisfying the requirements of this
Lease is in effect at all times; (iv) Lessee shall pay as they become due all
premiums for the insurance required by this Section 6.03; (v) in the event that
Lessee fails to comply with any of the requirements set forth in this Section
6.03, within ten (10) days of the giving of written notice by Lessor to Lessee,
(A) Lessor shall be entitled to procure such insurance; and (B) any sums
expended by Lessor in procuring such insurance shall be Additional Rental and
shall be repaid by Lessee, together with interest thereon at the Default Rate,
from the time of payment by Lessor until fully paid by Lessee immediately upon
written demand therefor by Lessor; and (vi) Lessee shall maintain all insurance
policies required in this Section 6.03 not to be cancelled, invalidated or
suspended on account of the conduct of Lessee, its officers, directors,
managers, members, employees or agents, or anyone acting for Lessee or any
subtenant or other occupant of the Properties, and shall comply with all policy
conditions and warranties at all times to avoid a forfeiture of all or a part of
any insurance payment.
(d) Blanket Policies. Notwithstanding anything to the contrary in this Section
6.03, any insurance which Lessee is required to obtain pursuant to this Section
6.03 may be carried under a “blanket” policy or policies covering other
properties or liabilities of




    9







--------------------------------------------------------------------------------



Lessee provided that such “blanket” policy or policies otherwise comply with the
provisions of this Section 6.03.
Section 6.04. Tax Impound. Upon the occurrence of an Event of Default and with
respect to each Event of Default, in addition to any other remedies, Lessor may
require Lessee to pay to Lessor on the first day of each month the amount that
Lessor reasonably estimates will be necessary in order to accumulate with Lessor
sufficient funds in an impound account (which shall not be deemed a trust fund)
(the “Reserve”) for Lessor to pay any and all real estate taxes (“Real Estate
Taxes”) for the Properties for the ensuing twelve (12) months, or, if due
sooner, Lessee shall pay the required amount immediately upon Lessor’s demand
therefor. Lessor shall, upon prior written request of Lessee, provide Lessee
with evidence reasonably satisfactory to Lessee that payment of the Real Estate
Taxes was made in a timely fashion. In the event that the Reserve does not
contain sufficient funds to timely pay any Real Estate Taxes, upon Lessor’s
written notification thereof, Lessee shall, within five (5) Business Days of
such notice, provide funds to Lessor in the amount of such deficiency. Lessor
shall pay or cause to be paid directly to the applicable taxing authorities any
Real Estate Taxes then due and payable for which there are funds in the Reserve;
provided, however, that in no event shall Lessor be obligated to pay any Real
Estate Taxes in excess of the funds held in the Reserve, and Lessee shall remain
liable for any and all Real Estate Taxes, including fines, penalties, interest
or additional costs imposed by any taxing authority (unless incurred as a result
of Lessor’s failure to timely pay Real Estate Taxes for which it had funds in
the Reserve). Lessee shall cooperate fully with Lessor in assuring that the Real
Estate Taxes are timely paid. Lessor may deposit all Reserve funds in accounts
insured by any federal or state agency and may commingle such funds with other
funds and accounts of Lessor. Interest or other gains from such funds, if any,
shall be the sole property of Lessor. Upon an Event of Default, in addition to
any other remedies, Lessor may apply all impounded funds in the Reserve against
any sums due from Lessee to Lessor. Lessor shall give to Lessee an annual
accounting showing all credits and debits to and from such impounded funds
received from Lessee.
Article VII
MAINTENANCE; ALTERATIONS


Section 7.01. Condition of Property; Maintenance. Lessee hereby accepts the
Properties “AS IS” and “WHERE IS” with no representation or warranty of Lessor
as to the condition thereof. Lessee shall, at its sole cost and expense, be
responsible for (a) keeping all of the building, structures and improvements
erected on each of the Properties in good order and repair, free from actual or
constructive waste; (b) the repair or reconstruction of any building, structures
or improvements erected on the Properties damaged or destroyed by a Casualty;
(c) subject to Section 7.02, making all necessary structural, non-structural,
exterior and interior repairs and replacements to any building, structures or
improvements erected on the Properties; (d) (i) ensuring that no party
encroaches upon any Property, and (ii) prosecuting any claims that Lessee seeks
to bring against any Person relating to Lessee’s use and possession of any
Property; and (e) paying all operating costs of the Properties in the ordinary
course of business. Lessee waives any right to require Lessor to maintain,
repair or rebuild all or any part of the Properties or make repairs at the
expense of Lessor pursuant to any Legal Requirements at any time in effect.




    10







--------------------------------------------------------------------------------



Section 7.02. Alterations and Improvements. During the Lease Term, Lessee shall
not alter the exterior, structural, plumbing or electrical elements of the
Properties in any manner without the consent of Lessor, which consent shall not
be unreasonably withheld, delayed or conditioned; provided, however, Lessee may
undertake nonstructural alterations to the Properties, individually, costing
$250,000 or less without Lessor’s prior written consent. If Lessor’s consent is
required hereunder and Lessor consents to the making of any such alterations,
the same shall be made by Lessee at Lessee’s sole expense by a licensed
contractor and according to plans and specifications approved by Lessor and
subject to such other conditions as Lessor shall reasonably require. Any work at
any time commenced by Lessee on the Properties shall be prosecuted diligently to
completion, shall be of good workmanship and materials and shall comply fully
with all the terms of this Lease and all Legal Requirements. Upon completion of
any alterations individually costing more than $250,000, Lessee shall promptly
provide Lessor with evidence of full payment to all laborers and materialmen
contributing to the alterations. Additionally, upon completion of any
alterations, Lessee shall promptly provide Lessor with (a) an architect’s
certificate certifying the alterations to have been completed in conformity with
the plans and specifications (if the alterations are of such a nature as would
require the issuance of such a certificate from the architect); (b) a
certificate of occupancy (if the alterations are of such a nature as would
require the issuance of a certificate of occupancy); and (c) any related
documents or information reasonably requested by Lessor. Lessee shall keep the
Properties free from any liens arising out of any work performed on, or
materials furnished to, the Properties. Lessee shall execute and file or record,
as appropriate, a “Notice of NonResponsibility,” or any equivalent notice
permitted under applicable Law in the states where the Properties are located
which provides that Lessor is not responsible for the payment of any costs or
expenses relating to the additions or alterations. Any addition to or alteration
of the Properties shall be deemed a part of the Properties and belong to Lessor,
and Lessee shall execute and deliver to Lessor such instruments as Lessor may
require to evidence the ownership by Lessor of such addition or alteration.
Lessor and Lessee acknowledge and agree that their relationship is and shall be
solely that of “Lessor-Lessee” (thereby excluding a relationship of
“owner-contractor,” “owner-agent” or other similar relationships). Accordingly,
all materialmen, contractors, artisans, mechanics, laborers and any other
persons now or hereafter contracting with Lessee, any contractor or
subcontractor of Lessee or any other Lessee party for the furnishing of any
labor, services, materials, supplies or equipment with respect to any portion of
the Properties at any time from the date hereof until the end of the Lease Term,
are hereby charged with notice that they look exclusively to Lessee to obtain
payment for same.
Section 7.03. Encumbrances. During the Lease Term, following reasonable prior
notice to Lessee, Lessor shall have the right to grant easements on, over, under
and above the Properties, provided that such easements will not materially
interfere with Lessee’s use of the Properties. Lessee shall comply with and
perform all obligations of Lessor under all easements, declarations, covenants,
restrictions and other items of record now or hereafter encumbering the
Properties; provided, however, that Lessor shall provide prior written notice to
Lessee of any easements, declarations, covenants, and restrictions to which
Lessor subjects the Property. Without Lessor’s prior written consent, Lessee
shall not grant any easements on, over, under or above the Properties.




    11







--------------------------------------------------------------------------------





Article VIII


Use of the Properties; Compliance


Section 8.01. Use. During the Lease Term, each of the Properties shall be used
solely for the operation of a Permitted Facility. Except during periods when a
Property is untenantable due to Casualty or Condemnation (and provided that
Lessee continues to strictly comply with the other terms and conditions of this
Lease), Lessee shall at all times during the Lease Term occupy the Properties
and shall diligently operate its business on the Properties. In the event that
Lessee shall change the use of the Properties or the concept or brand operated
on the Properties, Lessee shall provide Lessor with written notice of any such
change and copies of the franchise agreement(s) related to such new concept or
brand, if any.
Section 8.02. Compliance. LESSEE’S USE AND OCCUPATION OF EACH OF THE PROPERTIES,
AND THE CONDITION THEREOF, SHALL, AT LESSEE’S SOLE COST AND EXPENSE, COMPLY
FULLY WITH ALL LEGAL REQUIREMENTS AND ALL RESTRICTIONS, COVENANTS AND
ENCUMBRANCES OF RECORD, AND ANY OWNER OBLIGATIONS UNDER SUCH LEGAL REQUIREMENTS,
OR RESTRICTIONS, COVENANTS AND ENCUMBRANCES OF RECORD, WITH RESPECT TO THE
PROPERTIES, IN EITHER EVENT, THE FAILURE WITH WHICH TO COMPLY COULD HAVE A
MATERIAL ADVERSE EFFECT. WITHOUT IN ANY WAY LIMITING THE FOREGOING PROVISIONS,
LESSEE SHALL COMPLY WITH ALL LEGAL REQUIREMENTS RELATING TO ANTITERRORISM,
TRADE EMBARGOS, ECONOMIC SANCTIONS, ANTI-MONEY LAUNDERING LAWS, AND THE
AMERICANS WITH DISABILITIES ACT OF 1990, AS SUCH ACT MAY BE AMENDED FROM TIME TO
TIME, AND ALL REGULATIONS PROMULGATED THEREUNDER, AS IT AFFECTS THE PROPERTIES
NOW OR HEREAFTER IN EFFECT. LESSEE SHALL OBTAIN, MAINTAIN AND COMPLY WITH ALL
REQUIRED LICENSES AND PERMITS, BOTH GOVERNMENTAL AND PRIVATE, TO USE AND OPERATE
THE PROPERTIES AS PERMITTED FACILITIES. UPON LESSOR’S WRITTEN REQUEST FROM TIME
TO TIME DURING THE LEASE TERM, LESSEE SHALL CERTIFY IN WRITING TO LESSOR THAT
LESSEE’S REPRESENTATIONS, WARRANTIES AND OBLIGATIONS UNDER SECTION 5.05 AND THIS
SECTION 8.02 REMAIN TRUE AND CORRECT AND HAVE NOT BEEN BREACHED. LESSEE SHALL
IMMEDIATELY NOTIFY LESSOR IN WRITING IF ANY OF SUCH REPRESENTATIONS, WARRANTIES
OR COVENANTS ARE NO LONGER TRUE OR HAVE BEEN BREACHED OR IF LESSEE HAS A
REASONABLE BASIS TO BELIEVE THAT THEY MAY NO LONGER BE TRUE OR HAVE BEEN
BREACHED. IN CONNECTION WITH SUCH AN EVENT, LESSEE SHALL COMPLY WITH ALL LEGAL
REQUIREMENTS AND DIRECTIVES OF GOVERNMENTAL AUTHORITIES AND, AT LESSOR’S
REQUEST, PROVIDE TO LESSOR COPIES OF ALL NOTICES, REPORTS AND OTHER
COMMUNICATIONS EXCHANGED WITH, OR RECEIVED FROM, GOVERNMENTAL AUTHORITIES
RELATING TO SUCH AN EVENT. LESSEE SHALL ALSO REIMBURSE LESSOR FOR ALL COSTS
INCURRED BY LESSOR IN EVALUATING THE EFFECT OF SUCH AN EVENT ON THE PROPERTIES
AND THIS LEASE, IN OBTAINING ANY NECESSARY LICENSE FROM GOVERNMENTAL AUTHORITIES
AS MAY BE NECESSARY FOR LESSOR TO ENFORCE ITS RIGHTS UNDER THE TRANSACTION
DOCUMENTS, AND IN COMPLYING WITH ALL LEGAL REQUIREMENTS APPLICABLE TO LESSOR AS
THE RESULT OF THE EXISTENCE OF SUCH AN EVENT AND FOR ANY PENALTIES OR FINES




    12







--------------------------------------------------------------------------------



IMPOSED UPON LESSOR AS A RESULT THEREOF. LESSEE WILL USE ITS BEST EFFORTS TO
PREVENT ANY ACT OR CONDITION TO EXIST ON OR ABOUT THE PROPERTIES THAT WILL
MATERIALLY INCREASE ANY INSURANCE RATE THEREON, EXCEPT WHEN SUCH ACTS ARE
REQUIRED IN THE NORMAL COURSE OF ITS BUSINESS AND LESSEE SHALL PAY FOR SUCH
INCREASE. LESSEE AGREES THAT IT WILL DEFEND, INDEMNIFY AND HOLD HARMLESS THE
INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL LOSSES CAUSED BY, INCURRED OR
RESULTING FROM LESSEE’S FAILURE TO COMPLY WITH ITS OBLIGATIONS UNDER THIS
SECTION, EXCLUDING LOSSES SUFFERED BY AN INDEMNIFIED PARTY ARISING OUT OF THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PARTY.
Section 8.03. Environmental.
(a) Covenants.
(i) Lessee covenants to Lessor during the Lease Term, subject to the limitations
of subsection (ii) below, as follows:
(A) Lessee shall permit no uses or operations on or of the Properties, whether
by Lessee or any other Person, that are not in compliance with all Environmental
Laws and permits issued pursuant thereto.
(B) Lessee shall permit no Releases in, on, under or from the Properties, except
in Permitted Amounts.
(C) Lessee shall permit no Hazardous Materials or Regulated Substances in, on or
under the Properties, except in Permitted Amounts. Above and below ground
storage tanks shall be properly permitted and only used as permitted.
(D) Lessee shall keep the Properties or cause the Properties to be kept free and
clear of all Environmental Liens, whether due to any act or omission of Lessee
or any other Person.
(E) Lessee shall not act or fail to act or allow any other tenant, occupant,
guest, customer or other user of the Properties to act or fail to act in any way
that (1) materially increases a risk to human health or the environment, (2) 
poses an unreasonable or unacceptable risk of harm to any Person or the
environment (whether on or off any of the Properties), (3) has a Material
Adverse Effect, (4) is contrary to any material requirement set forth in the
insurance policies maintained by Lessee or Lessor, (5) constitutes a public or
private nuisance or constitutes waste, (6) violates any covenant, condition,
agreement or easement applicable to the Properties, or (7) would result in any
reopening or reconsideration of any prior investigation or causes a new
investigation by a Governmental Authority having jurisdiction over any Property.
(F) Lessee shall, at its sole cost and expense, fully and expeditiously
cooperate in all activities pursuant to this Section 8.03, including but not




    13







--------------------------------------------------------------------------------



limited to providing all relevant information and making knowledgeable persons
available for interviews.
(G) Lessee shall, at its sole cost and expense, comply with the terms and
provisions of and perform all obligations and covenants set forth in the Consent
Order.
(ii) Notwithstanding any provision of this Lease to the contrary, an Event of
Default shall not be deemed to have occurred as a result of the failure of
Lessee to satisfy any one or more of the covenants set forth in subsections (A)
through (E) above provided that Lessee shall be in compliance with the
requirements of any Governmental Authority with respect to the Remediation of
any Release at the Properties.
(b) Notification Requirements. During the Lease Term, Lessee shall immediately
notify Lessor in writing upon Lessee obtaining actual knowledge of (i) any
Releases or Threatened Releases in, on, under or from any of the Properties
other than in Permitted Amounts, or migrating towards any of the Properties;
(ii) any noncompliance with any Environmental Laws related in any way to any of
the Properties; (iii) any actual or potential Environmental Lien or activity use
limitation; (iv) any required or proposed Remediation of environmental
conditions relating to any of the Properties required by applicable Governmental
Authorities; and (v) any written or oral notice or other communication of which
Lessee becomes aware from any source whatsoever (including but not limited to a
Governmental Authority) relating in any way to Hazardous Materials, Regulated
Substances or above or below ground storage tanks, or Remediation thereof at or
on any of the Properties, other than in Permitted Amounts, possible liability of
any Person relating to any of the Properties pursuant to any Environmental Law,
other environmental conditions in connection with any of the Properties, or any
actual or potential administrative or judicial proceedings in connection with
anything referred to in this Section. Lessee shall, upon Lessor’s written
request, deliver to Lessor a certificate stating that Lessee is and has been in
full compliance with all of the environmental representations, warranties and
covenants in this Lease.
c. Remediation. Lessee shall, at its sole cost and expense, and without limiting
any other provision of this Lease, effectuate any Remediation required by any
Governmental Authority of any condition (including, but not limited to, a
Release or Threatened Release) in, on, under or from the Properties and take any
other reasonable action deemed necessary by any Governmental Authority for
protection of human health or the environment. Should Lessee fail to undertake
any required Remediation in accordance with the preceding sentence, Lessor,
after written notice to Lessee and Lessee’s failure to immediately undertake
such Remediation, shall be permitted to complete such Remediation, and all Costs
incurred in connection therewith shall be paid by Lessee. Any Cost so paid by
Lessor, together with interest at the Default Rate, shall be deemed to be
Additional Rental hereunder and shall be immediately due from Lessee to Lessor.
(d) Indemnification. LESSEE SHALL, AT ITS SOLE COST AND EXPENSE, PROTECT,
DEFEND, INDEMNIFY, RELEASE AND HOLD HARMLESS EACH OF THE INDEMNIFIED PARTIES
FROM AND AGAINST ANY AND ALL




    14







--------------------------------------------------------------------------------



LOSSES, INCLUDING, BUT NOT LIMITED TO, ALL COSTS OF REMEDIATION (WHETHER OR NOT
PERFORMED VOLUNTARILY), ARISING OUT OF OR IN ANY WAY RELATING TO ANY
ENVIRONMENTAL LAWS, HAZARDOUS MATERIALS, REGULATED SUBSTANCES, ABOVE OR BELOW
GROUND STORAGE TANKS, OR OTHER ENVIRONMENTAL MATTERS CONCERNING THE PROPERTIES,
EXCLUDING LOSSES SUFFERED BY AN INDEMNIFIED PARTY ARISING OUT OF THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PARTY. IT IS EXPRESSLY
UNDERSTOOD AND AGREED THAT LESSEE’S OBLIGATIONS UNDER THIS SECTION SHALL SURVIVE
THE EXPIRATION OR EARLIER TERMINATION OF THIS LEASE FOR ANY REASON FOR TWO (2)
YEARS PURSUANT TO SUBSECTION 8.03(G) BELOW.
(e) Right of Entry. In the event that Lessor has a reasonable basis to believe
that a Release or a violation of any Environmental Law has occurred, Lessor and
any other Person designated by Lessor, including but not limited to any
receiver, any representative of a Governmental Authority, and any environmental
consultant, shall have the right, but not the obligation, to enter upon the
Properties during business hours with reasonable prior notice to assess any and
all aspects of the environmental condition of any Property and its use,
including but not limited to conducting any environmental assessment or audit
(the scope of which shall be determined in Lessor’s sole and absolute
discretion) and taking samples of soil, groundwater or other water, air, or
building materials, and conducting other invasive testing; provided, however,
that such entry does not unreasonably interfere with Lessee’s operations or
impose any risk on persons on the Properties. Lessee shall cooperate with and
provide access to Lessor and any other Person designated by Lessor. Any such
assessment or investigation shall be at Lessee’s sole cost and expense.
(f) Environmental Insurance. Throughout the Lease Term, Lessor shall have the
right, at its sole cost and expense, to maintain an Environmental Policy with
respect to the Properties. Upon expiration of an Environmental Policy, Lessee
shall reasonably cooperate with Lessor in connection with Lessor’s renewal or
replacement of such Environmental Policy and allow for any necessary
environmental investigations of the Properties.
(g) Survival. The obligations of Lessee and the rights and remedies of Lessor
under this Section 8.03 shall survive the termination, expiration and/or release
of this Lease for a period of two (2) years.
Article IX
ADDITIONAL COVENANTS


Section 9.01. Performance at Lessee’s Expense. Lessee acknowledges and confirms
that Lessor may impose reasonable administrative, processing or servicing fees
(not to exceed the amount of $5,000 per instance), and collect its reasonable
and actual attorneys’ fees, costs and expenses in connection with (a) any
extension, renewal, modification, amendment and termination of this Lease
requested by Lessee; (b) any release or substitution of Properties requested by
Lessee; (c) the procurement of consents, waivers and approvals with respect to
the Properties or any matter related to this Lease requested by Lessee; (d) the
review of any




    15







--------------------------------------------------------------------------------



assignment or sublease or proposed assignment or sublease or the preparation or
review of any subordination or nondisturbance agreement requested by Lessee;
(e) the collection, maintenance and/or disbursement of reserves created under
this Lease or the other Transaction Documents (following an Event of Default);
and (f) inspections required to make certain determinations under this Lease or
the other Transaction Documents following Lessor’s reasonable belief of a breach
under this Lease or any other Transaction Documents.
Section 9.02. Inspection. Lessor and its authorized representatives shall have
the right, at all reasonable times and upon giving reasonable (at least 24
hours) prior notice (except in the event of an emergency, in which case no prior
notice shall be required), to enter the Properties or any part thereof and
inspect the same; provided, however, that such inspections shall not
unreasonably interfere with the business of Lessee or impose any risk on any
people or property at the Properties. Lessee hereby waives any claim for damages
for any injury or inconvenience to or interference with Lessee’s business, any
loss of occupancy or quiet enjoyment of the Properties and any other loss
occasioned by such entry, but, subject to Section 10.01, excluding damages
arising as a result of the gross negligence or willful misconduct of Lessor.
Section 9.03. Financial Information.
(a) Financial Statements. Within forty five (45) days after the end of each
fiscal quarter and within one hundred twenty (120) days after the end of each
fiscal year of Lessee and Lessee Reporting Entities, Lessee shall deliver to
Lessor (i) complete consolidated financial statements that consolidate Lessee
and Lessee Reporting Entities, including a balance sheet, profit and loss
statement, statement of stockholders’ equity and statement of cash flows and all
other related schedules for the fiscal period then ended, such statements to
detail separately interest expense, income taxes, non-cash expenses,
non-recurring expenses, operating lease expense and current portion of long-term
debt – capital leases; (ii) income statements for the business at each of the
Properties; and (iii) the supplemental financial information set forth on
Schedule 9.03. All such financial statements shall be prepared in accordance
with GAAP, and shall be certified to be accurate and complete by an officer or
director of each Lessee Reporting Entity. In the event that Lessee’s business at
the Properties is ordinarily consolidated with other business for financial
statements purposes, a separate profit and loss statement shall be provided
showing separately the sales, profits and losses pertaining to each Property
with interest expense, income taxes, non-cash expenses, non-recurring expenses
and operating lease expense (rent), with the basis for allocation of overhead or
other charges being clearly set forth in accordance with Schedule 9.03. The
financial statements delivered to Lessor need not be audited, but Lessee shall
deliver to Lessor copies of any audited financial statements of the Lessee
Reporting Entities which may be prepared, as soon as they are available.
(b) Other Information. Notwithstanding any provision contained herein, upon
request at any time, Lessee will provide to Lessor, at no additional cost or
expense to Lessee, any and all financial information and/or financial statements
of Lessee Reporting Entities (and in the form or forms) as reasonably requested
by Lessor including, but not limited to, as requested by Lessor in connection
with Lessor’s filings with or disclosures to the Securities and Exchange
Commission or other Governmental Authority.




    16







--------------------------------------------------------------------------------



Section 9.04. OFAC Laws. Upon receipt of notice or upon actual knowledge
thereof, Lessee shall immediately notify Lessor in writing if any Person owning
(directly or indirectly) any interest in any of the Lessee Entities, or any
director, officer, shareholder, member, manager or partner of any of such
holders is a Person whose property or interests are subject to being blocked
under any of the OFAC Laws, or is otherwise in violation of any of the OFAC
Laws, or is under investigation by any Governmental Authority for, or has been
charged with, or convicted of, drug trafficking, terroristrelated activities or
any violation of the AntiMoney Laundering Laws, has been assessed civil
penalties under these or related Laws, or has had funds seized or forfeited in
an action under these or related Laws; provided, however, that the covenant in
this Section 9.04 shall not apply to any Person to the extent such Person’s
interest is in or through a U.S. Publicly Traded Entity.
Section 9.05. Estoppel Certificate. At any time, and from time to time, Lessee
shall, promptly and in no event later than ten (10) Business Days after a
request from Lessor or any Lender or mortgagee of Lessor, execute, acknowledge
and deliver to Lessor or such Lender or mortgagee, as the case may be, a
certificate in the form supplied by Lessor, certifying: (a) that Lessee has
accepted the Properties; (b) that this Lease is in full force and effect and has
not been modified (or if modified, setting forth all modifications), or, if this
Lease is not in full force and effect, the certificate shall so specify the
reasons therefor; (c) the commencement and expiration dates of the Lease Term;
(d) the date to which the Rentals have been paid under this Lease and the amount
thereof then payable; (e) whether there are then any existing defaults by Lessor
in the performance of its obligations under this Lease, and, if there are any
such defaults, specifying the nature and extent thereof; (f) that no notice has
been received by Lessee of any default under this Lease which has not been
cured, except as to defaults specified in the certificate; (g) the capacity of
the Person executing such certificate, and that such Person is duly authorized
to execute the same on behalf of Lessee; (h) that neither Lessor nor any Lender
or mortgagee has actual involvement in the management or control of decision
making related to the operational aspects or the daytoday operation of the
Properties, including any handling or disposal of Hazardous Materials or
Regulated Substances; and (i) any other information reasonably requested by
Lessor or any Lender or mortgagee, as the case may be. If Lessee shall fail or
refuse to sign a certificate in accordance with the provisions of this Section
within ten (10) days following a request by Lessor, Lessee irrevocably
constitutes and appoints Lessor as its attorneyinfact to execute and deliver
the certificate to any such third party, it being stipulated that such power of
attorney is coupled with an interest and is irrevocable and binding.
Article X
RELEASE AND INDEMNIFICATION


Section 10.01. Release and Indemnification. LESSEE AGREES TO USE AND OCCUPY THE
PROPERTIES AT ITS OWN RISK AND HEREBY RELEASES LESSOR AND LESSOR’S AGENTS AND
EMPLOYEES FROM ALL CLAIMS FOR ANY DAMAGE OR INJURY TO THE FULL EXTENT PERMITTED
BY LAW. LESSEE AGREES THAT LESSOR SHALL NOT BE RESPONSIBLE OR LIABLE TO LESSEE
OR LESSEE’S EMPLOYEES, AGENTS, CUSTOMERS, LICENSEES OR INVITEES FOR BODILY
INJURY, PERSONAL INJURY OR PROPERTY DAMAGE OCCASIONED BY THE ACTS OR OMISSIONS
OF ANY OTHER LESSEE OR ANY OTHER PERSON. LESSEE AGREES THAT ANY EMPLOYEE OR
AGENT TO WHOM THE PROPERTIES OR ANY PART THEREOF SHALL BE ENTRUSTED




    17







--------------------------------------------------------------------------------



BY OR ON BEHALF OF LESSEE SHALL BE ACTING AS LESSEE’S AGENT WITH RESPECT TO THE
PROPERTIES OR ANY PART THEREOF, AND NEITHER LESSOR NOR LESSOR’S AGENTS,
EMPLOYEES OR CONTRACTORS SHALL BE LIABLE FOR ANY LOSS OF OR DAMAGE TO THE
PROPERTIES OR ANY PART THEREOF UNLESS CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF LESSOR OR LESSOR’S AGENTS, EMPLOYEES OR CONTRACTORS. LESSEE SHALL
INDEMNIFY, PROTECT, DEFEND AND HOLD HARMLESS EACH OF THE INDEMNIFIED PARTIES
FROM AND AGAINST ANY AND ALL LOSSES (EXCLUDING LOSSES SUFFERED BY AN INDEMNIFIED
PARTY ARISING OUT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH
INDEMNIFIED PARTY; PROVIDED, HOWEVER, THAT THE TERM “GROSS NEGLIGENCE” SHALL NOT
INCLUDE GROSS NEGLIGENCE IMPUTED AS A MATTER OF LAW TO ANY OF THE INDEMNIFIED
PARTIES SOLELY BY REASON OF LESSOR’S INTEREST IN ANY PROPERTY OR LESSOR’S
FAILURE TO ACT IN RESPECT OF MATTERS WHICH ARE OR WERE THE OBLIGATION OF LESSEE
UNDER THIS LEASE) CAUSED BY, INCURRED OR RESULTING FROM LESSEE’S OPERATIONS OR
BY LESSEE’S USE AND OCCUPANCY OF THE PROPERTIES, WHETHER RELATING TO ITS
ORIGINAL DESIGN OR CONSTRUCTION, LATENT DEFECTS, ALTERATION, MAINTENANCE, USE BY
LESSEE OR ANY PERSON THEREON, SUPERVISION OR OTHERWISE, OR FROM ANY BREACH OF,
DEFAULT UNDER, OR FAILURE TO PERFORM, ANY TERM OR PROVISION OF THIS LEASE BY
LESSEE, ITS OFFICERS, EMPLOYEES, AGENTS OR OTHER PERSONS. IT IS EXPRESSLY
UNDERSTOOD AND AGREED THAT LESSEE’S OBLIGATIONS UNDER THIS SECTION SHALL SURVIVE
THE EXPIRATION OR EARLIER TERMINATION OF THIS LEASE FOR ANY REASON WHATSOEVER.
Article XI
Condemnation and Casualty


Section 11.01. Notification. Lessee shall promptly give Lessor written notice of
(a) any Condemnation of any of the Properties, (b) the commencement of any
proceedings or negotiations which might result in a Condemnation of any of the
Properties, and (c) any Casualty to any of the Properties or any part thereof.
Such notice shall provide a general description of the nature and extent of such
Condemnation, proceedings, negotiations or Casualty, and shall include copies of
any documents or notices received in connection therewith. Thereafter, Lessee
shall promptly send Lessor copies of all notices, correspondence and pleadings
relating to any such Condemnation, proceedings, negotiations or Casualty.
Section 11.02. Total Condemnation. In the event of a Condemnation of all or
substantially all of any of the Properties, and if as a result of such
Condemnation: (i) access to the Property to and from the publicly dedicated
roads adjacent to the Property as of the Effective Date is permanently and
materially impaired such that Lessee no longer has access to such dedicated
road; (ii) there is insufficient parking to operate the Property as a Permitted
Facility under applicable Laws; or (iii) the Condemnation includes a portion of
the building such that the remaining portion is unsuitable for use as a
Permitted Facility, as determined by Lessee in the exercise of good faith
business judgment (and Lessee provides to Lessor an officer’s certificate
executed by an officer of Lessee certifying to the same) (each such event, a
“Total Condemnation”), then, in such event:




    18







--------------------------------------------------------------------------------



(a) Termination of Lease. On the date of the Total Condemnation, all obligations
of either party hereunder with respect to the applicable Property shall cease
and the Base Annual Rental shall be reduced as set forth in Section 11.03(c)
below; provided, however, that Lessee’s obligations to the Indemnified Parties
under any indemnification provisions of this Lease with respect to such Property
and Lessee’s obligation to pay Rental and all other Monetary Obligations
(whether payable to Lessor or a third party) accruing under this Lease with
respect to such Property prior to the date of termination shall survive such
termination. If the date of such Total Condemnation is other than the first day
of a month, the Base Monthly Rental for the month in which such Total
Condemnation occurs shall be apportioned based on the date of the Total
Condemnation.
(b) Net Award. Subject to Section 11.07 below, Lessor shall be entitled to
receive the entire Net Award in connection with a Total Condemnation without
deduction for any estate vested in Lessee by this Lease, and Lessee hereby
expressly assigns to Lessor all of its right, title and interest in and to every
such Net Award and agrees that Lessee shall not be entitled to any Net Award or
other payment for the value of Lessee’s leasehold interest in this Lease.
Section 11.03. Partial Condemnation or Casualty. In the event of a Condemnation
which is not a Total Condemnation (each such event, a “Partial Condemnation”),
or in the event of a Casualty:
(a) Net Awards. All Net Awards shall be paid to Lessor.
(b) Continuance of Lease. This Lease shall continue in full force and effect
upon the following terms:
(i) All Rental and other Monetary Obligations due under this Lease shall
continue unabated.
(ii) Lessee shall promptly commence and diligently prosecute restoration of such
Property to the same condition, as nearly as practicable, as prior to such
Partial Condemnation or Casualty as approved by Lessor. Subject to the terms and
provisions of the Mortgages and upon the written request of Lessee (accompanied
by evidence reasonably satisfactory to Lessor that such amount has been paid or
is due and payable and is properly part of such costs, and that Lessee has
complied with the terms of Section 7.02 in connection with the restoration),
Lessor shall promptly make available in installments, subject to reasonable
conditions for disbursement imposed by Lessor, an amount up to but not exceeding
the amount of any Net Award received by Lessor with respect to such Partial
Condemnation or Casualty. Prior to the disbursement of any portion of the Net
Award with respect to a Casualty, Lessee shall provide evidence reasonably
satisfactory to Lessor of the payment of restoration expenses by Lessee up to
the amount of the insurance deductible applicable to such Casualty. Lessor shall
be entitled to keep any portion of the Net Award which may be in excess of the
cost of restoration, and Lessee shall bear all additional Costs of such
restoration in excess of the Net Award.




    19







--------------------------------------------------------------------------------



c. Right to Termination. Notwithstanding any other provision to the contrary
contained in this Article XI, in the event that, as a result of a Casualty in
the last year of the Lease Term, Lessee shall reasonably estimate in the
exercise of good faith business judgment that the applicable Property cannot be
used for the same purpose and substantially with the same utility as before such
Casualty (and Lessee provides to Lessor an officer's certificate executed by an
officer of Lessee certifying to the same), then, subject to the terms and
conditions set forth in this subsection (c), Lessee shall have the right,
exercisable by written notice given to Lessor no later than thirty (30) days
following such Casualty, to terminate this Lease with respect to such damaged
Property (and in connection with such termination, the Base Annual Rental shall
be reduced as set forth in Section 11.03() below). If Lessee elects to
terminate, this Lease shall terminate with respect to such Property as of the
last day of the month during which such thirty (30) day period expired. Lessee
shall vacate and surrender such Property by such termination date, in accordance
with the provisions of this Lease, and ail obligations of either party hereunder
with respect to such Property shall cease as of the date of termination;
provided, however, Lessee's obligations to the Indemnified Parties under any
indemnification provisions of this Lease with respect to such Property and
Lessee's obligations to pay Rental and all other Monetary Obligations (whether
payable to Lessor or a third party) accruing under this Lease with respect to
such Property prior to the date of termination shall survive such termination
subject to, and in accordance with, the terms hereof. In such event, Lessor may
retain all Net Awards related to the Casualty, and Lessee shall immediately pay
Lessor an amount equal to the insurance deductible applicable to any Casualty.
(d) Rental. Upon removal of a Property pursuant to Section 11.02 or Section
11.03, the Base Annual Rental shall be reduced by an amount equal to the Lease
Rate multiplied by the Net Award.
Section 11.04. Temporary Taking. In the event of a Condemnation of all or any
part of any Property for a temporary use (a “Temporary Taking”), this Lease
shall remain in full force and effect without any reduction of Base Annual
Rental, Additional Rental or any other Monetary Obligation payable hereunder.
Except as provided below, Lessee shall be entitled to the entire Net Award for a
Temporary Taking, unless the period of occupation and use by the condemning
authorities shall extend beyond the date of expiration of this Lease, in which
event the Net Award made for such Temporary Taking shall be apportioned between
Lessor and Lessee as of the date of such expiration. At the termination of any
such Temporary Taking, Lessee will, at its own cost and expense and pursuant to
the provisions of Section 7.02, promptly commence and complete restoration of
such Property.
Section 11.05. Adjustment of Losses. Any loss under any property damage
insurance required to be maintained by Lessee shall be adjusted by Lessor and
Lessee. Any Net Award relating to a Total Condemnation or a Partial Condemnation
shall be adjusted by Lessor or, at Lessor’s election, Lessee. Notwithstanding
the foregoing or any other provisions of this Section 11.05 to the contrary, if
at the time of any Condemnation or any Casualty or at any time thereafter an
Event of Default shall have occurred and be continuing, Lessor is hereby
authorized and empowered but shall not be obligated, in the name and on behalf
of Lessee and otherwise, to file and prosecute Lessee’s claim, if any, for a Net
Award on account of such Condemnation or such Casualty and to collect such Net
Award and apply the same to the curing of such Event of Default and any other
then existing Event of Default under this Lease and/or to




    20







--------------------------------------------------------------------------------



the payment of any amounts owed by Lessee to Lessor under this Lease, in such
order, priority and proportions as Lessor in its discretion shall deem proper.
Section 11.06. Lessee Obligation in Event of Casualty. During all periods of
time following a Casualty, Lessee shall take reasonable steps to ensure that the
affected Property is secure and does not pose any risk of harm to any adjoining
property and Persons (including owners or occupants of such adjoining property).
Section 11.07. Lessee Awards and Payments. Notwithstanding any provision
contained in this Article XI, Lessee shall be entitled to claim and receive any
award or payment from the condemning authority expressly granted for the taking
of any personal property owned by Lessee, any insurance proceeds with respect to
any personal property owned by Lessee, the interruption of its business and
moving expenses (subject, however, to the provisions of Section 6.03(a)(iv)
above), but only if such claim or award does not adversely affect or interfere
with the prosecution of Lessor’s claim for the Condemnation or Casualty, or
otherwise reduce the amount recoverable by Lessor for the Condemnation or
Casualty.
Article XII
Default, Conditional Limitations,
Remedies and Measure of Damages


Section 12.01. Event of Default. Each of the following shall be an event of
default by Lessee under this Lease (each, an “Event of Default”):
(a) if any representation or warranty of Lessee set forth in this Lease is false
in any material respect when made, or if Lessee renders any materially false
statement or account when made;
(b) if any Rental or other Monetary Obligation due under this Lease is not paid
when due if such failure continues for more than three (3) Business Days after
written notice from Lessor; provided, however, Lessor shall only be required to
provide such notice twice in any twelve (12) month period; provided, however,
any delay in the payment of Rental as a result of a technical error in the
wiring and/or automated clearinghouse process shall not constitute an Event of
Default hereunder so long as the same is corrected within one (1) Business Day
of the date Lessee receives notice thereof;
c. if Lessee fails to pay, prior to delinquency, any taxes, assessments or other
charges the failure of which to pay will result in the imposition of a lien
against any of the Properties;
(d) if Lessee vacates or abandons any Property;
(e) if there is an Insolvency Event affecting Lessee;
(f) if Lessee fails to observe or perform any of the other covenants, conditions
or obligations of Lessee in this Lease; provided, however, if any such failure
does not involve the payment of any Monetary Obligation, is not willful or
intentional, does not place any Property or any rights or property of Lessor in
immediate jeopardy, and is




    21







--------------------------------------------------------------------------------



within the reasonable power of Lessee to promptly cure, all as determined by
Lessor in its reasonable discretion, then such failure shall not constitute an
Event of Default hereunder, unless otherwise expressly provided herein, unless
and until Lessor shall have given Lessee notice thereof and a period of thirty
(30) days shall have elapsed, during which period Lessee may correct or cure
such failure, upon failure of which an Event of Default shall be deemed to have
occurred hereunder without further notice or demand of any kind being required.
If such failure cannot reasonably be cured within such thirty (30) day period,
as determined by Lessor in its reasonable discretion, and Lessee is diligently
pursuing a cure of such failure, then Lessee shall have a reasonable period to
cure such failure beyond such thirty (30)day period, which shall in no event
exceed ninety (90) days after receiving notice of such failure from Lessor. If
Lessee shall fail to correct or cure such failure within such ninety (90)day
period, an Event of Default shall be deemed to have occurred hereunder without
further notice or demand of any kind being required;
(g) if a final, nonappealable judgment is rendered by a court against Lessee
which has a Material Adverse Effect, and is not discharged or provision made for
such discharge within ninety (90) days from the date of entry thereof;
(h) if Lessee shall be liquidated or dissolved or shall begin proceedings
towards its liquidation or dissolution;
(i) if the estate or interest of Lessee in any of the Properties shall be levied
upon or attached in any proceeding and such estate or interest is about to be
sold or transferred or such process shall not be vacated or discharged within
ninety (90) days after it is made; or
(j) if there is an “Event of Default” or other breach or default by Lessee under
any of the other Transaction Documents or any Other Agreement , after the
passage of all applicable notice and cure or grace periods; provided, however,
in the event that this Lease has been the subject of a Securitization and any
Other Agreement has not been the subject of the same Securitization or any
series relating to such Securitization, an “Event of Default” under such Other
Agreement shall not constitute an Event of Default under this Lease.
Section 12.02. Remedies. Upon the occurrence of an Event of Default, with or
without notice or demand, except as otherwise expressly provided herein or such
other notice as may be required by statute and cannot be waived by Lessee,
Lessor shall be entitled to exercise, at its option, concurrently, successively,
or in any combination, all remedies available at Law or in equity, including,
without limitation, any one or more of the following:
(a) to terminate this Lease, whereupon Lessee’s right to possession of the
Properties shall cease and this Lease, except as to Lessee’s liability, shall be
terminated;
(b) to the extent not prohibited by applicable Law, to (i) re-enter and take
possession of the Properties (or any part thereof), any or all personal property
or fixtures of Lessee upon the Properties and, to the extent permissible,
permits and other rights or privileges of Lessee pertaining to the use and
operation of the Properties, and (ii) expel Lessee and those claiming under or
through Lessee, without being deemed guilty in any




    22







--------------------------------------------------------------------------------



manner of trespass or becoming liable for any loss or damage resulting
therefrom, without resort to legal or judicial process, procedure or action. No
notice from Lessor hereunder or under a forcible entry and detainer statute or
similar Law shall constitute an election by Lessor to terminate this Lease
unless such notice specifically so states. If Lessee shall, after default,
voluntarily give up possession of the Properties to Lessor, deliver to Lessor or
its agents the keys to the Properties, or both, such actions shall be deemed to
be in compliance with Lessor’s rights and the acceptance thereof by Lessor or
its agents shall not be deemed to constitute a termination of the Lease. Lessor
reserves the right following any reentry and/or reletting to exercise its right
to terminate this Lease by giving Lessee written notice thereof, in which event
this Lease will terminate;
c. to relet the Properties or any part thereof for such term or terms (including
a term which extends beyond the original Lease Term), at such rentals and upon
such other terms as Lessor, in its sole discretion, may determine, with all
proceeds received from such reletting being applied to the Rental and other
Monetary Obligations due from Lessee in such order as Lessor may, in its sole
discretion, determine, which other Monetary Obligations include, without
limitation, all reasonable and actual repossession costs, brokerage commissions,
attorneys’ fees and expenses, alteration, remodeling and repair costs and
expenses of preparing for such reletting. Except to the extent required by
applicable Law, Lessor shall have no obligation to relet the Properties or any
part thereof and shall in no event be liable for refusal or failure to relet the
Properties or any part thereof, or, in the event of any such reletting, for
refusal or failure to collect any rent due upon such reletting, and no such
refusal or failure shall operate to relieve Lessee of any liability under this
Lease or otherwise to affect any such liability. Lessor reserves the right
following any reentry and/or reletting to exercise its right to terminate this
Lease by giving Lessee written notice thereof, in which event this Lease will
terminate as specified in said notice;
(d) to recover from Lessee all Costs paid or incurred by Lessor as a result of
such breach, regardless of whether or not legal proceedings are actually
commenced;
(e) to immediately or at any time thereafter, and with or without notice, at
Lessor’s sole option but without any obligation to do so, correct such breach or
default and charge Lessee all Costs incurred by Lessor therein. Any sum or sums
so paid by Lessor, together with interest at the Default Rate, shall be deemed
to be Additional Rental hereunder and shall be immediately due from Lessee to
Lessor. Any such acts by Lessor in correcting Lessee’s breaches or defaults
hereunder shall not be deemed to cure said breaches or defaults or constitute
any waiver of Lessor’s right to exercise any or all remedies set forth herein;
(f) to immediately or at any time thereafter, and with or without notice, except
as required herein, set off any money of Lessee held by Lessor under this Lease
or any other Transaction Document or any Other Agreement against any sum owing
by Lessee hereunder;
(g) Without limiting the generality of the foregoing or limiting in any way the
rights of Lessor under this Lease or otherwise under applicable Laws, at any
time after the occurrence, and during the continuance, of an Event of Default,
Lessor shall be




    23







--------------------------------------------------------------------------------



entitled to apply for and seek the appointment of a receiver under and subject
to applicable Law by a court of competent jurisdiction (by ex parte motion for
appointment without notice) in any action taken by Lessor to enforce its rights
and remedies hereunder in order to protect and preserve Lessor’s interest under
this Lease or in the Properties and the Personalty; and/or
(h) to seek any equitable relief available to Lessor, including, without
limitation, the right of specific performance.
Section 12.03. Cumulative Remedies. All powers and remedies given by Section
12.02 to Lessor, subject to applicable Law, shall be cumulative and not
exclusive of one another or of any other right or remedy or of any other powers
and remedies available to Lessor under this Lease, by judicial proceedings or
otherwise, to enforce the performance or observance of the covenants and
agreements of Lessee contained in this Lease, and no delay or omission of Lessor
to exercise any right or power accruing upon the occurrence of any Event of
Default shall impair any other or subsequent Event of Default or impair any
rights or remedies consequent thereto. Every power and remedy given by this
Section or by Law to Lessor may be exercised from time to time, and as often as
may be deemed expedient, by Lessor, subject at all times to Lessor’s right in
its sole judgment to discontinue any work commenced by Lessor or change any
course of action undertaken by Lessor.
Section 12.04 Lessee Waiver. Lessee hereby expressly waives, for itself and all
Persons claiming by, through and under Lessee, including creditors of all kinds,
(a) any right and privilege which Lessee has under any present or future Legal
Requirements to redeem the Properties or to have a continuance of this Lease for
the Lease Term after termination of Lessee’s right of occupancy by order or
judgment of any court or by any legal process or writ, or under the terms of
this Lease; (b) the benefits of any present or future Legal Requirement that
exempts property from liability for debt or for distress for rent; (c) any
present or future Legal Requirement relating to notice or delay in levy of
execution in case of eviction of a tenant for nonpayment of rent; and (d) any
benefits and lien rights which may arise pursuant to any present or future Legal
Requirement.
Article XIII
Mortgage, Subordination and Attornment


Section 13.01. No Liens. Lessor’s interest in this Lease and/or the Properties
shall not be subordinate to any liens or encumbrances placed upon the Properties
by or resulting from any act of Lessee, and nothing herein contained shall be
construed to require such subordination by Lessor. NOTICE IS HEREBY GIVEN THAT
LESSEE IS NOT AUTHORIZED TO PLACE OR ALLOW TO BE PLACED ANY LIEN, MORTGAGE, DEED
OF TRUST, DEED TO SECURE DEBT, SECURITY INTEREST OR ENCUMBRANCE OF ANY KIND UPON
ALL OR ANY PART OF THE PROPERTIES OR LESSEE’S LEASEHOLD INTEREST THEREIN, AND
ANY SUCH PURPORTED TRANSACTION SHALL BE VOID.
Section 13.02. Subordination. This Lease at all times shall automatically be
subordinate to the lien of any and all ground leases and Mortgages now or
hereafter placed upon any of the Properties by Lessor, and Lessee covenants and
agrees to execute and deliver, upon demand, such further instruments
subordinating this Lease to the lien of any or all such




    24







--------------------------------------------------------------------------------



ground leases and Mortgages as shall be desired by Lessor, or any present or
proposed mortgagees under trust deeds, upon the condition that Lessee shall have
the right to remain in possession of the Properties under the terms of this
Lease, notwithstanding any default in any or all such ground leases or
Mortgages, or after the foreclosure of any such Mortgages, so long as no Event
of Default shall have occurred and be continuing.
Section 13.03. Attornment. In the event any purchaser or assignee of any Lender
at a foreclosure sale acquires title to any of the Properties, or in the event
that any Lender or any purchaser or assignee otherwise succeeds to the rights of
Lessor as landlord under this Lease, Lessee shall attorn to Lender or such
purchaser or assignee, as the case may be (a “Successor Lessor”), and recognize
the Successor Lessor as lessor under this Lease as long as Successor Lessor
recognizes Lessee’s rights hereunder and does not disturb Lessee, and, subject
to the provisions of this Article XIII, this Lease shall continue in full force
and effect as a direct lease between the Successor Lessor and Lessee, provided
that the Successor Lessor shall only be liable for any obligations of Lessor
under this Lease which accrue after the date that such Successor Lessor acquires
title. The foregoing provision shall be selfoperative and effective without the
execution of any further instruments.
Section 13.04. Execution of Additional Documents. Although the provisions in
this Article XIII shall be selfoperative and no future instrument of
subordination shall be required, upon request by Lessor, Lessee shall execute
and deliver such additional reasonable instruments as may be reasonably required
for such purposes.
Section 13.05. Notice to Lender. Lessee shall give written notice to any Lender
having a recorded lien upon any of the Properties or any part thereof of which
Lessee has been notified of any breach or default by Lessor of any of its
obligations under this Lease and give such Lender at least sixty (60) days
beyond any notice period to which Lessor might be entitled to cure such default
before Lessee may exercise any remedy with respect thereto.
Article XIV
Assignment


Section 14.01. Assignment by Lessor. As a material inducement to Lessor’s
willingness to enter into the transactions contemplated by this Lease (the
“Transaction”) and the other Transaction Documents, Lessee hereby agrees that
Lessor may, from time to time and at any time and without the consent of Lessee,
engage in all or any combination of the following, or enter into agreements in
connection with any of the following or in accordance with requirements that may
be imposed by applicable securities, tax or other Laws: (a) the sale,
assignment, grant, conveyance, transfer, financing, refinancing, purchase or
reacquisition of all, less than all or any portion of the Properties, this
Lease or any other Transaction Document, Lessor’s right, title and interest in
this Lease or any other Transaction Document, the servicing rights with respect
to any of the foregoing, or participations in any of the foregoing; or (b) a
Securitization and related transactions. Without in any way limiting the
foregoing, the parties acknowledge and agree that Lessor, in its sole
discretion, may assign this Lease or any interest herein to another Person in
order to maintain Lessor’s or any of its Affiliates’ status as a REIT. In the
event of any such sale or assignment other than a security assignment, Lessee
shall attorn to such purchaser or assignee (so long as Lessor and such purchaser
or assignee notify Lessee in writing of such transfer and such purchaser or
assignee expressly assumes in writing




    25







--------------------------------------------------------------------------------



the obligations of Lessor hereunder from and after the date of such assignment).
At the request of Lessor, Lessee will execute such documents confirming the
sale, assignment or other transfer and such other agreements as Lessor may
reasonably request, provided that the same do not increase the liabilities and
obligations of Lessee hereunder and include Successor Lessor’s express
assumption of all Lessor’s obligations hereunder. Lessor shall be relieved, from
and after the date of such transfer or conveyance, of liability for the
performance of any obligation of Lessor contained herein, except for obligations
or liabilities accrued prior to such assignment or sale.
Section 14.02. No Assignment by Lessee.
(a) Lessee acknowledges that Lessor has relied both on the business experience
and creditworthiness of Lessee and upon the particular purposes for which Lessee
intends to use the Properties in entering into this Lease. Subject to Section
14.02(b), Lessee shall not assign, transfer, convey, pledge or mortgage this
Lease or any interest herein or any interest in Lessee, whether by operation of
Law or otherwise, without the prior written consent of Lessor, which may not be
unreasonably conditioned, delayed or withheld. At the time of any assignment of
this Lease which is approved by Lessor, the assignee shall assume all of the
obligations of Lessee under this Lease pursuant to a written assumption
agreement in form and substance reasonably acceptable to Lessor. Such assignment
of this Lease pursuant to this Section 14.02 shall not relieve Lessee of its
obligations respecting this Lease unless otherwise agreed to by Lessor, which
shall not be unreasonably conditioned, delayed or withheld. Any assignment,
transfer, conveyance, pledge or mortgage in violation of this Section 14.02
shall be voidable at the sole option of Lessor. Any consent to an assignment
given by Lessor hereunder shall not be deemed a consent to any subsequent
assignment. Lessor shall review and provide approval or reasons for withholding
approval of an assignment within fifteen (15) days of Lessee’s request for
approval.
(b) Notwithstanding anything to the contrary contained in Section 14.02(a) above
and provided that no Event of Default has occurred and is continuing and
provided further that any assignee agrees to assume all of Lessee's obligations
under this Lease and reaffirms all the representations and warranties contained
herein, a Lessee entity shall have the right to assign or otherwise transfer its
interest in, to and under this Lease without Lessor's consent to (i) an
Affiliate of Lessee , or (ii) any entity which purchases or otherwise acquires
all or substantially all of the assets or equity interest of such Lessee entity
in a bona fide sale for fair market value. In no event shall Lessee shall be
released from liability under this Lease without the prior written consent of
Lessor.
Section 14.03. No Sale of Assets. Without the prior written consent of Lessor,
Lessee shall not sell all or substantially all of Lessee’s assets such that
Lessee can no longer operate its business at the Properties, except in
connection with an assumption of this Lease pursuant to Section 14.02(b) above.
Any sale of Lessee’s assets in violation of this Section 14.03, shall be
voidable at the sole option of Lessor. Any consent to a sale of Lessee’s assets
given by Lessor hereunder shall not be deemed a consent to any subsequent sale
of Lessee’s assets.
Section 14.04. Subletting. Provided no Event of Default has occurred and is
continuing, Lessee shall have the right to sublease any or all of the
Properties; provided,




    26







--------------------------------------------------------------------------------



however, (i) the term of any such sublease shall not extend beyond the Lease
Term; (ii) the sublease shall be for no use other than a Permitted Facility;
(iii) the sublease shall be subject and subordinate to this Lease and shall not
contain any terms inconsistent with this Lease; (iv) Lessee shall at all times
remain fully and primarily liable under this Lease; (v) the rent due under such
sublease shall be fixed rent and shall not be based on the net profits of the
sublessee; and (vI) the sublease is approved by Lessor, which approval shall not
be unreasonably withheld, conditioned or delayed (each, a “Sublease”). As
security for the payment and performance by Lessee of its obligations under this
Lease, Lessee hereby assigns, transfers, sets over and grants to Lessor, a
security interest in any and all of Lessee’s right, title and interest, powers,
privileges and other benefits as landlord under the Subleases, including,
without limitation: (i) rent and proceeds thereof; (ii) the right to enter upon,
take possession of and use any and all property subleased or granted by Lessee
under the Subleases; (iii) the right to make all waivers and agreements, to give
all notices, consents and releases, to take all action upon the happening of any
default giving rise to a right in favor of Lessee under the Subleases; and (iv)
the right to do any and all other things whatsoever which Lessee is or may
become entitled to do under the Subleases. Upon the occurrence of and during the
continuance of an Event of Default hereunder, Lessee agrees that, at the option
of Lessor and in addition to such other rights and remedies as may be afforded
to Lessor under this Lease, Lessor shall have the right, without giving notice
to or obtaining the consent of Lessee, to exercise, enforce or avail itself of
any of the rights, powers, privileges, authorizations or benefits assigned and
transferred to Lessor pursuant to this Section 14.04, including, without
limitation, the right to collect all amounts due under the Subleases. From and
after the occurrence of an Event of Default, Lessee does hereby irrevocably
appoint Lessor as Lessee’s true and lawful attorney, with full power (in the
name of Lessee or otherwise) to ask, require, demand, receive and give
acquittance for every payment under or arising out of the Subleases to which
Lessee is or may become entitled. Lessee declares that this appointment is
coupled with an interest and shall be irrevocable by Lessee. Lessee further
agrees to execute any and all other instruments deemed reasonably necessary by
Lessor to further the intent of the foregoing assignment and to vest Lessor in
the Subleases. Notwithstanding any provision contained in this Section 14.04,
(i) Lessor shall not be obligated to perform or discharge any obligation, duty
or liability under the Subleases by reason of the foregoing assignment; and
(ii) Lessor shall not be liable or responsible for, and Lessee agrees to
indemnify and hold Lessor harmless from and against any liability, loss, cost or
damage, claim or demand against Lessor arising, directly or indirectly, from or
related to the Subleases.
Article XV
Notices


Section 15.01. Notices. All notices, demands, designations, certificates,
requests, offers, consents, approvals, appointments and other instruments given
pursuant to this Lease shall be in writing and given by any one of the
following: (a) hand delivery; (b) express overnight delivery service;
(c) certified or registered mail, return receipt requested; or (d) email
transmission, and shall be deemed to have been delivered upon (i) receipt, if
hand delivered; (ii) the next Business Day, if delivered by a reputable express
overnight delivery service; (iii) the third Business Day following the day of
deposit of such notice with the United States Postal Service, if sent by
certified or registered mail, return receipt requested; or (iv) transmission, if
delivered by email transmission. Notices shall be provided to the parties and
addresses (or electronic mail addresses) specified below:




    27







--------------------------------------------------------------------------------




If to Lessee:
Synalloy Corporation
4510 Cox Road, Suite 201
Richmond, VA 23060
Attention: Craig Bram
Email: cbram@synalloy.com


With a copy to:
Williams Mullen
Attention: Lori H. Schweller, Esq.
321 East Main Street, Suite 400
Charlottesville, VA 22902
434-951-5728 Direct
434-817-0977 Fax
804-248-8700 Mobile
LSchweller@williamsmullen.com


If to Lessor:
STORE Master Funding XII, LLC
8377 E. Hartford Drive, Suite 100
Scottsdale, AZ 85255
Attention: Asset Management
Email: customerservice@storecapital.com
Burke
With a copy to:
Kutak Rock LLP
1801 California Street, Suite 3000
Denver, CO 80202
Attention:    Nathan Humphrey, Esq.
Email: nathan.humphrey@kutakrock.com



or to such other address or such other person as either party may from time to
time hereafter specify to the other party in a notice delivered in the manner
provided above.
Article XVI
RIGHT OF FIRST REFUSAL
Section 16.01. Offer. Subject to the terms and conditions set forth in this
Article XVI, if Lessor desires to sell any Property and receives a bona fide
written offer from a third party which offer is in all respects acceptable to
Lessor, Lessor shall deliver a complete copy of such bona fide third party offer
to Lessee (“Third Party Offer”). Within fifteen (15) days of Lessee’s receipt of
such Third Party Offer from Lessor, and a written statement of Lessor’s desire
to sell the Property in accordance with such Third Party Offer, Lessee shall
have the right to deliver an offer to Lessor (“Purchase Offer”) to purchase
Lessor’s interest in any such Property for the amount of the bona fide third
party offer to purchase such Property (the “Subject Purchase Price”). Lessee
shall complete such purchase, subject to the satisfaction of each of the terms
and conditions set forth in Section 16.02 below.    
Section 16.02. Conditions Precedent.
(a) The purchase of Lessor’s interest in a Property pursuant to Section 16.01
shall be subject to the fulfillment of all of the following terms and
conditions: (1) no monetary Event of Default shall have occurred and be
continuing under this Lease or other Transaction Documents; (2) Lessee shall
have paid to Lessor the Subject Purchase Price, together with all Rental and
other Monetary Obligations then due and payable under this Lease as of the date
of the closing of such purchase; (3) in addition to payment of the Subject
Purchase Price, Lessee shall have satisfied its obligations under Section 16.03
below; and (4) the date of the closing of such purchase shall occur on the next
scheduled Base Monthly Rental payment date that is at least thirty (30) days
following Lessor’s receipt of Lessee’s written notice of its exercise of its
right to purchase the Property pursuant to Section 16.01.
(b) On the date of the closing of the purchase of a Property pursuant to this
Section (the “Purchase Closing Date”), subject to satisfaction of the foregoing
conditions: (1) this Lease shall be deemed terminated with respect to the
Property and the Base Annual Rental shall be reduced by an amount equal to the
Lease Rate multiplied by the Subject Purchase Price; provided, however, such
termination shall not limit Lessee’s obligations to Lessor under any
indemnification provisions of this Lease and Lessee’s obligations to pay any
Monetary Obligations (whether payable to Lessor or a third party) accruing under
this Lease with respect to such Property prior to the Purchase Closing Date
shall survive the termination of this Lease; and (2) Lessor shall convey such
Property to Lessee “as is” by special warranty deed, subject to all matters of
record (except for any consensual liens granted by Lessor other than those
granted by Lessor at the request of Lessee), and without representation or
warranty.




    28







--------------------------------------------------------------------------------



Section 16.03. Costs. Lessee shall be solely responsible for the payment of all
Costs resulting from any proposed purchase pursuant to this Article XVI,
regardless of whether the purchase is consummated, including, without
limitation, to the extent applicable, the cost of title insurance and
endorsements, including, survey charges, stamp taxes, mortgage taxes, transfer
taxes and fees, escrow and recording fees, taxes imposed on Lessor as a result
of such purchase, the attorneys’ fees of Lessee and the reasonable attorneys’
fees and expenses of counsel to Lessor.
Section 16.04. Termination of Right. NOTWITHSTANDING ANYTHING TO THE CONTRARY,
LESSEE’S RIGHTS UNDER THIS ARTICLE XVI SHALL TERMINATE AND BE NULL AND VOID AND
OF NO FURTHER FORCE AND EFFECT IF (i) LESSEE FAILS TO EXERCISE THE RIGHT GRANTED
PURSUANT TO THIS ARTICLE, AND THE SALE TO THE THIRD PARTY PURCHASER IS
CONSUMMATED; (ii) THIS LEASE TERMINATES OR THE LEASE TERM EXPIRES; OR (iii) THE
PROPERTY IS SOLD OR TRANSFERRED PURSUANT TO THE EXERCISE OF A PRIVATE POWER OF
SALE OR JUDICIAL FORECLOSURE OR ACCEPTANCE OF A DEED IN LIEU THEREOF. IN ANY
SUCH EVENT, LESSEE SHALL EXECUTE A QUITCLAIM DEED AND SUCH OTHER DOCUMENTS AS
LESSOR SHALL REASONABLY REQUEST EVIDENCING THE TERMINATION OF ITS RIGHT UNDER
THIS ARTICLE XVI.
Section 16.05. Attornment. If Lessee does not deliver its Purchase Offer to
purchase the Property and the Property is transferred to a third party
purchaser, Lessee will attorn to any third party purchaser as Lessor so long as
such third party purchaser and Lessor notify Lessee in writing of such transfer.
At the request of Lessor, Lessee will execute such documents confirming the
agreement referred to above and such other agreements as Lessor may reasonably
request, provided that such agreements do not increase the liabilities and
obligations of Lessee hereunder.
Section 16.06. Exclusions. The provisions of this Article XVI shall not apply to
or prohibit (i) any mortgages or other hypothecation of Lessor’s interest in the
Property; (ii) any sale of the Property pursuant to a private power of sale
under or judicial foreclosure of any mortgage or other security instrument or
device to which Lessor’s interest in the Property is now or hereafter subject;
(iii) any transfer of Lessor’s interest in the Property to a mortgagee or other
holder of a security interest therein or their designees by deed in lieu of
foreclosure; (iv) any transfer of the Property to any governmental or
quasi-governmental agency with power of Condemnation; (v) any transfer of the
Property to any Affiliate of Lessor; (vi) any transfers of interests in Lessor
by any member, shareholder, partner or other owner to any other member,
shareholder, partner or other owner; and (vii) any transfers to any Person to
whom Lessor sells all or substantially all of its assets.
Article XVII
EXCESS LAND
Section 17.01. Option. Lessee shall have a one-time option to give Lessor notice
(an “Option Notice”) of Lessee’s election to purchase all or any portion of that
area of the Statesville, NC Property, that is not utilized in connection with
the operation of the Permitted Facility at such Property (as generally depicted
in Schedule 17.01 attached hereto, in each instance, the “Purchase Option Area”)
for a price equal to its Fair Market Value. The closing for any such




    29







--------------------------------------------------------------------------------



purchase must occur within one hundred twenty (120) days following Lessor’s
receipt of an Option Notice, but in no event shall closing occur later than the
expiration of the Term. The closing of any purchase pursuant to this Article
XVII shall be conditioned upon (i) no Event of Default continuing at the time of
the applicable closing, (ii) no Material Adverse Effect on the remainder of such
Property stemming from such purchase, including ingress and egress, and (iii)
Lessee obtains all necessary approvals from Governmental Authorities to create a
legal parcel that may be separately conveyed and leaves Lessor with a legal
parcel that may be separately conveyed, as approved by Lessor in its reasonable
discretion, which approvals shall be at the sole costs and expense of Lessee.
Lessor agrees, assents and covenants to assist in good faith, but at no cost or
expense to Lessor, with Lessee’s obtaining of all necessary approvals from
Government Authorities to create a legal parcel that may be separately conveyed.
Section 17.02. Closing. Upon any exercise of this Option, Lessor and Lessee
shall open a new escrow account with a recognized title insurance company
selected by Lessor. Such escrow shall be subject to the standard escrow
instructions of the escrow agent, to the extent they are not inconsistent
herewith. At or before the close of escrow, Lessor shall deliver to the escrow
agent its special or limited warranty deed conveying to Lessee all of Lessor’s
right, title and interest in the applicable portion of the Purchase Option Area
free and clear of all liens and encumbrances except liens for taxes and
assessments and easements, covenants and restrictions of record which were
attached to the applicable portion of the Purchase Option Area as of the date
hereof, attached during the term of the Lease through Lessee’s action or
inaction, as the case may be, have been granted by Lessor in lieu of a taking by
the power of eminent domain or the like, or have been approved by Lessee. Lessee
shall have the right to accept such title as Lessor can convey or elect not to
consummate its exercise of the Option. Notwithstanding the foregoing, Lessor
shall cause any mortgage or other monetary lien arising by, through or under
Lessor (but not arising by, through or under Lessee or by failure of Lessee to
comply with its obligations hereunder) to be released at or prior to closing.
Both Lessor and Lessee agree to execute a purchase agreement, escrow
instructions and such other instruments as may be necessary or appropriate to
consummate the sale of the applicable portion of the Purchase Option Area in the
manner and containing the terms herein provided. All Costs incurred in
connection with Lessee’s exercise of the Option, including, but not limited to,
escrow fees, title insurance fees, recording costs or fees, reasonable
attorneys’ fees (including those of Lessor), costs of any approvals from
Governmental Authorities, appraisal fees, stamp taxes and transfer fees shall be
borne by Lessee. Lessee shall continue to pay and perform all of its obligations
under this Lease until the close of escrow. The purchase price paid by Lessee in
exercising this Option shall be paid to Lessor or to such person or entity as
Lessor may direct at closing in immediately available funds. The closing date
may be extended for a reasonable period of time to permit Lessor to cure title
defects or to permit either party to cure any other defects or defaults provided
each party is diligently seeking to cure such defect or default and Lessee
continues to perform its obligations hereunder. In the case of any mortgage or
other monetary lien arising by, through or under Lessor (but not arising by,
through or under Lessee), the escrow agent shall first apply the purchase price
to the payment of such mortgage or monetary lien, and the balance shall be paid
over to Lessor at closing. Upon closing, this Lease shall terminate with respect
to the applicable portion of the Purchase Option Area acquired by Lessee and
Base Annual Rental shall be reduced by the net proceeds received by Lessor
multiplied by a capitalization rate of 8.60%.




    30







--------------------------------------------------------------------------------



Section 17.03. Termination of Option. Notwithstanding anything to the contrary,
Lessee’s rights under this Article XVII shall terminate and be null and void and
of no further force and effect if this Lease terminates or upon Lessee’s
purchase of the Purchase Option Area. In any such event, Lessee shall execute a
quitclaim deed and/or such other documents as Lessor shall reasonably request
evidencing the termination of Lessee’s right under this Article XVII.
Furthermore, in no event may Lessee exercise its rights in this Article XVII
more than one time; provided, however, the Purchase Option Area may be comprised
of multiple legal parcels.
Section 17.04. No Assignment of Option. Lessee may not sell, assign, transfer,
hypothecate or otherwise dispose of the Option granted herein or any interest
therein, except in conjunction with a permitted assignment of Lessee’s entire
interest herein and then only to the assignee thereof. Any attempted assignment
of this Option which is contrary to the terms of this Article XVII shall be
deemed to be an Event of Default under this Lease and the Option granted herein
shall be void. Lessee may designate one or more third parties to acquire title
to the Purchase Option Area upon the closing under Section 17.02 above;
provided, however, in no event may Lessee receive any funds, payment or fees in
excess of the purchase price due to Lessor in connection with such designation.
Section 17.05. No Prohibited Transaction. Notwithstanding the foregoing, the
purchase option described in this Article XVII shall be conditioned upon Lessor
making a reasonable determination that the sale of any portion of the Purchase
Option Area would not cause Lessor to recognize income or gain from a
“prohibited transaction” as defined under Section 857(b)(6) of the Internal
Revenue Code of 1986, as amended. In the event that Lessor determines that the
exercise of the purchase option would cause Lessor to recognize such income or
gain in the calendar year in which the applicable Option Notice is delivered,
Lessee shall continue to have all rights under this Article XVII and shall have
the right to exercise the purchase option in the following calendar year and
Lessor shall not have the right to delay closing any further.
Section 17.06. Fair Market Value. For purposes of this Article XVII and
determining the “Fair Market Value” of the applicable portion of the Purchase
Option Area, Lessor shall, at Lessee’s sole expense, retain an independent MAI
appraiser to prepare an appraisal of the Fair Market Value of the applicable
portion of the Purchase Option Area, including any additions or renovations
thereto. In determining the Fair Market Value of the applicable portion of the
Purchase Option Area, the appraiser shall utilize the cost, income and sales
comparison approaches to value. The average amount which results from the
calculation of each of the cost approach, the income approach and the sales
comparison approach, all as determined in accordance with the provisions of this
subsection, shall constitute the “Fair Market Value” of the Purchase Option Area
for purposes of this subsection. If within five (5) days after being notified of
the results of such appraisal, Lessee elects to reject that appraisal, then the
first appraisal shall become null and void and Lessor shall nominate to Lessee a
list of not less than three (3) independent MAI appraisers who are experienced
with appraising properties similar to applicable portion of the Purchase Option
Area, and Lessee shall select one appraiser. Within five (5) days of such
selection, Lessor shall retain such appraiser, at Lessee’s sole expense, to
prepare an appraisal of the applicable portion of the Purchase Option Area in
the same manner described above and the results of such appraisal shall be the
“Fair Market Value” of the applicable portion of the Purchase Option Area for
purposes of such subsection.






    31







--------------------------------------------------------------------------------



Article XVIII
MISCELLANEOUS


Section 18.01. Force Majeure. Any prevention, delay or stoppage due to strikes,
lockouts, acts of God, enemy or hostile governmental action, civil commotion,
fire or other casualty beyond the control of the party obligated to perform
(each, a “Force Majeure Event”) shall excuse the performance by such party for a
period equal to any such prevention, delay or stoppage, expressly excluding,
however, the obligations imposed upon Lessee with respect to Rental and other
Monetary Obligations to be paid hereunder.
Section 18.02. No Merger. There shall be no merger of this Lease nor of the
leasehold estate created by this Lease with the fee estate in or ownership of
any of the Properties by reason of the fact that the same person, corporation,
firm or other entity may acquire or hold or own, directly or indirectly,
(a) this Lease or the leasehold estate created by this Lease or any interest in
this Lease or in such leasehold estate, and (b) the fee estate or ownership of
any of the Properties or any interest in such fee estate or ownership. No such
merger shall occur unless and until all persons, corporations, firms and other
entities having any interest in (i) this Lease or the leasehold estate created
by this Lease, and (ii) the fee estate in or ownership of the Properties or any
part thereof sought to be merged shall join in a written instrument effecting
such merger and shall duly record the same.
Section 18.03. Interpretation. Lessor and Lessee acknowledge and warrant to each
other that each has been represented by independent counsel and has executed
this Lease after being fully advised by said counsel as to its effect and
significance. This Lease shall be interpreted and construed in a fair and
impartial manner without regard to such factors as the party which prepared the
instrument, the relative bargaining powers of the parties or the domicile of any
party. Whenever in this Lease any words of obligation or duty are used, such
words or expressions shall have the same force and effect as though made in the
form of a covenant.
Section 18.04. Characterization. The following expressions of intent,
representations, warranties, covenants, agreements, stipulations and waivers are
a material inducement to Lessor entering into this Lease:
(a) Lessor and Lessee intend that (i) this Lease constitutes an unseverable,
unitary and single lease of all, but not less than all, of the Properties, and,
if at any time this Lease covers other real property in addition to the
Properties, neither this Lease, nor Lessee’s obligations or rights hereunder may
be allocated or otherwise divided among such properties by Lessee; (ii) this
Lease is a “true lease,” is not a financing lease, capital lease, mortgage,
equitable mortgage, deed of trust, trust agreement, security agreement or other
financing or trust arrangement, and the economic realities of this Lease are
those of a true lease; and (iii) the business relationship created by this Lease
and any related documents is solely that of a long-term commercial lease between
Lessor and Lessee, the Lease has been entered into by both parties in reliance
upon the economic and legal bargains contained herein, and none of the
agreements contained herein is intended, nor shall the same be deemed or
construed, to create a partnership (de facto or de jure) between Lessor and
Lessee, to make them joint venturers, to make




    32







--------------------------------------------------------------------------------



Lessee an agent, legal representative, partner, subsidiary or employee of
Lessor, nor to make Lessor in any way responsible for the debts, obligations or
losses of Lessee.
(b) Lessor and Lessee covenant and agree that: (i) each intends to treat this
Lease as an operating lease pursuant to Statement of Financial Accounting
Standards No. 13, as amended, and as a true lease for state Law reporting
purposes and for federal income tax purposes; (ii) each party will not, nor will
it permit any Affiliate to, at any time, take any action or fail to take any
action with respect to the preparation or filing of any statement or disclosure
to Governmental Authority, including without limitation, any income tax return
(including an amended income tax return), to the extent that such action or such
failure to take action would be inconsistent with the intention of the parties
expressed in this Section 18.04; (iii) with respect to the Properties, the Lease
Term is less than seventy-five percent (75%) of the estimated remaining economic
life of the Properties; and (iv) the Base Annual Rental is the fair market value
for the use of the Properties and was agreed to by Lessor and Lessee on that
basis, and the execution and delivery of, and the performance by Lessee of its
obligations under, this Lease do not constitute a transfer of all or any part of
the Properties.
c. Lessee waives any claim or defense based upon the characterization of this
Lease as anything other than a true lease and as a master lease of all of the
Properties. Lessee stipulates and agrees (i) not to challenge the validity,
enforceability or characterization of the lease of the Properties as a true
lease and/or as a single, unitary, unseverable instrument pertaining to the
lease of all, but not less than all, of the Properties; and (ii) not to assert
or take or omit to take any action inconsistent with the agreements and
understandings set forth in this Section 18.04.
Section 18.05. Disclosures.
(a) Securities Act or Exchange Act. The parties agree that, notwithstanding any
provision contained in this Lease, any party (and each employee, representative
or other agent of any party) may disclose to any and all persons, without
limitation of any kind, any matter required under the Securities Act or the
Exchange Act.
(b) Lessor Advertising and Related Publications. Upon receipt of Lessee’s prior
consent, Lessor may use Lessee’s name, trademarks, logos, pictures of stores and
signage, and basic Transaction information (collectively “Lessee’s Information”)
solely in connection with Lessor’s sales, advertising, and press release
materials, including on Lessor’s website.
c. Public Disclosures. Except as required by Law, Lessee shall not make any
public disclosure, including press releases or any form of media release, of
this Lease Agreement or any transactions relating hereto without the prior
written consent of Lessor.
Section 18.06. Attorneys’ Fees. In the event of any judicial or other
adversarial proceeding concerning this Lease, to the extent permitted by Law,
the prevailing party shall be entitled to recover all of its reasonable
attorneys’ fees and other Costs in addition to any other relief to which it may
be entitled.




    33







--------------------------------------------------------------------------------



Section 18.07. Memoranda of Lease. Concurrently with the execution of this
Lease, Lessor and Lessee are executing Lessor’s standard form memorandum of
lease in recordable form, indicating the names and addresses of Lessor and
Lessee, a description of the Properties, the Lease Term, but omitting Rentals
and such other terms of this Lease as Lessor may not desire to disclose to the
public. Further, upon Lessor’s request, Lessee agrees to execute and acknowledge
a termination of lease and/or quitclaim deed in recordable form to be held by
Lessor until the expiration or sooner termination of the Lease Term; provided,
however, if Lessee shall fail or refuse to sign such a document in accordance
with the provisions of this Section within ten (10) days following a request by
Lessor, Lessee irrevocably constitutes and appoints Lessor as its
attorneyinfact to execute and record such document, it being stipulated that
such power of attorney is coupled with an interest and is irrevocable and
binding.
Section 18.08. No Brokerage. LESSOR AND LESSEE REPRESENT AND WARRANT TO EACH
OTHER THAT THEY HAVE HAD NO CONVERSATION OR NEGOTIATIONS WITH ANY BROKER
CONCERNING THE LEASING OF THE PROPERTIES. EACH OF LESSOR AND LESSEE AGREES TO
PROTECT, INDEMNIFY, SAVE AND KEEP HARMLESS THE OTHER, AGAINST AND FROM ALL
LIABILITIES, CLAIMS, LOSSES, COSTS, DAMAGES AND EXPENSES, INCLUDING ATTORNEYS’
FEES, ARISING OUT OF, RESULTING FROM OR IN CONNECTION WITH THEIR BREACH OF THE
FOREGOING WARRANTY AND REPRESENTATION.
Section 18.09. Waiver of Jury Trial and Certain Damages. LESSOR AND LESSEE
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE
TO A TRIAL BY JURY WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO
AGAINST THE OTHER OR ITS SUCCESSORS WITH RESPECT TO ANY MATTER ARISING OUT OF OR
IN CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF LESSOR AND LESSEE, LESSEE’S
USE OR OCCUPANCY OF THE Properties, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR
ANY EMERGENCY OR STATUTORY REMEDY. THIS WAIVER BY THE PARTIES HERETO OF ANY
RIGHT EITHER MAY HAVE TO A TRIAL BY JURY HAS BEEN NEGOTIATED AND IS AN ESSENTIAL
ASPECT OF THEIR BARGAIN. FURTHERMORE, LESSOR AND LESSEE HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO SEEK PUNITIVE,
CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES FROM THE OTHER PARTY AND ANY OF THE
AFFILIATES, OFFICERS, DIRECTORS, MEMBERS, MANAGERS OR EMPLOYEES OF LESSOR OR
LESSEE, AS APPLICABLE, OR ANY OF THEIR SUCCESSORS WITH RESPECT TO ANY AND ALL
ISSUES PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT WITH
RESPECT TO ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS LEASE OR ANY
DOCUMENT CONTEMPLATED HEREIN OR RELATED HERETO. THE WAIVER BY LESSOR AND LESSEE
OF ANY RIGHT EITHER MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND
INDIRECT DAMAGES HAS BEEN NEGOTIATED BY THE PARTIES HERETO AND IS AN ESSENTIAL
ASPECT OF THEIR BARGAIN.
Section 18.10. Securitizations. As a material inducement to Lessor’s willingness
to enter into the Transactions contemplated by this Lease and the other
Transaction Documents, Lessee hereby acknowledges and agrees that Lessor may,
from time to time and at any time (a) advertise, issue press releases, send
direct mail or otherwise disclose information regarding the Transaction for
marketing purposes; and (b) (i) act or permit another Person to act as




    34







--------------------------------------------------------------------------------



sponsor, settler, transferor or depositor of, or a holder of interests in, one
or more Persons or other arrangements formed pursuant to a trust agreement,
indenture, pooling agreement, participation agreement, sale and servicing
agreement, limited liability company agreement, partnership agreement, articles
of incorporation or similar agreement or document; and (ii) permit one or more
of such Persons or arrangements to offer and sell stock, certificates, bonds,
notes, other evidences of indebtedness or securities that are directly or
indirectly secured, collateralized or otherwise backed by or represent a direct
or indirect interest in whole or in part in any of the assets, rights or
properties described in Section 14.01 of this Lease, in one or more Persons or
arrangements holding such assets, rights or properties, or any of them
(collectively, the “Securities”), whether any such Securities are privately or
publicly offered and sold, or rated or unrated (any combination of which actions
and transactions described in both clauses (i) and (ii) in this paragraph,
whether proposed or completed, are referred to in this Lease as a
“Securitization”). Lessee shall cooperate fully with Lessor and any Affected
Party with respect to all reasonable requests and due diligence procedures and
use reasonable efforts to facilitate such Securitization, provided that such
cooperation shall be at no additional cost or expense to Lessee so long as
Lessee is not otherwise required to provide such information to Lessor pursuant
to the other provisions of this Lease.
Section 18.11. State-Specific Provisions. The provisions and/or remedies which
are set forth on the attached Exhibit D shall be deemed a part of and included
within the terms and conditions of this Lease.
Section 18.12. Time is of the Essence; Computation. Time is of the essence with
respect to each and every provision of this Lease. If any deadline provided
herein falls on a non-Business Day, such deadline shall be extended to the next
day that is a Business Day.
Section 18.13. Waiver and Amendment. No provision of this Lease shall be deemed
waived or amended except by a written instrument unambiguously setting forth the
matter waived or amended and signed by the party against which enforcement of
such waiver or amendment is sought. Waiver of any matter shall not be deemed a
waiver of the same or any other matter on any future occasion. No acceptance by
Lessor of an amount less than the Rental and other Monetary Obligations
stipulated to be due under this Lease shall be deemed to be other than a payment
on account of the earliest such Rental or other Monetary Obligations then due or
in arrears nor shall any endorsement or statement on any check or letter
accompanying any such payment be deemed a waiver of Lessor’s right to collect
any unpaid amounts or an accord and satisfaction.
Section 18.14. Successors Bound. Except as otherwise specifically provided
herein, the terms, covenants and conditions contained in this Lease shall bind
and inure to the benefit of the respective heirs, successors, executors,
administrators and assigns of each of the parties hereto.
Section 18.15. Captions. Captions are used throughout this Lease for convenience
of reference only and shall not be considered in any manner in the construction
or interpretation hereof.
Section 18.16. Other Documents. Each of the parties agrees to sign such other
and further documents as may be necessary or appropriate to carry out the
intentions expressed in this Lease.




    35







--------------------------------------------------------------------------------



Section 18.17. Entire Agreement. This Lease and any other instruments or
agreements referred to herein, constitute the entire agreement between the
parties with respect to the subject matter hereof, and there are no other
representations, warranties or agreements except as herein provided.
Section 18.18. Forum Selection; Jurisdiction; Venue; Choice of Law. For purposes
of any action or proceeding arising out of this Lease, the parties hereto
expressly submit to the jurisdiction of all federal and state courts located in
the state or states where the Properties are located. Lessee consents that it
may be served with any process or paper by registered mail or by personal
service within or without the state or states where the Properties are located
subject to governing Law. Furthermore, Lessee waives and agrees not to assert in
any such action, suit or proceeding that it is not personally subject to the
jurisdiction of such courts, that the action, suit or proceeding is brought in
an inconvenient forum or that venue of the action, suit or proceeding is
improper. This Lease shall be governed by, and construed with, the Laws of the
applicable state or states in which the Properties are located, without giving
effect to any state’s conflict of Laws principles.
Section 18.19. Counterparts. This Lease may be executed in one or more
counterparts, each of which shall be deemed an original. Furthermore, the
undersigned agree that transmission of this Lease via e-mail in a “.pdf” or
other electronic format shall be deemed transmission of the original Lease for
all purposes.
[Remainder of page intentionally left blank; signature page(s) to follow]






    36








--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Lessor and Lessee have entered into this Lease as of the
date first above written.
LESSOR:
STORE MASTER FUNDING XII, LLC, a Delaware limited liability company
By:    
Printed Name:    
Title:    



312


STATE OF __________________________    )
) ss.
COUNTY OF ________________________    )


Before me, the undersigned, a Notary Public of the State and County aforesaid,
personally appeared ________________________, with whom I am personally
acquainted (or proved to me to be on the basis of satisfactory evidence), and
who, upon oath, acknowledged himself/herself to be the _____________________ of
STORE MASTER FUNDING XII, LLC, a Delaware limited liability company, the within
named Lessor, and that he/she as such officer, being authorized so to do,
executed the within instrument for the purposes therein contained, by signing
the name of __________________ by himself/herself as such officer.
WITNESS my hand and Official Seal at office, this _______ day of September,
2020.
    
Notary Public
My Commission Expires ________________











--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Lessor and Lessee have entered into this Lease as of the
date first above written.


LESSEE:
SYNALLOY CORPORATION, a Delaware corporation
By:    
Name: Craig C. Bram
Title: Chief Executive Officer





STATE OF __________________________    )
) ss.
COUNTY OF ________________________    )


Before me, the undersigned, a Notary Public of the State and County aforesaid,
personally appeared Craig C. Bram, with whom I am personally acquainted (or
proved to me to be on the basis of satisfactory evidence), and who, upon oath,
acknowledged himself/herself to be the CEO of SYNALLOY CORPORATION, a Delaware
corporation, the within named Lessee, and that he/she as such officer, being
authorized so to do, executed the within instrument for the purposes therein
contained, by signing the name of Craig C. Bram by himself/herself as such
officer.
WITNESS my hand and Official Seal at office, this _______ day of September,
2020.
    
Notary Public
My Commission Expires ________________







































--------------------------------------------------------------------------------



EXHIBITS


Exhibit A: Defined Terms


Exhibit B: Legal Descriptions and Street Addresses of the Properties


Exhibit C: Authorization Agreement – Pre‑Arranged Payments


Exhibit D: State‑Specific Provisions


Schedule 9.03 Supplemental Financial Information






















--------------------------------------------------------------------------------



EXHIBIT A
DEFINED TERMS


The following terms shall have the following meanings for all purposes of this
Lease:
“Additional Rental” has the meaning set forth in Section 4.03.
“Adjustment Date” has the meaning set forth in Section 1.07.
“Affected Party” means each direct or indirect participant or investor in a
proposed or completed Securitization, including, without limitation, any
prospective owner, any rating agency or any party to any agreement executed in
connection with the Securitization.
“Affiliate” means any Person which directly or indirectly controls, is under
common control with or is controlled by any other Person. For purposes of this
definition, “controls,” “under common control with,” and “controlled by” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or otherwise.
“Anti-Money Laundering Laws” means all applicable Laws, regulations and
government guidance on the prevention and detection of money laundering,
including, without limitation, (a) 18 U.S.C. §§ 1956 and 1957; and (b) the Bank
Secrecy Act, 31 U.S.C. §§ 5311 et seq., and its implementing regulations, 31 CFR
Part 103.
“Base Annual Rental” has the meaning set forth in Section 1.05.
“Base Monthly Rental” means an amount equal to 1/12 of the applicable Base
Annual Rental.
“Business Day” means a day on which banks located in Scottsdale, Arizona are not
required or authorized to remain closed.
“Casualty” means any loss of or damage to any property included within or
related to the Properties or arising from an adjoining property caused by an Act
of God, fire, flood or other catastrophe.
“Code” means the Internal Revenue Code of 1986, as the same may be amended from
time to time.
“Condemnation” means a Taking and/or a Requisition.
“Consent Order” means that certain Consent Order and Agreement with the
Commonwealth of Pennsylvania, Department of Environmental Protection concerning
the remediation and reuse of some or all of the Property located in Munhall, PA.
“Costs” means all reasonable costs and expenses incurred by a Person, including,
without limitation, reasonable attorneys’ fees and expenses, court costs, expert
witness fees,


    A-1







--------------------------------------------------------------------------------



costs of tests and analyses, travel and accommodation expenses, deposition and
trial transcripts, copies and other similar costs and fees, brokerage fees,
escrow fees, title insurance premiums, appraisal fees, stamp taxes, recording
fees and transfer taxes or fees, as the circumstances require.
“Default Rate” means 12% per annum or the highest rate permitted by Law,
whichever is less.
“Effective Date” has the meaning set forth in the introductory paragraph of this
Lease.
“Environmental Insurer” means such environmental insurance company as Lessor
shall select in its reasonable discretion.
“Environmental Laws” means federal, state and local Laws, ordinances, common law
requirements and regulations and standards, rules, policies and other
governmental requirements, administrative rulings and court judgments and
decrees having the effect of Law in effect now or in the future and including
all amendments, that relate to Hazardous Materials, Regulated Substances, USTs,
and/or the protection of human health or the environment, or relating to
liability for or Costs of Remediation or prevention of Releases, and apply to
Lessee and/or the Properties, including the Consent Order.
“Environmental Liens” means any liens and other encumbrances imposed pursuant to
any Environmental Law.
“Environmental Policy” means a pollution legal liability insurance policy issued
by Environmental Insurer to Lessor and Lessor’s lender, which Environmental
Policy shall be in form and substance satisfactory to Lessor and shall be in
amounts of not less than $3,000,000.00 per occurrence and $10,000,000.00 annual
aggregate for losses caused by known and unknown pollution conditions that arise
from the operations of the tenant at the Properties, their contractors, or their
sub-contractors, with coverage to include: (a) bodily injury or death, (b)
property damage, including physical injury to or destruction of tangible
property, (c) clean-up costs, and (d) defense, including costs, charges and
expenses incurred in the investigation, adjustment or defense of claims for
damages.
“Event of Default” has the meaning set forth in Section 12.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Extension Option” has the meaning set forth in Section 3.02.
“Extension Term” has the meaning set forth in Section 3.02.
“Fair Market Value” has the meaning set forth in Section 17.06.
“Force Majeure Event” has the meaning set forth in Section 18.01.
“GAAP” means generally accepted accounting principles, consistently applied from
period to period.


    A-2









--------------------------------------------------------------------------------



“Governmental Authority” means any governmental authority, agency, department,
commission, bureau, board, instrumentality, court or quasigovernmental
authority of the United States, any state or any political subdivision thereof
with authority to adopt, modify, amend, interpret, give effect to or enforce any
federal, state and local Laws, statutes, ordinances, rules or regulations,
including common law, or to issue court orders.
“Hazardous Materials” includes: (a) oil, petroleum products, flammable
substances, explosives, radioactive materials, hazardous wastes or substances,
toxic wastes or substances or any other materials, contaminants or pollutants,
the presence of which causes any of the Properties to be in violation of any
local, state or federal Law or regulation, or Environmental Law, or are defined
as or included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “toxic substances,” “contaminants,” “pollutants,” or
words of similar import under any applicable local, state or federal Law or
under the regulations adopted, orders issued, or publications promulgated
pursuant thereto, including, but not limited to: (i) the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, 42
U.S.C. § 9601, et seq.; (ii) the Hazardous Materials Transportation Act, as
amended, 49 U.S.C. § 5101, et seq.; (iii) the Resource Conservation and Recovery
Act, as amended, 42 U.S.C. § 6901, et seq.; and (iv) regulations adopted and
publications promulgated pursuant to the aforesaid Laws; (b) asbestos in any
form which is friable, urea formaldehyde foam insulation, transformers or other
equipment which contain dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty (50) parts per million; (c) underground storage
tanks; and (d) any other chemical, material or substance, exposure to which is
prohibited, limited or regulated by any Governmental Authority.
“Indemnified Parties” means Lessor and its members, managers, officers,
directors, shareholders, partners, employees, agents, servants, representatives,
contractors, subcontractors, affiliates, subsidiaries, participants, successors
and assigns, including, but not limited to, any successors by merger,
consolidation or acquisition of all or a substantial portion of the assets and
business of Lessor.
“Initial Term” has the meaning set forth in Section 3.01.
“Insolvency Event” means (a) a Person’s (i) failure to generally pay its debts
as such debts become due; (ii) admitting in writing its inability to pay its
debts generally; or (iii) making a general assignment for the benefit of
creditors; (b) any proceeding being instituted by or against any Person
(i) seeking to adjudicate it bankrupt or insolvent; (ii) seeking liquidation,
dissolution, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any Law relating to bankruptcy,
insolvency, or reorganization or relief of debtors; or (iii) seeking the entry
of an order for relief or the appointment of a receiver, trustee, or other
similar official for it or for any substantial part of its property, and in the
case of any such proceeding instituted against any Person, either such
proceeding shall remain undismissed for a period of one hundred twenty
(120) days or any of the actions sought in such proceeding shall occur; or
(c) any Person taking any corporate action to authorize any of the actions set
forth above in this definition.
“Insurance Premiums” has the meaning in Section 6.04.


    A-3









--------------------------------------------------------------------------------



“Law(s)” means any constitution, statute, rule of law, code, ordinance, order,
judgment, decree, injunction, rule, regulation, policy, requirement or
administrative or judicial determination, even if unforeseen or extraordinary,
of every duly constituted Governmental Authority, court or agency, now or
hereafter enacted or in effect.
“Lease Rate” means a percentage equal to (a) the then-current Base Monthly
Rental multiplied by twelve (12), divided by (b) the aggregate purchase price of
all of the Properties paid by Lessor (or Lessor’s predecessor-in-interest).
“Lease Term” has the meaning described in Section 3.01.
“Legal Requirements” means the requirements of all present and future Laws
(including, without limitation, Environmental Laws and Laws relating to
accessibility to, usability by, and discrimination against, disabled
individuals), all judicial and administrative interpretations thereof, including
any judicial order, consent, decree or judgment, and all covenants, restrictions
and conditions now or hereafter of record which may be applicable to Lessee or
to any of the Properties, or to the use, manner of use, occupancy, possession,
operation, maintenance, alteration, repair or restoration of any of the
Properties, even if compliance therewith necessitates structural changes or
improvements or results in interference with the use or enjoyment of any of the
Properties.
“Lender” means any lender in connection with any loan secured by Lessor’s
interest in any or all of the Properties, and any servicer of any loan secured
by Lessor’s interest in any or all of the Properties.
“Lessee Entity” or “Lessee Entities” means individually or collectively, as the
context may require, Lessee and all Affiliates thereof.
“Lessee Reporting Entities” means Lessee.
“Lessee’s Information” has the meaning set forth in Section 18.05(b).
“Lessor Entity” or “Lessor Entities” means individually or collectively, as the
context may require, Lessor and all Affiliates of Lessor.
“Losses” means any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages, losses, Costs, diminutions in value, fines, penalties, interest,
charges, fees, judgments, awards, amounts paid in settlement and damages of
whatever kind or nature, inclusive of bodily injury and property damage to third
parties (including, without limitation, attorneys’ fees and other Costs of
defense).
“Material Adverse Effect” means a material adverse effect on (a) any Property,
including without limitation, the operation of any Property as a Permitted
Facility and/or the value of any Property; (b) the contemplated business,
condition, worth or operations of any Lessee Entity; (c) Lessee’s ability to
perform its obligations under this Lease; or (d) Lessor’s interests in any of
the Properties, this Lease or the other Transaction Documents.


    A-4









--------------------------------------------------------------------------------



“Monetary Obligations” means all Rental and all other sums payable or
reimbursable by Lessee under this Lease to Lessor, to any third party on behalf
of Lessor, or to any Indemnified Party.
“Mortgages” means, collectively, the mortgages, deeds of trust or deeds to
secure debt, assignments of rents and leases, security agreements and fixture
filings executed by Lessor for the benefit of Lender with respect to any or all
of the Properties, as such instruments may be amended, modified, restated or
supplemented from time to time and any and all replacements or substitutions.
“Net Award” means (a) the entire award payable with respect to a Property by
reason of a Condemnation whether pursuant to a judgment or by agreement or
otherwise; or (b) the entire proceeds of any insurance required under
Section 6.03 payable with respect to a Property, as the case may be, and in
either case, less any Costs incurred by Lessor in collecting such award or
proceeds.
“OFAC Laws” means Executive Order 13224 issued by the President of the United
States, and all regulations promulgated thereunder, including, without
limitation, the Terrorism Sanctions Regulations (31 CFR Part 595), the Terrorism
List Governments Sanctions Regulations (31 CFR Part 596), the Foreign Terrorist
Organizations Sanctions Regulations (31 CFR Part 597), and the Cuban Assets
Control Regulations (31 CFR Part 515), and all other present and future federal,
state and local Laws, ordinances, regulations, policies, lists (including,
without limitation, the Specially Designated Nationals and Blocked Persons List)
and any other requirements of any Governmental Authority (including without
limitation, the U.S. Department of the Treasury Office of Foreign Assets
Control) addressing, relating to, or attempting to eliminate, terrorist acts and
acts of war, each as supplemented, amended or modified from time to time after
the Effective Date, and the present and future rules, regulations and guidance
documents promulgated under any of the foregoing, or under similar Laws,
ordinances, regulations, policies or requirements of other states or localities.
“Option Notice” has the meaning set forth in Section 17.01.
“Original Lease” has the meaning set forth in the second introductory paragraph
of this Lease.
“Other Agreements” means, collectively, all agreements and instruments now or
hereafter entered into between, among or by (a) any of the Lessee Entities and,
or for the benefit of, (b) any of the Lessor Entities, including, without
limitation, leases, promissory notes and guaranties, but excluding this Lease
and all other Transaction Documents.
“Partial Condemnation” has the meaning set forth in Section 11.03.
“Permitted Amounts” shall mean, with respect to any given level of Hazardous
Materials or Regulated Substances, that level or quantity of Hazardous Materials
or Regulated Substances in any form or combination of forms which does not
constitute a violation of any Environmental Laws and is customarily employed in,
or associated with, similar businesses located in the state or states where the
Properties are located.


    A-5









--------------------------------------------------------------------------------



“Permitted Facility” or “Permitted Facilities” means Industrial / Manufacturing
facility, all related purposes such as ingress, egress and parking, and uses
incidental thereto.
“Person” means any individual, partnership, corporation, limited liability
company, trust, unincorporated organization, Governmental Authority or any other
form of entity.
“Personalty” means any and all “goods” (excluding “inventory,” and including,
without limitation, all “equipment,” “fixtures,” appliances and furniture (as
“goods,” “inventory,” “equipment” and “fixtures” are defined in the applicable
Uniform Commercial Code then in effect in the applicable jurisdiction)) from
time to time situated on or used in connection with any of the Properties,
whether now owned or held or hereafter arising or acquired, together with all
replacements and substitutions therefore and all cash and non-cash proceeds
(including insurance proceeds and any title and UCC insurance proceeds) and
products thereof, and, in the case of tangible collateral, together with all
additions, attachments, accessions, parts, equipment and repairs now or
hereafter attached or affixed thereto or used in connection therewith.
“Price Index” means the Consumer Price Index which is designated for the
applicable month of determination as the United States City Average for All
Urban Consumers, All Items, Not Seasonally Adjusted, with a base period equaling
100 in 1982  1984, as published by the United States Department of Labor’s
Bureau of Labor Statistics or any successor agency. In the event that the Price
Index ceases to be published, its successor index measuring cost of living as
published by the same Governmental Authority which published the Price Index
shall be substituted and any necessary reasonable adjustments shall be made by
Lessor and Lessee in order to carry out the intent of Section 4.02. In the event
there is no successor index measuring cost of living, Lessor shall reasonably
select an alternative price index measuring cost of living that will constitute
a reasonable substitute for the Price Index.
“Property” or “Properties” means those parcels of real estate legally described
on Exhibit B attached hereto, all rights, privileges, and appurtenances
associated therewith, and all buildings, fixtures and other improvements now or
hereafter located on such real estate (whether or not affixed to such real
estate).
“Purchase Option Area” has the meaning set forth in Section 17.01.
“Real Estate Taxes” has the meaning set forth in Section 6.04.
“Regulated Substances” means “petroleum” and “petroleumbased substances” or any
similar terms described or defined in any of the Environmental Laws and any
applicable federal, state, county or local Laws applicable to or regulating
USTs.
“REIT” means a real estate investment trust as defined under Section 856 of the
Code.
“Release” means any presence, release, deposit, discharge, emission, leaking,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Materials, Regulated
Substances or USTs.


    A-6









--------------------------------------------------------------------------------



“Remediation” means any response, remedial, removal, or corrective action, any
activity to cleanup, detoxify, decontaminate, contain or otherwise remediate any
Hazardous Materials, Regulated Substances or USTs, any actions to prevent, cure
or mitigate any Release, any action to comply with any Environmental Laws or
with any permits issued pursuant thereto, any inspection, investigation, study,
monitoring, assessment, audit, sampling and testing, laboratory or other
analysis, or any evaluation relating to any Hazardous Materials, Regulated
Substances or USTs.
“Rental” means, collectively, the Base Annual Rental and the Additional Rental.
“Rental Adjustment” means an amount equal to the lesser of (a) 2% of the Base
Annual Rental in effect immediately prior to the applicable Adjustment Date, or
(b) 1.25 multiplied by the product of (i) the percentage change between the
Price Index for the month which is two months prior to the Price Index used for
the immediately preceding Adjustment Date and the Price Index for the month
which is two months prior to the applicable Adjustment Date; and (ii) the then
current Base Annual Rental.
“Requisition” means any temporary requisition or confiscation of the use or
occupancy of any of the Properties by any Governmental Authority, civil or
military, whether pursuant to an agreement with such Governmental Authority in
settlement of or under threat of any such requisition or confiscation, or
otherwise.
“Reserve” has the meaning in Section 6.04.
“Securities” has the meaning set forth in Section 18.10.
“Securities Act” means of the Securities Act of 1933, as amended.
“Securitization” has the meaning set forth in Section 18.10.
“Sublease” has the meaning set forth in Section 14.04.
“Successor Lessor” has the meaning set forth in Section 13.03.
“Taking” means (a) any taking or damaging of all or a portion of the Properties
(i) in or by condemnation or other eminent domain proceedings pursuant to any
Law, general or special; or (ii) by reason of any agreement with any
Governmental Authority condemnor in settlement of or under threat of any such
condemnation or other eminent domain proceeding; or (b) any de facto
condemnation. The Taking shall be considered to have taken place as of the later
of the date actual physical possession is taken by the condemnor, or the date on
which the right to compensation and damages accrues under the Law applicable to
the Properties.
“Temporary Taking” has the meaning set forth in Section 11.04.
“Threatened Release” means a substantial likelihood of a Release which requires
action to prevent or mitigate damage to the soil, surface waters, groundwaters,
land, stream sediments, surface or subsurface strata, ambient air or any other
environmental medium comprising or surrounding any Property which may result
from such Release.


    A-7









--------------------------------------------------------------------------------



“Total Condemnation” has the meaning set forth in Section 11.02.
“Transaction” has the meaning set forth in Section 14.01.
“Transaction Documents” means this Lease, and all documents related thereto.
“U.S. Publicly Traded Entity” means an entity whose securities are listed on a
national securities exchange or quoted on an automated quotation system in the
United States or a whollyowned subsidiary of such an entity.
“USTs” means any one or combination of tanks and associated product piping
systems used in connection with storage, dispensing and general use of Regulated
Substances.




    A-8










--------------------------------------------------------------------------------



EXHIBIT B


LEGAL DESCRIPTIONS AND
STREET ADDRESSES OF THE Properties
Street Addresses:
390 Bristol Metals Rd, Bristol, TN 37620
3830/3838 Majestic St., Houston, TX 77026
3600 Union St., Mineral Ridge, OH 44440
1701 N. US Highway 385, Andrews, TX 79714
4325/4285 Old Tasso Rd, Cleveland, TN 37312
300 International Blvd, Fountain Inn, SC 29644
100 E. Waterfront Drive, Munhall, PA 15120


123 Morehead Road, Statesville, NC 28677


129 Honeycutt Road, Troutman, NC 28166




Legal Descriptions:
Address: 390 Bristol Metals Road, Bristol, Tennessee 37620
    
Legal Description:


LAND IN SULLIVAN COUNTY, TENNESSEE, DESCRIBED AS FOLLOWS:


TRACT 1:


PARCEL 1: [WELDING ADDITION]


BEING A TRACT OF GROUND APPROXIMATELY 75 FEET BY 216 FEET (16,200 SQUARE FEET,
MORE OR LESS) WHICH IS ADJACENT TO THE MAIN MANUFACTURING PLAT OF BRISTOL
METALS, LLC UPON WHICH IS TO BE CONSTRUCTED A BUILDING OR ADDITION TO BE KNOWN
AS THE WELDING ADDITION.


PARCEL 2: [HYDRO-TEST ADDITION]




    B-1









--------------------------------------------------------------------------------



BEING A TRACT OF GROUND APPROXIMATELY 62 FEET AND 9 INCHES BY 75 FEET AND 1 INCH
(4,711 SQUARE FEET, MORE OR LESS) WHICH IS ADJACENT TO THE MAIN MANUFACTURING
PLANT OF BRISTOL METALS, LLC UPON WHICH IS TO BE CONSTRUCTED A BUILDING OR
ADDITION TO BE KNOWN AS THE HYDRO-TEST ADDITION.


PARCEL 3: [X-RAY ADDITION]


BEING A TRACT OF GROUND APPROXIMATELY 32 FEET BY 97.5 FEET (3,120 SQUARE FEET,
MORE OR LESS) WHICH IS NEAR THE MAIN MANUFACTURING PLANT OF BRISTOL METALS, LLC
UPON WHICH IS TO BE CONSTRUCTED A BUILDING OR ADDITION TO BE KNOWN AS THE X-RAY
ADDITION.


PARCEL 4: [FURNACE ADDITION]


BEING A TRACT OF GROUND APPROXIMATELY 63 FEET BY 75 FEET (4,725 SQUARE FEET,
MORE OR LESS) WHICH IS ADJACENT TO THE MANUFACTURING PLANT OF BRISTOL METALS,
LLC UPON WHICH IS CONSTRUCTED AN ADDITION TO BE KNOWN AS THE FURNACE ADDITION.


PARCEL 5: [REPAIR BUILDING]


BEING A TRACT OF GROUND APPROXIMATELY 65 FEET BY 150 FEET (9,750 SQUARE FEET,
MORE OR LESS) WHICH IS ADJACENT TO THE QUALITY CONTROL BUILDING NEAR THE MAIN
MANUFACTURING PLANT OF BRISTOL METALS, LLC UPON WHICH IS TO BE CONSTRUCTED A
BUILDING OR ADDITION TO BE KNOWN AS THE REPAIR BUILDING.


BEING THE SAME PROPERTY CONVEYED TO BRISTOL METALS, LLC BY QUITCLAIM DEED FROM
THE INDUSTRIAL DEVELOPMENT BOARD OF THE CITY OF BRISTOL TENNESSEE OF RECORD IN
BOOK 3019, PAGE 2483, REGISTER’S OFFICE FOR SULLIVAN COUNTY, TENNESSEE.


TRACT 2:


PARCEL 1:


BEGINNING AT AN IRON AT THE POINT OF INTERSECTION OF THE NORTH LINE OF A 20-FOOT
LANE WITH THE EAST LINE OF A 15-FOOT LANE, SAID LANES BEING THE PROPERTY OF
GUSSIE M. RADER; THENCE WITH THE EAST LINE OF GUSSIE M. RADER'S 15-FOOT LANE
(PARALLEL TO AND 42 FEET EASTERLY FROM THE CENTER OF THE SOUTHERN RAILWAY
COMPANY MAIN LINE TRACT) N 44°30'30" E 793.83 FEET TO A POINT IN THE LINE AT THE
POINT OF INTERSECTION OF THE SOUTH LINE OF A PROPOSED 50-FOOT ROAD, SAID POINT
BEING THE END OF POINT OF THE PROPOSED ROAD; THENCE WITH THE SOUTH LINE OF THE
PROPOSED 50-FOOT ROAD, S 65° 42' 30" E 1062.64 FEET TO A POINT IN THE LINE;
THENCE BY A NEW LINE S 23°44' W 765.25 FEET TO AN IRON IN THE LINE OF GUSSIE H.
RADER;THENCE WITH GUSSIE M.RADER'S


    A-2









--------------------------------------------------------------------------------



LINE , N 65°42'30" W 301.64 FEET TO AN IRON, CORNER TO GUSSIE M.RADER AND FRANK
SHARRETT, BEING ALSO THE EAST END OF THE SOUTH LINE OF THE 20- FOOT LANE OF
GUSSIE M.RADER; THENCE CROSSING THE END OF GUSSIE M.RADER'S LANE, N 24°17'30" E
20.00 FEET TO AN IRON, THE EAST END OF THE NORTH LINE OF THE LANE; THENCE WITH
THE NORTH LINE OF THE LANE, N 65°42'30" 1042.72 FEET TO THE POINT OF BEGINNING,
AND CONTAINING 20.721 ACRES, MORE OR LESS, AS IS MORE PARTICULARLY SHOWN BY MAP
OF CHARLES D.CLARK, CIVIL ENGINEER OF BRISTOL, VIRGINIA, DATED FEBRUARY 12,1980,
TO WHICH REFERENCE IS HERE MADE, AND WHICH IS MADE A PART HEREOF.


PARCEL 2:


BEGINNING AT AN IRON PIN LOCATED ON THE PROPERTY LINE OF GUSSIE M. RADER, WHICH
POINT IS THE NORTHEAST CORNER OF THE PROPERTY HEREBY CONVEYED; THENCE WITH THE
RADER PROPERTY LINE S 20° 44' 50" W 766.68 FEET TO A PLANTED ROCK; THENCE WITH
THE SAID RADER PROPERTY LINE N 65° 42' 30" W 260 FEET TO A POINT, CORNER TO
OTHER PROPERTY OF BRISTOL METALS, INC; THENCE WITH THE PROPERTY LINE OF BRISTOL
METALS, INC., N 24°00' E 480 FEET TO A POINT;


THENCE WITH THE SAME S 66°00' E 182.56 FEET TO A POINT; AND N 20°44'50"E284.84
FEET TO A POINT LOCATED ON THE SOUTHERLY SIDE OF A 50-FOOT ROAD RIGHT-OF-WAY;
THENCE WITH THE SOUTHERLY SIDE OF SAID RIGHT-OF-WAY, S 65° 42'30" E 50.10 FEET
TO THE POINT OF BEGINNING; CONTAINING 3.05 ACRES, AND BEING SHOWN AS TRACT 5A ON
THE PLAT PREPARED BY CLARK & ASSOCIATES, DATED JANUARY 27, 1982.


BEING THE SAME PROPERTY CONVEYED TO BRISTOL METALS, L.P. BY QUITCLAIM DEED FROM
SYNALLOY CORPORATION OF RECORD IN BOOK 682, PAGE 142, REGISTER'S OFFICE FOR
SULLIVAN COUNTY, TENNESSEE. THE SAID BRISTOL METALS, L.P. IS NOW KNOWN AS
BRISTOL METALS, LLC.


TRACT 3:


PARCEL 1:


BEGINNING AT AN IRON PIN AT A LANE IN THE CHARTERED RAIL-ROAD RIGHT-OF-WAY;
THENCE WITH THE LANE, S 41 DEGREES 07 MINUTES 56 SECONDS W A DISTANCE OF 254.68
FEET TO AN IRON PIN WITH CAP; THENCE LEAVING THE 200 FOOT CHARTERED RAIL-ROAD
RIGHT-OF-WAY, S 68 DEGREE 58 MINUTES 38 SECONDS E A DISTANCE OF 1139.07 FEET TO
AN IRON PIN WITH CAP; THENCE N 18 DEGREE 45 MINUTES 02 SECONDS E A DISTANCE OF
220.96 FEET TO AN IRON PIN WITH CAP; THENCE N 21 DEGREE 04 MINUTES 03 SECONDS E
A DISTANCE OF 20.00 FEET TO AN IRON PIN; THENCE N 69 DEGREE 04 MINUTES 01
SECONDS W A DISTANCE OF 1042.77 FEET TO AN IRON PIN; WHICH IS THE POINT OF
BEGINNING, HAVING AN AREA OF 261,665 SQUARE FEET, 6.007 ACRES, AND SHOWN AS PART
OF PARCEL 1 ON MAP OF RECORD IN THE REGISTER'S OFFICE FOR SULLIVAN COUNTY AT
BLOUNTVILLE, TENNESSEE, IN PLAT BOOK 9, PAGE 167; AND BEING PART OF THE PROPERTY
CONVEYED TO


    A-3









--------------------------------------------------------------------------------



SULLIVAN COUNTY ECONOMIC DEVELOPMENT PARTNERSHIP BY DEED OF RECORD IN SAID
REGISTER'S OFFICE IN DEED BOOK 702, PAGE 536. (PART OF MAP 053, PARCEL 092.00)


PARCEL 2:


BEGINNING AT AN IRON PIN WITH CAP ON THE NEW BRISTOL METALS, L.P. AND SULLIVAN
COUNTY ECONOMIC DEVELOPMENT PARTNERSHIP LINE; THENCE WITH THE AFORE MENTIONED
NEW LINE THE FOLLOWING CALLS: THENCE N51 DEGREES 27 MINUTES 42 SECONDS E A
DISTANCE OF 89.72 FEET TO AN IRON PIN WITH CAP;THENCE WITH A CURVE TURNING TO
THE LEFT WITH AN ARC LENGTH OF 229.80 FEET, WITH A RADIUS OF 470.00 FEET, WITH A
CHORD BEARING OF N 37 DEGREES 27 MINUTES 16 SECONDS E, WITH A CHORD LENGTH OF
227.52 FEET TO AN IRON PIN CAP, THENCE N23 DEGREE 26 MINUTES 50 SECONDS E A
DISTANCE OF 713.11 FEET TO AN IRON PIN WITH CAP; THENCE WITH A CURVE TURNING TO
THE RIGHT WITH AN ARC LENGTH OF 318.96 FEET, WITH A RADIUS OF 746.20 FEET, WITH
A CHORD BEARING OF N 35 DEGREES 41 MINUTES 34 SECONDS E, WITH CHORD LENGTH OF
316.54 FEET TO A NEW CORNER, THENCE WITH THE OLD LINE OF SULLIVAN COUNTY
ECONOMIC DEVELOPMENT PARTNERSHIP TO BRISTOL METALS, L.P., N64 DEGREES 35 MINUTES
09 SECONDS W A DISTANCE OF 7.92 FEET TO AN IRON REFERENCE PIN WITH CAP ON THE
OLD LINE; THENCE FROM THE AFOREMENTIONED NEW CORNER, N 64 DEGREES 35 MINUTES 09
SECONDS W A DISTANCE OF 422.98 FEET TO A 1/2" IRON REBAR AT A PLANTED
STONE;THENCE S 17 DEGREES 25MINUTES 48 SECONDS W A DISTANCE OF 1126.28 FEET TO
THE OLD CORNER OF BRISTOL METALS, L.P. AND SULLIVAN COUNTY ECONOMIC DEVELOPMENT
PARTNERSHIP;THENCE N 69 DEGREES 04 MINUTES 44 SECONDS W A DISTANCE OF 1021.09
FEET TO AN IRON PIN WITH CAP;THENCE S 18 DEGREES 45 MINUTES 02 SECONDS W A
DISTANCE OF 220.96 FEET TO AN IRON PIN WITH THE CAP; THENCE WITH THE NEW LINE OF
SULLIVAN COUNTY ECONOMIC DEVELOPMENT PARTNERSHIP TO BRISTOL METALS, L.P., S 68
DEGREES 58 MINUTES 38 SECONDS E A DISTANCE OF 1143.34 FEET TO AN IRON PIN WITH
CAP; WHICH IS THE POINT OF BEGINNING, HAVING AN AREA OF 603,156 SQUARE FEET,
13.847 ACRES, AND SHOWN AS PART OF PARCEL 4 AS SHOWN ON MAP OF RECORD IN THE
REGISTER'S OFFICE FOR SULLIVAN COUNTY AT BLOUNTVILLE, TENNESSEE, IN PLAT BOOK 9,
PAGE 167; AND BEING PART OF THE PROPERTY CONVEYED TO SULLIVAN COUNTY ECONOMIC
DEVELOPMENT PARTNERSHIP BY DEED OF RECORD IN SAID REGISTER'S OFFICE IN DEED BOOK
669, PAGE 457. (PART OF MAP 054, PARCEL 007.10)


BEING THE SAME PROPERTY CONVEYED TO BRISTOL METALS, LLC BY WARRANTY DEED FROM
SULLIVAN COUNTY ECONOMIC DEVELOPMENT PARTNERSHIP OF RECORD IN BOOK 753, PAGE
101, REGISTER'S OFFICE FOR SULLIVAN COUNTY, TENNESSEE.


TRACT 4:


BEING A CERTAIN PARCEL OF LAND, CONSISTING OF APPROXIMATELY 49.31 ACRES WHICH IS
DESIGNATED AND SHOWN AS PARCEL 13.00 ON TAX MAP 54 IN THE OFFICE OF THE PROPERTY
ASSESSOR FOR SULLIVAN COUNTY AT BLOUNTVILLE, TENNESSEE,


    A-4









--------------------------------------------------------------------------------



AND BEING ALL OF THE REMAINING PROPERTY OWNED BY GRANTOR WHICH WAS CONVEYED BY
DEEDS WHICH ARE RECORDED IN THE REGISTER'S OFFICE FOR SULLIVAN COUNTY AT
BRISTOL, TENNESSEE IN DEED BOOK 126, PAGE 107, AND IN DEED BOOK 126, PAGE 183.


BEING THE SAME PROPERTY CONVEYED TO BRISTOL METALS, L.P. BY QUITCLAIM FROM
BRISTOL METALS, INC. OF RECORD IN BOOK 383, PAGE 114, REGISTER'S OFFICE FOR
SULLIVAN COUNTY, TENNESSEE. THE SAID BRISTOL METALS, L.P. IS NOW KNOWN AS
BRISTOL METALS, LLC.


THE ABOVE FEE TRACTS BEING THE SAME AS THAT PROPERTY AS SHOWN ON ALTA/NSPS LAND
TITLE SURVEY PREPARED BY BRYAN SHIRLEY UNDER SUPERVISION OF AMERICAN NATIONAL,
DATED SEPTEMBER 26, 2016, JOB NO. 201608751-1, MORE PARTICULARLY DESCRIBED AS
FOLLOWS:


BEGINNING AT AN IRON PIN WITH CAP ON THE BRISTOL METALS, L.P. AND SULLIVAN
COUNTY ECONOMIC DEVELOPMENT PARTNERSHIP LINE; THENCE WITH THE SULLIVAN COUNTY
ECONOMIC DEVELOPMENT PARTNERSHIP TO BRISTOL METALS, L.P. LINE N68°55'46"W
2282.54' TO AN IRON PIN AT A LANE IN THE CHARTERED RAIL-ROAD RIGHT OF WAY;
THENCE WITH THE LANE N41°10'48"E 254.68' TO AN IRON PIN WITH CAP; THENCE
CONTINUE ALONG SAID LANE N41°11'52"E 794.14' TO THE SOUTH LINE OF A 50’ RIGHT OF
WAY; THENCE RUN ALONG SAID RIGHT OF WAY THE FOLLOWING COURSES AND DISTANCES:
S69°01'09"E 1062.64', THENCE S69°02'43"E 629.92', THENCE S68°58'40"E 50.10' TO
THE BOUNDARY OF TAX MAP ID 054-013.00 AS SHOWN ON PLAT OF SURVEY BY TONY F.
HOLBROOK FILED FOR RECORD JULY 27 2009 IN BOOK 0012, PAGE 0046 IN THE REGISTER
OF DEEDS FOR SULLIVAN COUNTY, THENCE RUN ALONG THE BOUNDARY OF SAID TAX MAP ID
NO. THE FOLLOWING COURSES AND DISTANCES: N17°28'40"E 48.90', THENCE N68°55'46"W
1225.19' TO THE VARIABLE RIGHT OF WAY OF BRISTOL METALS ROAD; THENCE CONTINUING
ALONG THE BOUNDARY OF SAID TAX MAP ID NO. RUNNING ALONG SAID RIGHT OF WAY THE
FOLLOWING COURSES AND DISTANCES: N09°32'34"E 70.00', THENCE WITH A CURVE TURNING
TO THE RIGHT HAVING A RADIUS OF 506.83', AND AN ARC LENGTH OF 379.87', WITH A
CHORD BEARING OF N 51°31'23" E, AND A CHORD LENGTH OF 371.04', THENCE
N73°01'14"E 326.90', THENCE WITH A CURVE TURNING TO THE RIGHT HAVING A RADIUS OF
256.48', AND AN ARC LENGTH OF 119.46', WITH A CHORD BEARING OF S78°08'01"E, AND
A CHORD LENGTH OF 118.38', THENCE S64°47'25"E 917.25', THENCE WITH A CURVE
TURNING TO THE RIGHT HAVING A RADIUS OF 328.10', AND AN ARC LENGTH OF 153.54',
WITH A CHORD BEARING OF S51°23'04"E, AND A CHORD LENGTH OF 152.14', THENCE
S37°58'41"E 107.18' TO THE WEST RIGHT OF WAY OF PARTNERSHIP PARK ROAD; THENCE
CONTINUING ALONG THE BOUNDARY OF SAID TAX MAP ID NO. RUNNING ALONG SAID RIGHT OF
WAY THE FOLLOWING COURSES AND DISTANCES: S07°01'19"W 28.28', THENCE S52°01'19"W
105.58', THENCE WITH A CURVE TURNING TO THE LEFT HAVING A RADIUS OF 746.20', AND
AN ARC LENGTH OF 52.56', WITH A CHORD BEARING OF S50°00'15"W, AND A CHORD LENGTH
OF 52.55',




    A-5









--------------------------------------------------------------------------------



THENCE WITH A COMPOUND CURVE TURNING TO THE LEFT HAVING A RADIUS OF 746.20', AND
AN ARC LENGTH OF 318.96', WITH A CHORD BEARING OF S35°44'26"W, AND A CHORD
LENGTH OF 316.54',


THENCE S23°29'42"W 713.11' TO THE TERMINUS OF THE RIGHT OF WAY OF SAID RIGHT OF
WAY; THENCE CONTINUING ALONG THE BOUNDARY OF SAID TAX MAP ID NO. RUNNING WITH A
CURVE TURNING TO THE RIGHT HAVING A RADIUS OF 470.00', WITH AN ARC LENGTH OF
229.80', WITH A CHORD BEARING OF S37°30'08"W, AND A CHORD LENGTH OF 227.52',
THENCE S51°26'22"W 89.65' TO THE POINT OF BEGINNING, AND CONTAINING 70.05 ACRES,
MORE OR LESS.


INCLUDED IN THE FOREGOING DESCRIPTION, BUT EXPRESSLY EXCLUDED THEREFROM, IS
PROPERTY CONVEYED TO THE INDUSTRIAL DEVELOPMENT BOARD OF THE CITY OF BRISTOL,
TENNESSEE, BY DEED OF RECORD IN BOOK 747, PAGE 180, SAID REGISTER'S OFFICE.


TRACT 5:


Easement for ingress and egress as granted in document of record in Book 193,
Page 668, in the Register's Office of Sullivan County, Tennessee.


TRACT 6:


Right of way easement as granted in document of record in Book 208, Page 74,
Register's Office of Sullivan County, Tennessee.




Address: 3830/3838 Majestic Street, Houston, Texas 77026


Legal Description:


THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF Harris, STATE OF
TX, AND IS DESCRIBED AS FOLLOWS:


9.9666 ACRES OF LAND, LYING AND BEING SITUATED IN THE HARRIS AND WILSON TWO
LEAGUE GRANT, ABSTRACT 92, HARRIS COUNTY, TEXAS AND BEING THE SAME PROPERTY
DESCRIBED IN DEED RECORDED IN VOLUME 5999, PAGE 513, DEED RECORDS OF HARRIS
COUNTY, TEXAS; SAID 9.9666 ACRES OF LAND BEING MORE PARTICULARLY DESCRIBED BY
METES AND BOUNDS AS FOLLOWS:


BEGINNING AT A 5/8" IRON ROD IN THE EASTERLY LINE OF MAJESTIC BOULEVARD, BASED
ON 100 FEET IN WIDTH, SAME MARKING THE SOUTHWESTERLY CORNER OF BLOCK 10 OF
LIBERTY GARDENS SUBDIVISION ACCORDING TO PLAT THEREOF RECORDED IN VOLUME 1163,
PAGE 39, DEED RECORDS OF HARRIS COUNTY, TEXAS;


THENCE N 89°16' E, ALONG THE SOUTHERLY LINE OF THE SAID BLOCK 10, A DISTANCE OF
169.11 FEET TO A 5/8" IRON ROD FOR ITS SOUTHEASTERLY CORNER;


    A-6









--------------------------------------------------------------------------------





THENCE N 0°16' E, ALONG THE EASTERLY LINE OF THE SAID BLOCK 10, A DISTANCE OF
253.52 FEET TO A 5/8" IRON ROD FOR CORNER;


THENCE N 89° 37' E, A DISTANCE OF 435.60 FEET TO A 2" STEEL FENCE CORNER POST
FOR CORNER;


THENCE S 0° 07' E, A DISTANCE OF 610.70 FEET TO A ¾" IRON ROD IN THE NORTHERLY
LINE OF THE T. & N. O. RAILROAD RIGHT OF WAY;


THENCE S 64° 08' W, ALONG SAID RAILROAD RIGHT OF WAY, 474.80 FEET TO A ¾" IRON
ROD FOR CORNER;


THENCE, IN A SOUTHWESTERLY DIRECTION ALONG A CURVE TO THE RIGHT HAVING A CENTRAL
ANGLE OF 12° 27' 59" AND A RADIUS OF 458.37 FEET FOR A DISTANCE OF 99.73 FEET,
THE LONG CHORD OF SAID CURVE BEARING S 23° 14' W 99.45 FEET TO A ¾" IRON ROD;


THENCE IN A SOUTHWESTERLY DIRECTION, ALONG A CURVE TO THE LEFT HAVING A CENTRAL
ANGLE OF 25° 03' 54" AND A RADIUS OF 458.37 FEET FOR A DISTANCE OF 200.52 FEET
TO THE LONG CHORD OF SAID CURVE BEARING S 18° 09' W, 199.10 FEET TO A ¾" IRON
ROD FOR CORNER;


THENCE N 89° 29' W, 60.55 FEET TO A ¾" IRON ROD IN THE AFORE-MENTIONED EASTERLY
LINE OF MAJESTIC BOULEVARD;


THENCE N 1° 14' W, ALONG THE EASTERLY LINE OF MAJESTIC BOULEVARD 839.50 FEET TO
THE POINT OR PLACE OF BEGINNING AND CONTAINING AS AFORESAID 9.9666 ACRES OF
LAND.


SAVE AND EXCEPT THAT TRACT OR PARCEL OF LAND CONVEYED TO FRIEDMAN INDUSTRIES,
INCORPORATED, A TEXAS CORPORATION BY WARRANTY DEED FILE FOR RECORD JUNE 13, 1989
UNDER COUNTY CLERK'S FILE NUMBER M195697, OFFICIAL RECORDS, HARRIS COUNTY,
TEXAS.


BEING ALSO DESCRIBED AS FOLLOWS:


9.8679 ACRES OF LAND, LYING AND BEING SITUATED IN THE HARRIS AND WILSON TWO
LEAGUE GRANT, ABSTRACT 92, HARRIS COUNTY, TEXAS AND BEING THE SAME PROPERTY
DESCRIBED IN DEED RECORDED IN VOLUME 5999, PAGE 513, DEED RECORDS OF HARRIS
COUNTY, TEXAS, SAVE AND EXCEPT THAT TRACT OR PARCEL OF LAND CONVEYED TO FRIEDMAN
INDUSTRIES, INCORPORATED, A TEXAS CORPORATION BY WARRANTY DEED FILE FOR RECORD
JUNE 13, 1989 UNDER COUNTY CLERK'S FILE NUMBER M195697, OFFICIAL RECORDS, HARRIS
COUNTY, TEXAS; SAID 9.8679 ACRES OF LAND BEING MORE PARTICULARLY DESCRIBED BY
METES AND BOUNDS AS FOLLOWS:




    A-7









--------------------------------------------------------------------------------



BEGINNING AT A 3/8" IRON ROD IN THE EASTERLY LINE OF MAJESTIC BOULEVARD, BASED
ON 100 FEET IN WIDTH, SAME MARKING THE SOUTHWESTERLY CORNER OF BLOCK 10 OF
LIBERTY GARDENS SUBDIVISION ACCORDING TO PLAT THEREOF RECORDED IN VOLUME 1163,
PAGE 39, DEED RECORDS OF HARRIS COUNTY, TEXAS;


THENCE N 89°26'14" E, ALONG THE SOUTHERLY LINE OF THE SAID BLOCK 10, A DISTANCE
OF 169.11 FEET TO A POINT FOR CORNER WITH A FENCE POST FOR REFERENCE BEARING N
64°24'46"E, 2.14 FEET;


THENCE N 00°26'14" E , ALONG THE EASTERLY LINE OF THE SAID BLOCK 10, A DISTANCE
OF 253.52 FEET TO A 1/2" IRON ROD FOUND FOR CORNER;


THENCE N 89°47'14" E, A DISTANCE OF 434.58 FEET TO A POINT FOR CORNER WITH A
FENCE POST FOR REFERENCE BEARING N 17°48'22"W, 4.21 FEET;


THENCE S 00°00'12" W, A DISTANCE OF 570.68 FEET TO A POINT FOR CORNER WITH A
5/8" IRON ROD FOUND FOR REFERENCE BEARING S 00°00'12" W, 3.17 FEET;


THENCE S 49°13'11" W, ALONG THE NORTHERLY LINE OF SAID SAVE AND EXCEPT TRACT, A
DISTANCE OF 128.86 FEET TO A POINT FOR CORNER IN THE NORTHERLY LINE OF THE T. &
N. O. RAILROAD RIGHT OF WAY WITH A FENCE POST FOUND FOR REFERENCE BEARING S
47°32'07" W, 0.22' FEET;


THENCE S 64°09'43" W, ALONG SAID RAILROAD RIGHT OF WAY, 364.02 FEET TO A 3/4"
IRON ROD FOR CORNER;


THENCE, IN A SOUTHWESTERLY DIRECTION ALONG A CURVE TO THE RIGHT HAVING A CENTRAL
ANGLE OF 12°27'18" AND A RADIUS OF 458.37 FEET FOR A DISTANCE OF 99.64 FEET, THE
LONG CHORD OF SAID CURVE BEARING S 23°16'12" W, A DISTANCE OF 99.44 FEET TO A
3/4" IRON ROD;


THENCE IN A SOUTHWESTERLY DIRECTION, ALONG A CURVE TO THE LEFT HAVING A CENTRAL
ANGLE OF 25°03'33" AND A RADIUS OF 458.37 FEET FOR A DISTANCE OF 200.47 FEET,
THE LONG CHORD OF SAID CURVE BEARING S 18°10'22" W, 198.88 FEET TO A 3/4" IRON
ROD FOR CORNER;


THENCE N 89°34'36" W, 61.05 FEET TO A 3/4" IRON ROD IN THE AFORE-MENTIONED
EASTERLY LINE OF MAJESTIC BOULEVARD;


THENCE N 1°14'00" W, ALONG THE EASTERLY LINE OF MAJESTIC BOULEVARD 836.77 FEET
TO THE POINT OR PLACE OF BEGINNING AND CONTAINING AS AFORESAID 9.8679 ACRES OF
LAND.




Address: 3600 Union Street, Mineral Ridge, Ohio 44440


Legal Description:


    A-8









--------------------------------------------------------------------------------





Situated in the Township of Weathersfield, County of Trumbull and State of Ohio,
and known as being Lot No. 2 in the James R. Sabatine Plat No. 1, a subdivision
of part of the Original Mineral Ridge Out Lot No. 103, as recorded in Volume 50,
Page 63 of Trumbull County Record of Maps.


Parcel No : 21-901103


Commonly known as: Union Street, Mineral Ridge, Ohio 44440


TOGETHER WITH easements for ingress/egress, access and storm sewer as granted
and more fully set forth in Easement Agreement recorded June 25, 2001 in
Instrument #200106250023338, Trumbull County Records.




Address: 1701 North US 385, Andrews, Texas 79714


Legal Description:


Tracts 4, 5, 6, 7, 8, 9, 10, 11, 12 and 13, Andrews Industrial Subdivision, a
subdivision out of the E/2 of Section 16, Block A-45, P.S.L., Andrews County,
Texas according to the map or plat thereof recorded in Volume 3, Page 36, Plat
Records of Andrews County, Texas.




Address: 4325/4285 Old Tasso Road NE, Cleveland, Tennessee 37312


Legal Description:


TRACT I
LAND IN THE FOURTH CIVIL DISTRICT OF BRADLEY COUNTY, CITY OF CLEVELAND,
TENNESSEE, DESCRIBED AS FOLLOWS:


BEING LOT TWO (2), HABITAT TASSO, AS SHOWN BY PLAT OF RECORD IN PLAT BOOK 29,
PAGE 55, REGISTER'S OFFICE FOR BRADLEY COUNTY, TENNESSEE, TO WHICH PLAT
REFERENCE IS MADE FOR A MORE DETAILED DESCRIPTION OF SAID LOT.


BEING THE SAME PROPERTY CONVEYED TO MANUFACTURERS CHEMICALS, LLC, A TENNESSEE
LIMITED LIABILITY COMPANY FROM LYNN JONES BY WARRANTY DEED OF RECORD IN BOOK
2338, PAGE 483, IN THE REGISTER'S OFFICE FOR BRADLEY COUNTY, TENNESSEE.


TOGETHER WITH THE EASEMENT FOR RIGHT-OR-WAY FOR ACCESS TO PROPERTY of record in
Book 2394, Page 897, in the Register's Office for Bradley County, Tennessee.


TRACT II


INTENTIONALLY DELETED




    A-9









--------------------------------------------------------------------------------



TRACT III


LAND IN BRADLEY COUNTY TENNESSEE AND BEING KNOWN AS LOT 1 ON THE FINAL PLAT OF
OLD TASSO ROAD PROPERTIES OF RECORD IN PLAT BOOK 25, PAGE 122, IN THE REGISTER'S
OFFICE FOR BRADLEY COUNTY, TO WHICH PLAT REFERENCE IS HEREBY MADE FOR A MORE
COMPLETE AND ACCURATE DESCRIPTION.


BEING PROPERTY CONVEYED TO MANUFACTURER'S SOAP & CHEMICAL COMPANY, A TENNESSEE
CORPORATION BY DEEDS OF RECORD IN DEED BOOK 331, PAGE 20, DEED BOOK 352, PAGE
696, RECORD BOOK 2054, PAGE 96 AND RECORD BOOK 2056, PAGE 82, IN THE REGISTER'S
OFFICE FOR BRADLEY COUNTY, TENNESSEE.




Address: 300 International Boulevard, Fountain Inn, South Carolina 29644


Legal Description:


ALL THAT CERTAIN PIECE, PARCEL OR TRACT OF LAND, CONTAINING 16.93 ACRES, MORE OR
LESS, SITUATE, LYING AND BEING ON THE WESTERN SIDE OF INTERNATIONAL BOULEVARD,
IN THE COUNTY OF LAURENS, STATE OF SOUTH CAROLINA, AS SHOWN ON A PLAT ENTITLED
"BOUNDARY SURVEY FOR LPC OF S.C., INC.", PREPARED BY THOMAS P. DOWLING, RLS,
DATED OCTOBER 10, 1996, LAST REVISED DECEMBER 12, 1996, AND RECORDED IN THE ROD
OFFICE FOR LAURENS COUNTY, SOUTH CAROLINA, IN PLAT BOOK A-152 AT PAGES 7 AND 8,
REFERENCE TO WHICH IS HEREBY CRAVED FOR A METES AND BOUNDS DESCRIPTION THEREOF.




Address: 100 E. Waterfront Drive, Munhall, PA 15120


Legal Description:


LOT 2
LAND SITUATED IN THE BOROUGH OF MUNHALL, COUNTY OF ALLEGHENY, COMMONWEALTH OF
PENNSYLVANIA AND BEING LOT 2 IN THE MARCEGAGLIA SUBDIVISION PLAN ON PLAT BOOK
VOLUME 306 PAGE 82 IN THE DEPARTMENT OF REAL ESTATE OF ALLEGHENY COUNTY,
PENNSYLVANIA, DESCRIBED AS FOLLOWS:
COMMENCING AT A 5/8” IRON ROD FOUND AT THE SOUTHWESTERLY CORNER OF PARCEL “C”
AND THE NORTHWESTERLY CORNER OF PARCEL “D” AS SHOWN ON THE HOMESTEAD WORKS PLAN
NO. 1 RECORDED IN PLAT BOOK 196, PAGES 26-39, ALSO BEING ALONG THE EASTERLY
RIGHT-OF-WAY LINE OF EAST WATERFRONT DRIVE (A 60-FOOT-WIDE PUBLIC RIGHT-OF-WAY:
THENCE THE FOLLOWING FOUR (4) COURSES AND DISTANCE ALONG THE NORTHERLY AND
EASTERLY RIGHT-OF-WAY LINE OF SAID EAST WATERFRONT DRIVE:


    A-10









--------------------------------------------------------------------------------



(1) SOUTH 28°47'44" EAST, A DISTANCE OF 19.77 FEET TO A 5/8” BENT IRON ROD
FOUND;
(2) SOUTHERLY ALONG A CURVE TO THE RIGHT, HAVING A RADIUS OF 302.84 FEET,
THROUGH A CENTRAL ANGLE OF 30°52'25", AN ARC DISTANCE OF 163.18 FEET, SAID CURVE
HAVING A CHORD WITH BEARS SOUTH 13°21'32" EAST, A DISTANCE OF 161.22 FEET TO A
5/8” CAPPED IRON ROD “NCG PS SU075529” FOUND;
(3) SOUTH 02°04'41" WEST, A DISTANCE OF 513.20 FEET TO A 5/8” IRON ROD FOUND;
(4) SOUTHERLY ALONG A CURVE TO THE LEFT, HAVING A RADIUS OF 542.96 FEET, THROUGH
A CENTRAL ANGLE OF 70°25'31", AN ARC DISTANCE OF 667.38 FEET, SAID CURVE HAVING
A CHORD WITH BEARS SOUTH 33°08'04" EAST, A DISTANCE OF 626.16 FEET TO A 5/8”
CAPPED IRON ROD “NCG PS SU075529” SET, BEING THE POINT OF BEGINNING, DESCRIBED
AS FOLLOWS:
THENCE NORTH 12°17'39" EAST, THROUGH SAID LANDS OF PARCEL “D”, A DISTANCE OF
1128.53 FEET TO A POINT ALONG THE ORDINARY LOW WATER LINE OF THE MONONGAHELA
RIVER;
THENCE CONTINUE APPROXIMATELY 1516 FEET ALONG THE SAID ORDINARY LOW WATER LINE,
TIE LINE OF SOUTH 43°34’43” EAST, A DISTANCE OF 1515.81 FEET;
THENCE SOUTH 42°36’47” WEST, ALONG THE NORTHWESTERLY LINE OF PARCEL “F-1” AS
SHOWN ON SAID HOMESTEAD WORKS PLAN NO. 1, ALSO BEING LAND DESCRIBED IN DEED TO
GUARDIAN SELF STORAGE WD IN BOOK 11281, PAGE 641, A DISTANCE OF 54.50 FEET;
THENCE CONTINUING SOUTH 42°36’47” WEST, ALONG THE NORTHWESTERLY LINE OF PARCEL
“F” AS SHOWN ON SAID HOMESTEAD WORKS PLAN NO. 1, A DISTANCE OF 58.17 FEET TO A
MAG NAIL FOUND;
THENCE THE FOLLOWING FIVE (5) COURSES AND DISTANCE ALONG THE NORTHERLY
RIGHT-OF-WAY LINE OF SAID EAST WATERFRONT DRIVE:
(1) WESTERLY ALONG A CURVE TO THE LEFT, HAVING A RADIUS OF 193.70 FEET, THROUGH
A CENTRAL ANGLE OF 63°54'37", AN ARC DISTANCE OF 216.06 FEET, SAID CURVE HAVING
A CHORD WITH BEARS NORTH 80°40'14" WEST, A DISTANCE OF 205.03 FEET TO A 5/8”
BENT IRON ROD FOUND;
(2) SOUTH 67°22'28" WEST, A DISTANCE OF 341.60 FEET TO A POINT;
(3) WESTERLY ALONG A CURVE TO THE RIGHT, HAVING A RADIUS OF 242.84 FEET, THROUGH
A CENTRAL ANGLE OF 41°54'29", AN ARC DISTANCE OF 177.62 FEET, SAID CURVE HAVING
A CHORD WITH BEARS SOUTH 88°19'42" WEST, A DISTANCE OF 173.69 FEET TO A 5/8”
CAPPED IRON ROD “NCG PS SU075529” SET;


    A-11









--------------------------------------------------------------------------------



(4) NORTH 70°43'02" WEST, A DISTANCE OF 526.17 FEET TO A 5/8” CAPPED IRON ROD
“NCG PS SU075529” SET; (5) WESTERLY ALONG A CURVE TO THE RIGHT, HAVING A RADIUS
OF 542.96 FEET, THROUGH A CENTRAL ANGLE OF 02°22'13", AN ARC DISTANCE OF 22.46
FEET, SAID CURVE HAVING A CHORD WITH BEARS NORTH 69°31'56" WEST, A DISTANCE OF
22.46 FEET TO A 5/8” CAPPED IRON ROD “NCG PS SU075529” SET AT THE POINT OF
BEGINNING AND CONTAINING 19.215 ACRES OR 837,023 SQUARE FEET OF LAND, MORE OR
LESS, BUT SUBJECT TO ALL LEGAL HIGHWAYS AND EASEMENT OF RECORD AS DETERMINED BY
A SURVEY PERFORMED BY ERIC S. JACKSON, PENNSYLVANIA PROFESSIONAL SURVEYOR NO.
SU075529, FOR AND ON BEHALF OF NORTH COAST GEOMATICS IN MAY OF 2018.




Address: 123 Morehead Road, Statesville, NC 28677


Legal Description:


The Land referred to herein below is situated in the County of Iredell, State of
North Carolina, and is described as follows:


TRACT A


BEGINNING AT A POINT LOCATED IN STATE ROAD 2527, COMMON CORNER OF T & T COMPANY
AND THE NORTHWEST CORNER OF THE CHARLES S. DOCKERY PROPERTY DESCRIBED IN DEED
BOOK 840, PAGE 941, IREDELL COUNTY REGISTRY; THENCE WITH THE CENTER OF STATE
ROAD NO. 2527, NORTH 01° 35' 48'' EAST 981.62 FEET TO A NEW CORNER OF THE T & T
COMPANY PROPERTY; THENCE WITH T & T COMPANY'S NEW LINE, SOUTH 88° 24' 28" EAST
444.13 FEET TO A CONCRETE MONUMENT, DWIGHT GOFORTH'S CORNER; THENCE WITH
GOFORTH'S LINE, SOUTH 03° 35' 16" WEST 982.30 FEET TO A CONCRETE MONUMENT,
DOCKERY'S CORNER; THENCE WITH DOCKERY'S LINE, NORTH 88° 23' 47" WEST 410.0 FEET
TO THE POINT AND PLACE OF BEGINNING, CONTAINING 9.6243 ACRES, MORE OR LESS, ALL
IN ACCORDANCE WITH A SURVEY BY GERALD V. GRANT, REGISTERED SURVEYOR, DATED 22
FEBRUARY 1994.


TRACT B


TRACT 1:


BEGINNING AT AN EXISTING PK NAIL IN THE CENTERLINE OF MOREHEAD ROAD (SR 2527)
THE SOUTHEAST CORNER OF CDSF, LTD. AND THE NORTHEAST CORNER OF TSUMAS FAMILY
LIMITED PARTNERSHIP AS DESCRIBED IN DEED BOOK 1334, PAGE 1891, IREDELL COUNTY
REGISTRY, SAID NAIL BEING LOCATED SOUTH 01 DEG. 34 MIN. 50 SEC. WEST 930.49 FEET
FROM THE POINT OF INTERSECTION OF THE CENTERLINES OF MOREHEAD ROAD (SR 2527) AND
SALISBURY HIGHWAY (U.S. HWY. 70), AND SOUTH 88 DEG. 22 MIN. 11 SEC. EAST 30.03
FEET FROM AN EXISTING IRON PIN ON THE WESTERN RIGHT-OF-WAY LINE OF MOREHEAD ROAD
(SR 2527); THENCE RUNNING WITH THE CENTERLINE OF MOREHEAD ROAD (SR 2527) SOUTH
01 DEG. 37 MIN. 29


    A-12









--------------------------------------------------------------------------------



SEC. WEST 1,241.85 FEET TO AN UNMARKED POINT IN THE CENTERLINE OF MOREHEAD ROAD
(SR 2527) AND IN THE NORTHERN RIGHT-OF-WAY LINE OF THE PROPOSED U.S. HWY. 70
(PROJECT REFERENCE NO. R-29 11A); THENCE LEAVING THE CENTERLINE OF MOREHEAD ROAD
(SR 2527) AND RUNNING THENCE WITH THE NORTHERN RIGHT-OF-WAY LINE OF THE PROPOSED
U. S. HWY. 70 AND A CURVE TO THE RIGHT THAT HAS THE FOLLOWING ELEMENTS: CURVE
LENGTH: 40.93; RADIUS: 16,328.71; DELTA: 0-08-37; TANGENT: 20.44; CHORD: 40.87;
AND COURSE: NORTH 78 DEG. 32 MIN. 50 SEC. WEST TO AN UNMARKED POINT ON THE
NORTHERN RIGHT-OF-WAY LINE OF THE PROPOSED U. S. HWY. 70, SAID POINT BEING
LOCATED SOUTH 78 DEG. 28 MIN. 32 SEC. EAST 25.40 FEET FROM AN IRON PIN SET AT
THE SOUTHWEST CORNER OF A PUBLIC DRAINAGE EASEMENT (PDE) ON THE NORTHERN
RIGHT-OF-WAY LINE OF THE PROPOSED U. S. HWY. 70; THENCE CONTINUING WITH THE
NORTHERN RIGHT-OF-WAY LINE OF THE PROPOSED U.S. HWY. 70 NORTH 78 DEG. 28 MIN. 32
SEC. WEST 139.01 FEET TO AN IRON PIN SET ON THE NORTHERN RIGHT-OF-WAY LINE OF
THE PROPOSED U.S. HWY. 70 IN THE NORTHERN LINE OF P.A.C. REALTY TRUST AS
DESCRIBED IN DEED BOOK 720, PAGE 692, IREDELL COUNTY REGISTRY; THENCE LEAVING
THE NORTHERN RIGHT-OF-WAY LINE OF THE PROPOSED U. S. HWY. 70 AND RUNNING WITH
THE NORTHERN LINES OF P.A.C. REALTY TRUST THE FOLLOWING THREE (3) COURSES AND
DISTANCES: {1} NORTH 56 DEG. 55 MIN. 52 SEC. WEST 173.46 FEET TO AN EXISTING
IRON PIN; {2} NORTH 32 DEG. 23 MIN. 10 SEC. WEST 193.64 FEET TO AN EXISTING IRON
PIN; AND {3} NORTH 26 DEG. 48 MIN. 14 SEC. WEST 417.11 FEET TO AN EXISTING IRON
PIN; SAID IRON PIN BEING THE NORTHWEST CORNER OF P.A.C. REALTY TRUST IN THE
CENTERLINE OF A 50 FOOT EASEMENT FOR A NORFOLK SOUTHERN RAILROAD SPUR AND IN THE
EASTERN LINE OF PURINA MILLS, INC. AS DESCRIBED IN DEED BOOK 882, PAGE 441,
IREDELL COUNTY REGISTRY; THENCE RUNNING WITH THE CENTERLINE OF THE 50 FOOT
EASEMENT FOR SAID RAILROAD SPUR AND THE EASTERN LINE OF PURINA MILLS, INC.,
NORTH 01 DEG. 46 MIN. 26 SEC. EAST 188.09 FEET TO AN EXISTING PK NAIL IN THE
CENTERLINE OF THE 50 FOOT EASEMENT FOR SAID RAILROAD SPUR AND THE EASTERN LINE
OF PURINA MILLS, INC., SAID NAIL BEING THE SOUTHERNMOST CORNER OF CDSF, LTD. AS
DESCRIBED IN DEED BOOK 1334, PAGE 1887, IREDELL COUNTY REGISTRY, AND BEING
LOCATED SOUTH 01 DEG. 58 MIN. 45 SEC. WEST 286.87 FEET FROM A NAIL IN A BOTTLE
CAP, THE SOUTHWEST CORNER OF CDSF, LTD. AS DESCRIBED IN DEED BOOK 1326, PAGE
598, IREDELL COUNTY REGISTRY; THENCE RUNNING WITH THE SOUTHERN LINES OF CDSF,
LTD. THE FOLLOWING FOUR (4) COURSES AND DISTANCES: {1} NORTH 31 DEG. 53 MIN. 29
SEC. EAST 332.04 FEET TO AN EXISTING IRON PIN; {2} SOUTH 88 DEG. 29 MIN. 37 SEC.
EAST 87.07 FEET TO AN EXISTING IRON PIN; {3} NORTH 01 DEG. 36 MIN. 17 SEC. EAST
114.00 FEET TO AN IRON PIN SET; AND {4} SOUTH 88 DEG. 22 MIN. 11 SEC. EAST
380.00 FEET TO THE POINT AND PLACE OF BEGINNING CONTAINING 13.896 ACRES AND
BEING A PORTION OF THE PROPERTY OF THE TSUMAS FAMILY LIMITED PARTNERSHIP AS
RECORDED IN DEED BOOK 1053, PAGE 1886, IREDELL COUNTY REGISTRY, AND ALL THE
PROPERTY OF THE TSUMAS FAMILY LIMITED PARTNERSHIP AS RECORDED IN DEED BOOK 1334,
PAGE 1891, IREDELL COUNTY REGISTRY.


THE ABOVE DESCRIPTION WAS TAKEN FROM A SURVEY BY GERALD V. GRANT & ASSOCIATES,
DATED JULY 12, 2002.




    A-13









--------------------------------------------------------------------------------



LESS AND EXCEPT DEED RECORDED IN BOOK 1370, PAGE 2232 AND BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS:


BEGINNING AT AN EXISTING IRON PIN, THE SOUTHWEST CORNER OF A 0.179 ACRE TRACT
ACQUIRED THIS DATE FROM CDSF, LTD., MARKED AS "TRACT 3" ON THE ATTACHED SURVEY,
THENCE FROM THE POINT AND PLACE OF BEGINNING AND WITH THE LINE OF AMERICAN
STAINLESS TUBING, INC., SOUTH 25 DEG. 23 MIN. 47 SEC. WEST 171.78 FEET TO AN
IRON; THENCE SOUTH 13 DEG. 13 MIN. 22 SEC. WEST 228.18 FEET TO AN IRON; SOUTH 12
DEG. 51 MIN. 28 SEC. WEST 142.88 FEET TO AN IRON SET IN THE MARGIN OF THE
NORFOLK SOUTHERN RAILROAD SPUR EASEMENT; THENCE NORTH 26 DEG. 48 MIN. 14 SEC.
WEST 52.30 FEET TO AN EXISTING IRON PIN LOCATED IN THE CENTERLINE OF THE NORFOLK
SOUTHERN RAILROAD SPUR TRACK; THENCE NORTH 01 DEG. 46 MIN. 26 SEC. EAST 188.09
FEET TO AN EXISTING PK NAIL; THENCE, LEAVING THE CENTERLINE OF THE NORFOLK
SOUTHERN RAILROAD SPUR, NORTH 31 DEG. 53 MIN. 29 SEC. EAST 332.04 FEET TO THE
POINT AND PLACE OF BEGINNING, CONTAINING 0.427 ACRES, MORE OR LESS, ALL IN
ACCORDANCE WITH A SURVEY BY GERALD GRANT, PLS, DATED JULY 22, 2002, AND REVISED
8-14-02, A PORTION OF WHICH IS ATTACHED HERETO AND INCORPORATED HEREIN BY
REFERENCE, SAID TRACT BEING SHOWN AS "TRACT 2'' THEREON.


TRACT 2:


BEGINNING AT AN IRON PIN SET IN THE NORTHWESTERNMOST CORNER OF AMERICAN
STAINLESS TUBING, INC.'S PROPERTY DESCRIBED IN DEED BOOK 1358, AT PAGE 2262,
IREDELL COUNTY REGISTRY, SAID PIN BEING IN THE CORNER OF CDSF, LTD.'S PROPERTY
DESCRIBED IN DEED BOOK 1326, PAGE 598, IREDELL COUNTY REGISTRY; THENCE WITH THE
LINE OF CDSF, LTD., NORTH 88 DEG. 22 MIN. 11 SEC. WEST 50.00 FEET TO AN IRON;
THENCE CONTINUING WITH CDSF, LTD., SOUTH 19 DEG. 35 MIN. 29 SEC. WEST 120.04
FEET TO AN EXISTING IRON PIN CORNER WITH AMERICAN STAINLESS TUBING, INC.; THENCE
WITH THE LINE OF AMERICAN STAINLESS TUBING, INC., SOUTH 88 DEG. 29 MIN. 37 SEC.
EAST 87.07 FEET TO AN EXISTING IRON PIN; THENCE CONTINUING WITH THE LINE OF
AMERICAN STAINLESS TUBING, NORTH 01 DEG. 36 MIN. 17 SEC. EAST 114.0 FEET TO THE
POINT AND PLACE OF BEGINNING, CONTAINING 0.179 ACRE, MORE OR LESS, ALL IN
ACCORDANCE WITH A SURVEY BY GERALD V. GRANT, PLS, DATED JULY 22, 2002, A PORTION
OF WHICH SURVEY SHOWING SAID TRACT MARKED "TRACT 3" IS ATTACHED HERETO AND
INCORPORATED HEREIN BY REFERENCE.


TRACT C


BEGINNING AT A CONCRETE MARKER IN THE LINE OF A. R. MORROW, WHICH SAID MARKER IS
SITUATED 341.897 FEET NORTH 05 DEGREES 51 MINUTES 37 SECONDS EAST FROM AN OLD
IRON STAKE, CORNER OF A. R. MORROW AND L. GORDON, SAID POINT BEING THE
NORTHEASTERN CORNER OF AHK REALTY PROPERTY AS DESCRIBED IN DEED BOOK 648, PAGE
441, IREDELL COUNTY REGISTRY, AND RUNNING THENCE NORTH 05 DEGREES 51 MINUTES 37
SECONDS EAST 400.24 FEET TO A CONCRETE MARKER IN THE LINE OF MORROW, CORNER OF
AMERICAN STAINLESS


    A-14









--------------------------------------------------------------------------------



TUBING, INC.; THENCE WITH AMERICAN STAINLESS TUBING’S LINE, NORTH 86 DEGREES 07
MINUTES 50 SECONDS WEST 410 FEET TO AN IRON STAKE IN THE CENTERLINE OF STATE
ROAD NO. 2527 (MOREHEAD ROAD IN SOUTHEAST INDUSTRIAL PARK, AND SAID POINT BEING
LOCATED APPROXIMATELY 1643.62 FEET FROM THE POINT OF INTERSECTION OF SAID ROAD
WITH THE CENTERLINE OF U. S. HIGHWAY NO. 70); THENCE WITH THE CENTERLINE OF
STATE ROAD NO. 2527, SOUTH 3 DEGREES 52 MINUTES 10 SECONDS WEST 400 FEET TO AN
IRON STAKE IN THE CENTERLINE OF SAID ROAD; THENCE SOUTH 86 DEGREES 07 MINUTES 50
SECONDS EAST 396.1 FEET TO THE POINT OF BEGINNING, CONTAINING 3.701 ACRES, MORE
OR LESS, AND BEING DESCRIBED ACCORDING TO THAT CERTAIN SURVEY PREPARED BY WESLEY
E. SPRINKLE, REGISTERED SURVEYOR, DATED SEPTEMBER 17, 1974, AND BEING THE
IDENTICAL PROPERTY CONVEYED TO CHARLES S. DOCKERY AND WIFE, JANE S. DOCKERY, BY
DEED OF DOYLE L. DUNCAN AND WIFE, MARCELINE E. DUNCAN, DATED FEBRUARY 18, 1992,
AND RECORDED IN DEED BOOK 840, AT PAGE 941, IN THE IREDELL COUNTY REGISTRY.


Address: 129 Honeycutt Road, Troutman, NC 28166


Legal Description:


The Land referred to herein below is situated in the County of Iredell, State of
North Carolina, and is described as follows:


SITUATED ON STATE PARK ROAD (SR #1321) AND HONEYCUTT ROAD (SR #1322) IN THE
STATE OF NORTH CAROLINA, COUNTY OF IREDELL, TOWNSHIP OF FALLSTOWN. THIS
DESCRIPTION CONSISTS OF ALL OR A PORTION OF TRACTS 1 - 5 AND TRACT 7 AND TRACT 8
LISTED BELOW. THE TRACT HEREIN DESCRIBED ABUTS TRACT 6 LISTED BELOW. ALL
REFERENCES ARE TO DEEDS RECORDED IN THE IREDELL COUNTY REGISTRY: TRACT 1 - BOOK
508, PAGE 3; TRACT 2 - BOOK 508, PAGE 1; TRACT 3 - BOOK 589, PAGE 212; TRACT 4 -
BOOK 567, PAGE 378; TRACT 5 – BOOK 663, PAGE 214 (PORTION); TRACT 6 - BOOK 689,
PAGE 948 (NONE); TRACT 7 - BOOK 735, PAGE 320 (TRACT 1); AND TRACT 8 - BOOK 735,
PAGE 320 (TRACT 2), FURTHER BOUNDED AS FOLLOWS:


BEGINNING AT A POINT IN THE INTERSECTION OF THE CENTERLINE OF STATE PARK ROAD
(SR #1321) AND THE CENTERLINE OF HONEYCUTT ROAD (SR #1322), SAID POINT BEING THE
SOUTHWEST CORNER OF TRACT 7 AS DESCRIBED IN DEED BOOK 735, PAGE 320 (TRACT 1) IN
THE IREDELL COUNTY REGISTRY AND THE NORTHWEST CORNER OF BARRY T. ALLEN, AS
DESCRIBED IN DEED BOOK 1232, PAGE 601, IREDELL COUNTY REGISTRY, SAID POINT BEING
LOCATED NORTH 23 DEG. 57 MIN. 58 SEC. EAST A DISTANCE. OF 196.30 FEET FROM NC
GEODETIC SURVEY MONUMENT "LAW" WHICH HAS NC GRID COORDINATES OF NORTH =
704,441.11 AND EAST 1,432,374.38; THENCE WITH THE CENTERLINE OF STATE PARK ROAD
THE FOLLOWING THREE COURSES AND DISTANCES: (1) NORTH 24 DEG. 35 MIN. 07 SEC.
EAST A DISTANCE OF 142.39 FEET TO A POINT; (2) NORTH 19 DEG. 21 MIN. 20 SEC.
EAST A DISTANCE OF 98.87 FEET TO A POINT; AND (3) NORTH 17 DEG. 42 MIN. 08 SEC.
EAST A DISTANCE OF 179.98 FEET TO A POINT, SAID POINT BEING THE NORTHWEST CORNER
OF TRACT 7 AND THE


    A-15









--------------------------------------------------------------------------------



SOUTHWEST CORNER OF BARBARA M. NESBIT, AS DESCRIBED IN DEED BOOK 877, PAGE 409,
IREDELL COUNTY REGISTRY; SAID POINT BEING LOCATED NORTH 70 DEG. 15 MIN. 30 SEC.
WEST A DISTANCE OF 30.00 FEET FROM AN EXISTING IRON PIN ON THE EASTERN
RIGHT-OF-WAY LIRE OF STATE PARK ROAD; THENCE WITH THE LINE OF BARBARA M. NESBIT,
SOUTH 70 DEG. 15 MIN. 30 SEC. EAST A DISTANCE OF 432.60 FEET TO AN EXISTING IRON
PIN, THE NORTHEAST CORNER OF TRACT 2 AS DESCRIBED IN DEED BOOK 508, PAGE 1,
IREDELL COUNTY REGISTRY, A CORNER OF TRACT 1 AS DESCRIBED IN DEED BOOK 508, PAGE
3, IREDELL COUNTY REGISTRY, AND THE SOUTHEAST CORNER OF BARBARA M. NESBIT;
THENCE CONTINUING WITH THE LINE OF BARBARA M. NESBIT, NORTH 35 DEG. 25 MIN. 08
SEC. EAST A DISTANCE OF 110.97 FEET TO AN EXISTING IRON PIN, A CORNER OF TRACT
1, THE NORTHEAST CORNER OF BARBARA M. NESBIT, AND THE SOUTHEAST CORNER OF
BARBARA M. NESBIT AS DESCRIBED IN DEED BOOK 960, PAGE 1730, IREDELL COUNTY
REGISTRY; THENCE WITH THE LINE OF BARBARA M. NESBIT, NORTH 17 DEG. 36 MIN. 03
SEC. EAST A DISTANCE OF 215.32 FEET TO AN EXISTING IRON PIN, THE NORTHWEST
CORNER OF TRACT 1, THE NORTHEAST CORNER OF BARBARA M. NESBIT, THE SOUTHEAST
CORNER OF CHARLES L. DONALDSON, JR. AS DESCRIBED IN DEED BOOK 487, PAGE 370,
IREDELL COUNTY REGISTRY; AND THE SOUTHWEST CORNER OF TRACT 8 AS DESCRIBED IN
DEED BOOK 735, PAGE 320 (TRACT 2) IN THE IREDELL COUNTY REGISTRY; THENCE WITH
THE LINE OF CHARLES L. DONALDSON, JR., NORTH 17 DEG. 35 MIN. 43 SEC. EAST A
DISTANCE OF 200.06 FEET TO AN EXISTING IRON PIN, THE NORTHEAST CORNER OF CHARLES
L. DONALDSON, JR. AND THE SOUTHEAST CORNER OF EDWARD L. BROOKS AS DESCRIBED IN
DEED BOOK 980, PAGE 715, IREDELL COUNTY REGISTRY, IN THE LINE OF TRACT 8; THENCE
WITH THE LINE OF EDWARD L. BROOKS, NORTH 17 DEG. 08 MIN. 24 SEC. EAST A DISTANCE
OF 198.83 FEET TO AN EXISTING IRON PIN, THE NORTHEAST CORNER OF EDWARD L BROOKS
AND THE NORTHWEST CORNER OF TRACT 8 IN THE LINE OF BARBARA M. NESBIT AS
DESCRIBED IN DEED BOOK 877, PAGE 409, IREDELL COUNTY REGISTRY; THENCE WITH THE
LINE OF BARBARA M. NESBIT, SOUTH 72 DEG. 31 MIN. 29 SEC. EAST A DISTANCE OF
153.26 FEET TO AN EXISTING IRON PIN, THE SOUTHEAST CORNER OF BARBARA M. NESBIT,
THE NORTHEAST CORNER OF TRACT 8 IN THE LINE OF TRACT 5 AS DESCRIBED IN DEED BOOK
663, PAGE 214, IREDELL COUNTY REGISTRY, AND A NEW CORNER OF INSILCO CORPORATION
(NOW OR FORMERLY); THENCE WITH A NEW LINE OF INSILCO CORPORATION, SOUTH 72 DEG.
31 MIN. 29 SEC. EAST A DISTANCE OF 925.76 FEET TO AN IRON PIN SET, A NEW CORNER
OF INSILCO CORPORATION IN THE LINE OF TRACT 6 AS DESCRIBED IN DEED BOOK 689,
PAGE 948, IREDELL COUNTY REGISTRY; THENCE WITH THE LINE OF TRACT 6, SOUTH 16
DEG. 16 MIN. 22 SEC. EAST A DISTANCE OF 534.05 FEET TO AN IRON PIN SET, A NEW
CORNER OF INSILCO CORPORATION IN THE LINE OF TRACT 6; THENCE WITH A NEW LINE OF
INSILCO CORPORATION, SOUTH 67 DEG. 10 MIN. 38 SEC. WEST A DISTANCE OF 221.37
FEET TO AN IRON PIN SET, A NEW CORNER OF INSILCO CORPORATION; THENCE WITH A NEW
LINE OF INSILCO CORPORATION, SOUTH 77 DEG. 10 MIN. 52 SEC. WEST A DISTANCE OF
633.10 FEET TO A POINT IN THE CENTERLINE OF HONEYCUTT ROAD (SR #1322), A NEW
CORNER OF INSILCO CORPORATION IN THE LINE OF LOUISE H. TROUTMAN AS DESCRIBED IN
DEED BOOK 182, PAGE 50, IREDELL COUNTY REGISTRY, SAID POINT BEING LOCATED SOUTH
77 DEG. 10 MIN. 52 SEC. WEST A DISTANCE OF 30.51 FEET FROM AN IRON PIN SET IN
THE NORTHERN RIGHT-OF-WAY LINE OF HONEYCUTT


    A-16









--------------------------------------------------------------------------------



ROAD; THENCE WITH THE LINE OF LOUISE H. TROUTMAN, NORTH 39 DEG. 49 MIN. 33 SEC.
WEST A DISTANCE OF 335.66 FEET TO AN EXISTING IRON PIN, THE SOUTHWEST CORNER OF
TRACT 4 AS DESCRIBED IN DEED BOOK 567, PAGE 378, IREDELL COUNTY REGISTRY, AND A
CORNER OF LOUISE H. TROUTMAN IN THE LINE OF TRACT 3 AS DESCRIBED IN DEED BOOK
589, PAGE 212, IREDELL COUNTY REGISTRY; THENCE CONTINUING WITH THE LINE OF
LOUISE H. TROUTMAN, SOUTH 00 DEG. 09 MIN. 32 SEC. WEST A DISTANCE OF 88.94 FEET
TO A POINT IN THE CENTERLINE OF HONEYCUTT ROAD, THE SOUTHEAST CORNER OF TRACT 3
AND THE NORTHEAST CORNER OF DOUGLAS E. ROOK AS DESCRIBED IN DEED BOOK 950, PAGE
60, IREDELL COUNTY REGISTRY, A CORNER OF LOUISE H. TROUTMAN; THENCE ALONG THE
CENTERLINE OF HONEYCUTT ROAD, THE FOLLOWING COURSES AND DISTANCES: (1) NORTH 81
DEG. 09 MIN. 54 SEC. WEST, A DISTANCE OF 133.62 FEET TO A POINT; (2) SOUTH 79
DEG. 27 MIN. 46 SEC. WEST A DISTANCE OF 347.10 FEET TO A POINT; (3) SOUTH 88
DEG. 10 MIN. 20 SEC. WEST A DISTANCE OF 105.68 FEET TO A POINT; AND (4) NORTH 87
DEG. 29 MIN. 29 SEC. WEST A DISTANCE OF 366.11 FEET TO A POINT, THE POINT AND
PLACE OF BEGINNING, CONTAINING WITHIN SAID BOUNDS 26.537 ACRES, OR 1,155,971.55
SQUARE FEET, AND BEING DESCRIBED ACCORDING TO THAT SURVEY PREPARED BY KESTLER
SURVEYING DATED 1 JUNE 2001, AND UPDATED ON 11 JULY 2001.


ALSO BEING DESCRIBED ON THE CERTAIN ALTA/NSPS LAND TITLE SURVEY, PREPARED BY
BLEW & ASSOCIATES, PA ON BEHALF OF CRESURVEYS, DATED DECEMBER 17, 2018 AND LAST
REVISED _____, 2019, JOB NO. 18-4823, AS FOLLOWS:


SITUATED ON STATE PARK ROAD (SR #1321) AND HONEYCUTT ROAD (SR #1322) IN THE
STATE OF NORTH CAROLINA, COUNTY OF IREDELL, TOWNSHIP OF FALLSTOWN; THIS
DESCRIPTION CONSISTS OF ALL OR A PORTION OF TRACTS 1 - 5 AND TRACT 7 AND TRACT 8
LISTED BELOW; THE TRACT HEREIN DESCRIBED ABUTS TRACT 6 LISTED BELOW. ALL
REFERENCES ARE TO DEEDS RECORDED IN THE IREDELL COUNTY REGISTRY: TRACT 1 - BOOK
508, PAGE 3; TRACT 2 - BOOK 508, PAGE 1; TRACT 3 - BOOK 589, PAGE 212; TRACT 4 -
BOOK 567, PAGE 378; TRACT 5 - BOOK 663, PAGE 214 (PORTION); TRACT 6 - BOOK 689,
PAGE 948 (NONE); TRACT 7 - BOOK 735, PAGE 320 (TRACT 1); AND TRACT 8 - BOOK 735,
PAGE 320 (TRACT 2), FURTHER BOUNDED AS FOLLOWS:


BEGINNING AT A POINT IN THE INTERSECTION OF THE CENTERLINE OF STATE PARK ROAD
(SR #1321) AND THE CENTERLINE OF HONEYCUTT ROAD (SR #1322), SAID POINT BEING THE
SOUTHWEST CORNER OF TRACT 7 AS DESCRIBED IN DEED BOOK 735, PAGE 320 (TRACT 1) IN
THE IREDELL COUNTY REGISTRY AS DESCRIBED IN DEED BOOK 1232, PAGE 601, IREDELL
COUNTY REGISTRY, SAID POINT BEING LOCATED NORTH 22 DEG. 56 MIN. 00 SEC. EAST A
DISTANCE OF 199.40 FEET FROM NC GEODETIC SURVEY MONUMENT "LAW"; THENCE WITH THE
CENTERLINE OF STATE PARK ROAD THE FOLLOWING THREE COURSES AND DISTANCES: (1)
NORTH 24 DEG. 35 MIN. 07 SEC. EAST A DISTANCE OF 142.39 FEET TO A POINT; (2)
NORTH 19 DEG. 21 MIN. 20 SEC. EAST A DISTANCE OF 98.87 FEET TO A POINT; AND (3)
NORTH 17 DEG. 42 MIN. 08 SEC. EAST A DISTANCE OF 179.98 FEET TO A POINT, SAID
POINT BEING THE NORTHWEST CORNER OF TRACT 7; THENCE, SOUTH 70 DEG. 18 MIN. 19
SEC. EAST A


    A-17









--------------------------------------------------------------------------------



DISTANCE OF 432.89 FEET TO AN EXISTING 1/2” IRON ROD, THE NORTHEAST CORNER OF
TRACT 2 AS DESCRIBED IN DEED BOOK 508, PAGE 1, IREDELL COUNTY REGISTRY, A CORNER
OF TRACT 1 AS DESCRIBED IN DEED BOOK 508, PAGE 3; THENCE NORTH 35 DEG. 22 MIN.
25 SEC. EAST A DISTANCE OF 111.04 FEET TO AN EXISTING 1/2” IRON ROD, A CORNER OF
TRACT 1, AS DESCRIBED IN DEED BOOK 960, PAGE 1730, IREDELL COUNTY REGISTRY;
THENCE NORTH 17 DEG. 32 MIN. 08 SEC. EAST A DISTANCE OF 214.88 FEET TO AN
EXISTING IRON ROD, THE NORTHWEST CORNER OF TRACT 1 AS DESCRIBED IN DEED BOOK
487, PAGE 370, IREDELL COUNTY REGISTRY; AND THE SOUTHWEST CORNER OF TRACT 8 AS
DESCRIBED IN DEED BOOK 735, PAGE 320 (TRACT 2) IN THE IREDELL COUNTY REGISTRY;
THENCE NORTH 17 DEG. 34 MIN. 07 SEC. EAST A DISTANCE OF 200.27 FEET TO AN FOUND
1/2” IRON ROD, IN DEED BOOK 980, PAGE 715, IREDELL COUNTY REGISTRY, IN THE LINE
OF TRACT 8; THENCE, NORTH 17 DEG. 04 MIN. 37 SEC. EAST A DISTANCE OF 198.74 FEET
TO 1/2“ IRON ROD SAID POINT ALSO BEING THE NORTHWEST CORNER OF TRACT 8 AS
DESCRIBED IN DEED BOOK 877, PAGE 409, IREDELL COUNTY REGISTRY; THENCE SOUTH 72
DEG. 28 MIN. 47 SEC. EAST A DISTANCE OF 153.57 FEET TO AN EXISTING IRON ROD SAID
POINT ALSO BEING THE NORTHEAST CORNER OF TRACT 8 IN THE LINE OF TRACT 5 AS
DESCRIBED IN DEED BOOK 663, PAGE 214, IREDELL COUNTY REGISTRY, AND A NEW CORNER
OF INSILCO CORPORATION (NOW OR FORMERLY); THENCE WITH A NEW LINE OF INSILCO
CORPORATION, SOUTH 72 DEG. 31 MIN. 29 SEC. EAST A DISTANCE OF 925.76 FEET TO A
1/4“ CAPPED REBAR WITH A PLS# 3175, A NEW CORNER OF INSILCO CORPORATION IN THE
LINE OF TRACT 6 AS DESCRIBED IN DEED BOOK 689, PAGE 948, IREDELL COUNTY
REGISTRY; THENCE WITH THE LINE OF TRACT 6, SOUTH 16 DEG. 16 MIN. 22 SEC. EAST A
DISTANCE OF 534.05 FEET, TO A NEW CORNER OF INSILCO CORPORATION IN THE LINE OF
TRACT 6; THENCE WITH A NEW LINE OF INSILCO CORPORATION, SOUTH 67 DEG. 10 MIN. 38
SEC. WEST A DISTANCE OF 221.37 FEET TO A NEW CORNER OF INSILCO CORPORATION;
THENCE WITH A NEW LINE OF INSILCO CORPORATION, SOUTH 77 DEG. 10 MIN. 52 SEC.
WEST A DISTANCE OF 633.10 FEET TO A POINT IN THE CENTERLINE OF HONEYCUTT ROAD
(SR #1322), A NEW CORNER OF INSILCO CORPORATION AS DESCRIBED IN DEED BOOK 182,
PAGE 50, IREDELL COUNTY REGISTRY, SAID POINT BEING LOCATED SOUTH 77 DEG. 10 MIN.
52 SEC. WEST A DISTANCE OF 30.90 FEET FROM AN 1/4“ REBAR IN THE NORTHERN
RIGHT-OF-WAY LINE OF HONEYCUTT ROAD; THENCE NORTH 39 DEG. 49 MIN. 33 SEC. WEST A
DISTANCE OF 335.66 FEET TO THE SOUTHWEST CORNER OF TRACT 4 AS DESCRIBED IN DEED
BOOK 567, PAGE 378, IREDELL COUNTY REGISTRY, AND IN THE LINE OF TRACT 3 AS
DESCRIBED IN DEED BOOK 589, PAGE 212, IREDELL COUNTY REGISTRY; THENCE SOUTH 00
DEG. 09 MIN. 32 SEC. WEST A DISTANCE OF 88.94 FEET TO A POINT IN THE CENTERLINE
OF HONEYCUTT ROAD, THE SOUTHEAST CORNER OF TRACT 3 AS DESCRIBED IN DEED BOOK
950, PAGE 60, IREDELL COUNTY REGISTRY; THENCE ALONG THE CENTERLINE OF HONEYCUTT
ROAD, THE FOLLOWING COURSES AND DISTANCES: (1) NORTH 81 DEG. 09 MIN. 54 SEC.
WEST, A DISTANCE OF 133.62 FEET; (2) SOUTH 79 DEG. 27 MIN. 46 SEC. WEST A
DISTANCE OF 347.10 FEET; (3) SOUTH 88 DEG. 10 MIN. 20 SEC. WEST A DISTANCE OF
105.68 FEET; AND (4) NORTH 87 DEG. 29 MIN. 29 SEC. WEST A DISTANCE OF 366.11
FEET TO THE POINT AND PLACE OF BEGINNING, CONTAINING WITHIN SAID BOUNDS 26.54
ACRES OR 1,156,066.7 SQUARE FEET MORE OR LESS.




    A-18










--------------------------------------------------------------------------------



EXHIBIT C


FORM OF AUTHORIZATION AGREEMENT – PREARRANGED PAYMENTS


image_01.jpg [image_01.jpg]


    C-1
4814-7600-1224.2 STORE/Synalloy
3rd A&R Master Lease Agreement
9 Properties in OH, NC, PA, SC, TN and TX
File No. 7210/02-475








--------------------------------------------------------------------------------



EXHIBIT D


STATE-SPECIFIC PROVISIONS


OHIO:
Upon receipt of Lessor’s invoice, Lessee shall pay its pro rata share of the
installment of taxes for which Lessee is responsible pursuant to Section 6.01(a)
(Taxes) which were a lien during the Lease Term but are due and payable
following the expiration of this Lease.
    Notwithstanding Section 7.02 (Alterations and Improvements), prior to
commencing any alterations to the Properties, Lessee shall prepare, record,
serve and post a Notice of Commencement in compliance with Ohio Revised Code
Section 1311.04. Upon completion of such improvements, Lessee shall prepare and
record a termination of the Notice of Commencement. Copies of all Notices of
Commencement and terminations shall be delivered to Lessor within seven (7) days
of recording.




NORTH CAROLINA:
All references in the Lease to “attorney’s fees” shall be deemed to refer to
“reasonable attorney’s fees”.




Texas:
1.    Lessor and Lessee are knowledgeable and experienced in commercial
transactions and agree that the provisions of this Lease for determining
charges, amounts and additional rent payable by Lessee are commercially
reasonable and valid even though such methods may not state a precise
mathematical formula for determining such charges. ACCORDINGLY, LESSEE
VOLUNTARILY AND KNOWINGLY WAIVES ALL RIGHTS AND BENEFITS OF LESSEE UNDER SECTION
93.012 OF THE TEXAS PROPERTY CODE.
2.    To the extent not prohibited by applicable Law, Lessee hereby waives any
statutory lien it may have against Lessor or its assets, including without
limitation, the Properties and any Personalty.
    3.    Lessee hereby waives, for itself and all persons or entities claiming
by, through, and under Lessee, including creditors of all kinds, (a) any right
and privilege which Lessee has under any present or future constitution,
statute, or rule of law to redeem the Properties or to have a continuance of
this Lease for the Lease Term after termination of Lessee's right of occupancy
by order or judgment of any court or by any legal process or writ, or under the
terms of this Lease; (b) the benefits of any present or future constitution,
statute or rule of law that exempts property from liability for debt or for
distress for rent; (c) any provision of law relating to notice or delay in levy
of execution in case of eviction of a Lessee for nonpayment of rent; and (d) any
benefits and lien rights which may arise pursuant to Section 91.004 of the Texas


    D-1







--------------------------------------------------------------------------------



Property Code. In any event, Lessor and Lessee hereby acknowledge and agree that
no lien or set-off rights of Lessee shall arise or attach under any
circumstances until Lessee shall have obtained a final, binding and
nonappealable judgment in its favor from a court of competent jurisdiction.


PENNSYLVANIA:
Lessor and Lessee agree as follows:
1.    The second full paragraph on page 1 of the Lease is revised to read:
“In consideration of the mutual covenants and agreements contained in this
Lease, intending to be legally bound, Lessor and Lessee covenant and agree as
follows:”
2.    The following is added as a new Section 12.05 to the Lease:
12.05 Proceedings. In any action of ejectment and/or for Rental, Lessor shall
first cause to be filed in such action an affidavit made by it or someone acting
for it, setting forth the facts necessary to authorize the entry of judgment,
and, if a true copy of this Lease (and of the truth of the copy such affidavit
shall be sufficient evidence) be filed in such action, it shall not be necessary
to file the original as a warrant of attorney, any rule of Court, custom or
practice to the contrary notwithstanding.
3.    The following is added as a new Section 12.06 to the Lease:
12.06 Waiver of Notice to Quit. Lessee agrees to give up certain legal rights as
provided by the Landlord and Tenant Act of 1951, as amended, 68 P.S. § 250.101,
et seq., including, but not limited to the ten (10) or thirty (30) day notice
period which is contained in § 501 thereof, or any other notice period
established by applicable law. No notice will be required to be given by Lessor
to Lessee to leave and give up the Properties. Lessee will be asked to leave the
Properties without notice under any of the following conditions:
(a)    Lessee does not leave any Property at the end of the Lease Term.
(b)    Lessee breaks any of the terms or conditions of this Lease.
(c)    Lessee fails, upon demand, to make all Rental payments and other payments
when due.
4.    THIS LEASE AND ALL THE OTHER DOCUMENTS EXECUTED IN CONNECTION HEREWITH
EMBODY THE FINAL, ENTIRE AGREEMENT OF LESSOR AND LESSEE AND SUPERSEDE ANY AND
ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER
WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT
BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL







--------------------------------------------------------------------------------



AGREEMENTS OR DISCUSSIONS OF LESSOR AND LESSEE. THERE ARE NO ORAL AGREEMENTS
BETWEEN LESSOR AND LESSEE.










--------------------------------------------------------------------------------



SCHEDULE 9.03


SUPPLEMENTAL FINANCIAL INFORMATION
Lessee shall deliver the following information in connection with delivery of
the corporate financial statements required in Section 9.03 of the Lease.

Corporate Financial Reporting CertificateCompany:For the Qtr or FYE ending  # of
months represented Number of units operating at the end of reporting
period EBITDAR Calculation:Net Income Plus: Interest Expense Plus: Taxes Plus:
Depreciation & Amortization Plus: Operating Lease Expense Plus: Any
non-recurring expenses (please clarify below) Plus: Any other non-cash expenses
(please clarify below) EBITDAR Items required to be broken out of Balance
Sheet:Current Portion of Long-Term Debt Current Portion of any Capital
Leases Senior Third-Party Debt BalancesSubordinate/Related Party Debt
Balances Explanations of non-recurring and non-cash items:











--------------------------------------------------------------------------------



Lessee shall deliver the following information in connection with delivery of
the unit-level financial statements required in Section 9.03 of the Lease.

STORE Capital Unit-Level Financial
Reporting CertificateUnit ID:123For the Qtr or FYE ending      # of months
represented   Store-Level pre-corporate overhead
EBITDAR Calculation:Store-Level Net Income   Plus: Interest Expense   Plus:
Taxes   Plus: Depreciation & Amortization   Plus: Property Rent Expense (base
rent + any % rent)   Plus: Any corporate overhead allocations to the
unit   Plus: Any non-recurring expenses (please clarify below)   Plus: Any other
non-cash expenses (please clarify below)   EBITDAR   Items required to be broken
out on unit-level
profit and loss statement:Cost Goods Sold   Labor Expenses   Explanations of
non-recurring and non-cash items: 





2







--------------------------------------------------------------------------------



SCHEDULE 17.01


PURCHASE OPTION AREA




See attached.









